Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 1 of 132

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BMADDOX ENTERPRISES LLC,

Plaintiff, Case No. 1:17-cv-01889-RA

v. DECLARATION

MILAD OSKOUIE, OSKO M LTD, and
PLATINUM AVENUE HOLDINGS PTY,
LTD,

Defendants.

 

MILAD OSKOUIE and PLATINUM
AVENUE HOLDINGS PTY, LTD,

Counterclaimants,
Vv.

BMADDOX ENTERPRISES LLC and
BRANDON MADDOX,

Counterdefendants.

 

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 2 of 132

OUI[Peap LIND 94} 0} JOLId

[iewsa via sjsonboy oo0q sgyuuielg 0} sosuoday wnuneyg Jo Adoo ony 8 SID NQIyXA *L
“QUI[PROP JINOD OU} OF

JOLId [IeUsd BIA SoLIOyeSO.LOIU] SyJWUIL]Y 0} sosuodoy oYsC jo Adoo ony v st FUqIYyX” 9
"OUI[PBOP 1INOD SU} 0}

Jolid jrewis via sisonboy coq sJynure[g 0} sesuodoy Py OYSE Jo Adoo one si FT uqIyX” “¢
‘QUITPOP LNOD oY} 0} JoLId [reuIS

BIA sjsonboy soc] sJynUule[_ 0} sosuodoy sinoysc pel jo Adoo ony e si uqyxg ‘p
“QUI[PBOP NOD ou} 0} JOLId [IeWd BIA FING BAI

0} JUDS SoLIOjeSOLIU] SJJWUIE]g 0} sosuodsy sinoysoO pry Jo Adoo ony B si uqIyX” “¢

 

HUsdnoIMMSTINOCHPSU DM CH66L 0p yp=Cl Lucid al fiue

 

WNSOC],XGSB JUSMISBI USTIMNIOG Mal A /SS959 VOL] Qn f/310° APUNOSSBIJOUIC BaSUINS//; SCT Y

ye poureyqo

SBM IJ “JOAIOS ssa00id oy) WOY osed oAOGe OU} UI SUIT e Jo Adoo on B SIG UqIUYXg “7

 

Q=SANGINIMOUINIOGYNNU HO CC 1 NGC p=C USMS eI US

 

TASC XGSe TUSUIS ET USMS OG MATA /SSOO VOT qn g/s10° AJUN OSB] OUI BdSUINO//:SANY
o10Y TYN ou} Woy yWoumsop siy} poureyqo | “‘Qino0d
MUNOD “AuNoD seyjourg ‘oyeig epLojy | OD-006000-61 TANG £ NOSUTANYV ‘SA
TUAVMV Idd INVA SAVIONVED UI S06970r8 # SUIT Jo Adoo ony e sl y NqIYX| “|
sJOOJIOS PUB OTL] ST SUIMOT[O} ot] Jel] eoLewy jo

S3IVIS PSU] SY} Jo Sv] ou} Jopun Ainfied Jo Ayeuod Jopun AJLIOA “OINOYsSEO pel ‘T

WOHeIBpOd
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 3 of 132

8. Exhibit H is a true copy of Platinum Reponses to Plaintiff's Interrogatories via email

prior to the court deadline

Dated: November 30, 2019 WA

é

 

MILAD OSKOUIE

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 4 of 132
Filing # 84926905 E-Filed P1282 012 Q9:4530 FNhi 182 Filed 12/06/19 Page 5 of 132

BARCLAYS BANK DELAWARE WAY
Exhibit A

Plaintiff,
vs. AFFIDAVIT IN SUPPORT OF CLAIM
ANDERSON J DUFF

Defendant(s)

STATE OF DELAWARE
COUNTY OF NEW CASTLE

BEFORE ME, the undersigned authority, personally appeared, who after being duly sworn,
deposes and says:

LI cS Vays . j \ LAY aD , am over 18 years old and competent to make this
affidavit. I am a records custodian for the Plaintiff, BARCLAYS BANK DELAWARE. I am duly
authorized to make this affidavit, and because of the scope of my job responsibilities, | am familiar with
the manner and method by which BARCLAYS BANK DELAWARE maintains its normal business
books and records, including computer records of defaulted accounts.

2. These books and records are made in the course of regularly conducted business activity at or
near the time the events they purport to describe occurred by a person with knowledge of the acts and
events. The contents of this affidavit are true and correct based upon my personal knowledge of the
processes by with BARCLAYS BANK DELAWARE maintains its books and records.

3. The books and records show that Defendant(s) ANDERSON J DUFF opened an account,
account number Bon 09/22/2014 and stopped making payments when due. The books
and records of BARCLAYS BANK DELAWARE show that the account was charged off on 04/29/2018.
The records further show that the Defendant is currently indebted to BARCLAYS BANK DELAWARE
in the amount of $7349.45. All just and lawful offsets, payments and credits have been made to the
Defendant's account.

FURTHER AFFIANT SAYETH NAUGHT.

 

4. I declare under penalty of perjury that the foregoing is true and correct and if called as a
STATE OF DELAWARE

witness I would competently testify under oath thereto.
Bisel, Bee
COUNTY OF NEW CASTLE

SRR eS before me this CC eu of AYN anvoet a.

. | 2 i PUBLIC
My Commission Expires: Y I7 c . (seal)

Our File #: 383903
Please understand that this is an attempt to collect a debt and any information we obtain will be used for
that purpose.

 

 

 

LAUREN ISABATINO

M DI
Notary Public

State of Delaware
Commission Expires
My September 9,2022

On

 

#** ELECTRONICALLY FILED 01/28/2019 09:45:58 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 6 of 132

GS6E6 YO ‘episeag

‘Py SuySig) OOF

JOJUOD BeQ Jomodury - esuajaq jo jawyedeg
JOIONG ‘OLUaLOS “A |aBYoYy

POSE AT IM,

“Ain Sano 10) yoda Oo] sispio aunyy jo VOMeOYOU HuiAlsoal TUN JOU/SIY JO JAQUIBWEAAAS 2B LO VONBUUOIUI SEEN! smeys siyy_ “(QUeNE) 1Se0D
pue 'yyeeH aNqNY "YYON ‘82104 wry ‘sduog suLRYy ‘AABN ‘AuUy) SaDlueg PeULCJUl aut JO SayOUBG [2 0} SB aJep sMyeys Anp aayoe By} UO |ENpIAIPU! BYR
JO SMIEIS By] St BACE su) ‘paplaqid Nod yeu) UOeWOJU! ay] UO paseg “uaIUEQ ByeEg JeModuEy asue}ag jo wawyEdeg ey} jo syueq elEp oui Bulyosees uodQ

 

Aanp aagoe Jo} woday 0; uoneaynoU Aiea panjadal SPY Hun Jalysil 20 TENCIAsIUI a4) JoLpayAA Siaagas asuodsal sty
WN oN YN ¥N
qwaueduieg savas Sng SIEQ PUT LORESIRON 1910 BEG LEIS USHROBHON 900
al2g smeig Aing aanoy uo Ang aagoy oF d/1-72D aininy B10 PAHHON SPA, YUN JOH/SIH Jo saquaayy Buy

 

 

 

 

 

 

 

 

a1Bg snjeig Aing aagoy ous Bupacedd skep £96 UR)WA BnuBis inp angoe yay enpwpul ain auBYyR SPayar asuodsaL SiUL
YN oN WN WN
weuodiu0D aoneg sams eye pug Aing enjoy 812Q eis Aing annoy
S12Q seis Aing eagoy jo sheg 96 un Ang aAnoy y8T

 

 

 

 

 

 

 

 

318g STIEIG Aing aausy ay uo pase snes Ainp aanoe srenpapun ayy SMayes asudsay SILL
YN oN WN YN

 

 

qaLocWON Sova Smeg ayeg pug Ang aarcy SEQ LEIS Ain sagoy

 

 

 

 

 

 

REQ SMEG Ang sARY UO Aing eanoy UC)

 

 

OPSTOGAdSPTIOZr —:q) e1B9 189
8L0Z-61-PO  sOSYSNeIS

“SWEN SIPPIW

PNOSHSGNY  :eweN Isu4
ding :awen seq

:ayeq ulig
‘NSS

 

DY JoYRY [TAID SSquaWaoIAIag 0} juerisng
poday siuzIg

 

6b ¥NOS

NY LS'LEO1 B10z-61-00 40 Se sUNSaY J9\USQ Bled Jamoduey esusjeq jo jusumedeg
The peta se id boy OIE? RA 5b Gion Decument By 2 nel Ea FAQS /.2 before GFrotnsel athe Efgibtity

Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.

The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers’ and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of “does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. in the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/iaq.xhtmi#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).

This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duly Status Date.

More information on “Active Duty Status”

Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duly periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding fo a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).

Coverage Under the SCRA is Broader in Some Cases

Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for alt the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d){1).

Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.

Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected

WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.

 
wt SZezeo

 

Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 8 of 132

 

OSHLHECODE THIS OCI? poy ip anny NigstinS TIRES Aide pine ANNE ap PSD [O]
af[HQEU fet flag lyon tg ye ELag fA fly gee edad peed
SPCR LOLLE ANALIO GNYISI SNOT
aUPUeEDE Ua E[dagggPpwed| pygeQEbeg}Dy [gdp lpMbelpaabe[aaltjfpoad ASINSOSSYO Ofer
ZESE-LOLEL Wd ‘Bludiepepud 21) iv
ESEEL KOM ‘O'd dnd f NOSYSCNY

Mepeg aul] jSepruBW ------

‘AlBAYOP SASH} 404 SABp Q1-Z Moly ‘Shejoreg a} ajqexked yoayo ayeyy
wae ee, ee ee ee Pee ee ee Pe 8 "pasapug wnoWy

 

8L8L/SO :e1]eq eng juewAeg
Eb yOS' Ls (Junowe enp ysed ¢6"709'L$ Sepnisul} :eng juewAeg WNUILIY SAV TOa¥S ri
Sp epe'z$ (Gig Suipue yuncooe) :gL/LZ/70 JO SB sOURTeg JUaWIA}EIS
“5
[ [meee Sad seccersce Fh ddy aygon sieoea [7] wes gnstepeg 0, Ked 01 steny | Wedinep musuniag |

 

NOILVINMOANI INVIXOdIN YOsd LNSINSLVLS dO ONG YO SdIS SSUSAZY FAS ‘ADLON

“apisu; sefesseu jueyodiu) jeuonippe saey Aew no, 7AqiSNI sas

“yuauno juncoae uncA Buuq 0} Ajsyeipowul

ANP S| Sul] PPSid INOA JBAO jUNOLU dy} JO JUSWWARY “ALI HPesO SY] J9AO S} jUNOCOR INOA, SOWMYSAG
‘anp JusuiAed UunuulUiLU INOA Oo} pappe Useq sey yuNOWe anp ised siu, “AjoyeIpewLu

SNP S| €6°709'LS JO JUNOWe snp jsed oy] jo jeLUARY “ang jseq SI JuNcdoR UNO, 'gnd isvd

‘spoued soeiO pue soo] ‘sayes peo ypaso angereduicd UO UOReWUOJUL Bay 10;

‘ACB Aursyp’ma “BYSGaM Sil USIA JO ‘gezE-Zrs (00g) suoydejey Aq seceg jeoUeUly Jo jUaLEdag ag
2HO,A MON eu) PeEIUCS ABW sjuspisal OA MEN ” GEZE-ERP-998 12 SABRVEg feo JuNODOR UNOA Jo SULAy

uy Noge sucgsanb eney Nod | HYOA ANAN JO SINSGISSY OI NOLLVAROANI LNVLUOdHl (

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sv 63s JUNOWY YWWIIBAO
‘ay2p Buisojo eu} jose junosoe unoA UO Suidy DUE AAO UO peseq uOBUOjUL JUeUARdey D0 0$ SSOUBADE Use 10} O]qEleAy
( BL/LZ/PO 40 se
“EOPL-025-008 120 eseeid ‘seouzes Buljasunos ypain jnoge uolewsojui ayy PINOM NOAH) 4 00°0$ aur HPein siqepreay
—— ook jusuAed aul] BOURAPE USED OO'O$ sepnjouy
00 POL'LL$ SUBBA OZ winuulw eu) AUS 00°0$ SUF] UPD |eIOL _

“Red nok Gul UPA

"40 ““ynoge Ul jusue}E]s [yjuOW YoRa puR pues siyy “ 4

1230} poyeuiijsea ue BurAed| siyj3 uo umoys eouejeq | Buisn sefseyo jeuonippe (
dn pus im nod puy dy} 40 Aed jim no, ou ayeu nod 4 ‘¢ aBed uo uibaq syejap uogoesuer; 4
tajdwexe Jo4 ‘eouRjeq é UOHOeS HOROMIA DS
JNOA ji0 hed 0} 196u0] NOA eye} [IA 11 pue yseleqU! UL eioW Aed [FIM ROA ‘poued abiey) yseueiu} oy ui Z eBed uo uiBaq syeIed Udy 4
yoeo juewAed winunuiu au) Ajuo aye nod yy :‘Buruseaq juawAeg wnunUly £S'pO9'Ls = ong 3Sed
"00" LE$ 0} dn jo Gay o}R| 2 Aed 0] eAey Agu nod ‘gaoge pajsi| ajep SP OPE ZS = BLILZ/PO JO Se oouE|Pg JUOWIA}EIS
ey} Aq juewied Linu 4noXk anledes jou op om Jj :Buluuea;, uowARg ae} 6S°OSL$ * pebieyg jse19}]
81/@L/S0 97eq ang juawkeg 00°2¢$ + pabieup sooj
EL PIS LS ‘9Nq jueWAe”d WNWIUIW oo'o¢ - syuswiAed
Sy ere L$ :sOUgeg JUsWd}e}]S 9B L9L' 2S SLIZZ/EO JO Se SoUR]eg SNOIAaIg
UORBW VOWAS
L OU] : Rypoy qunoeoy
9 40 4 obey SLILZ/VO-SL/ZZ/E0 POlLiag JuawAa}ey}g | Wig Suipuy junosoy | AANG fF NOSHAGNY

JUBWAIE]S PJD} geSiA Bupueuly puerkepieg SAVIONYS &
2 | cu
Barclaycard Finraneing Wiss Card Statement Document 182 Filed 12/06/19 Page 9 of 132

 

 

 

ANDERSON J DUFF | Account Ending Hil | Statement Period 03/22/18-04/21/18 Page 2 of 6
r
Transactions
Transaction Date Posting Date Description Amount
Payments
No Payment Received $0.00
Total payments for this period $0.00

Purchase Activity for ANDERSON J DUFF card ending 8806

No Transaction Activity at This Time $0.00

 

Total purchase activity for this period $0.06

> To see activity after this statement period, visit BarclaysUS.com

032275 26

 

Fess anc] Interast

 

Transaction Date Posting Date Description Amount

Fees Charged

Apr 18 Apr 18 LATE PAYMENT FEE $37.00

 

Total fees for this period $37.00

Interest Charged

 

Apr 21 Apr 21 Interest Charge On Purchases $133.65
Apr 21 Apr 21 Interest Charge On Balance Transfers $16.94
Total interest for this period $150.59

 

2018 Year-to-Date Totals

 

Total fees charged in 2018 $148.00

Total interest charged in 2018 $561.80

 

This Year-to-date summary reflects the Fees and Interest charged on billing statements with closing dates in 2018,
and does not reflect any subsequent fee and/or interest adjustments.

 

 

 

 

 

Interest Charge Calculation Daye lin Billing Gysia : 84
Promotional Balance Subject Annual Percentage Interest

Type of Balance Rate End Date to Interest Rate Rate (APR) Charge

Purchases

Standard Purchases - $6,424.99 24.49% (v) $133.65

Balance Transfers
Standard Balance Transfers/Checks ~ $814.18 24.49% (v) $16.94

continued on page 3

 

Visit BarclaysUS.com or use the Barclays Mobile App

 

 

 
 

ge SZeze0

Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 10 of 132

 

ddy ajiqoi sAepieg ay} osn 10 woo'snshejieg HSIA

‘PRJOP JOYUNY JO, JUSWAIHIS siIyy JO YOeq oy UO YdesBered ,seseyOUNe

uo sala Buikeg PIOAY 0] MOL PUB JsalEyU] JO |ETUOOY, OU} O} JeJo/ esealq (e8} aye] e PIOAR O} HeuNbau eng juewAEg WhuNUYA Aue sepnjoUl juncWwe sin) srere'Z $ Sued
Aq seseyping| Inox uo ysasojul Burked pioae uo nok ‘JUNcooy Jnof uo seouRjeg jeuooWod JeyjO BABY Ose NOA pue %G UeUT Ja}BSIB gy UE UM SaOUnjeg sseyaing Ujog aaey nok 4

“23) a}2] 2 ploae oO} ang weLuseY WNWIUIIA INDK

seq} ye Aed eaamoy ‘poued jeuoowosd ajqeaydde ay, Buuinp seougjeq esoip uo ysarajut BuKed pioae ueo nok ‘Sequejeg sseyaINg INK jo FE UO Ud jeuoHOWCId %G eB aay NOK

‘(GOluad FOVUD) SASVHOMNd NO ISHUALNI ONIGIOAY

 

"FSSIB]U} aJeINIJed OM *AOY JNOGE UCSHeWIOJU) aioW JO} JUBLUATE\S SIU} JO VOHOSS ,uONeUOjJU| jURJOdWy, ou} 28g
SIBY BQeUeA = (A) “JunoIeR ANA UO |yBJ jSelalu! JENuUe 34) S! (gy) ay eBEyusoIEg jenuuy INGA O

 

8S'OSLS feyO],
00'0$ (A) %r1'9Z 00°0$ - BOUBADY YSeQ pIePURIS
seoueapy se
aBieyp fudy) a1eu ayey 1S819zU] 07 ajeq pug aey asurleg jo adj
ys019}U] aGejueoieg jenuuy joalqng souejeg jeuonOWwOld
9 30 ¢ obey SLILZ/PO-8LIZZ/CO POLiag yuawa}zP~}¢ | fmm Suipug junosoy | 4ANnd f NOSYAGNY

JUBWAIEIS Pll) geSIA Hupueuly puerkepueg
Barclaycard Fireaiting Visa® CarStdtenerk® 9=Document 182 Filed 12/06/19 Page 11 of 132

ANDERSON J DUFF {Account Ending iii | Statement Period 03/22/18-04/21/18 Page 4 of 6

 

 

 

 

You may have noticed your statement
looks a bit ditferent

Here are some of the enhancements to your statement

* Your first page summarizes the information + Pre-scheduled or repeat payment status is
you need most clearly indicated

+ The personalized Account Activity section + Enhanced security — only the last 4 digits of
includes page references so you can easily your account number are shown

locate mare information

Please note that your cycle date, due date and account terms remain the same.

 

Visit BarclaysUS.com or use the Barclays ‘Mobile App

 

032275 45

 
 

MS Séez7e0

Case 1:17-cv-01889-RA-SLC Document182 Filed 12/06/19

Page 12 of 132

 

 

SSeuppy [ews

 

SU0Ud YOM QUO0Ud SWOH

 

alz

S}E1S

 

ssauppy

 

|
AQ |
|
|
owen |

MO/EQ UOITEWJOJU! JORJUOD JNOA 0} seBueUD eye

g aed uo panuyjuog

S@QURBADY USED Se payee ase ‘siaysuen quim pue sdiyo HuyjquieB ‘syayon Aroyo; ‘Aouauno
uBlalo) ‘speyo susjonen ‘suspuo AsuOW Spnjou UOIUM ‘sjuafeAINbS Use Jo seseuand yeu}
SOU SSEa[q “SOUBADY USED ay} aye] NOA Aep au aq yim Ayesaueh yorum olep uogoRsuen
SU] WO, Sno YIM JSelequl ‘SSOURADY USED JO4 3BeUD ein sdecce eefed auy Aep oun

eq jim Ayesaua yorum ayep uogoesuRy ay} WOY SMdoR jf JsauayUI ‘sIaJsUBIE SOURIEg J0-4
Cong juawAeg Lunuwiui) snod yseqy ye Aed ‘aa,

BIE] E PIOAR O} ‘JAAQMO}}) “UNCOOR JNOA UO SadUR|eq Jaujo ye Aed nod papivoid 'saseyoing
uo pouad sori8 unoA jaye jou pm secuejeq esayy jo juewAeduou euy pue ‘seouReg

ely [euolowoid ules aaey Aguauno nof ssneosgq Jeyip Aewi 3) “souRjeg juewalErS

4no€ wos) Joyip Aews jUNOUWe SIUL ‘SdouRyeg SseuaNg INA UO seeyo ysaveyul plone

{gS pue ayeq eng juswAed sul Ad Aed uso nOA JUuNOWe aul MOUS {JIM SHEL JUSWA}IEIS sip
JO UO. OLY LUO Lonoes uOREINAeD ahueUD yseley sul Mojaq Ayoanp Buueedde .(poved
3098/9) soseugng uo ysouajyu; Buipioay,, pop udeiGereg e 33s |[IM NOA JuNCOOW snoK

0} seydde si 3 HM ul souRfeg juoUATeIS unoA Burked jnoyym ssouRjeq asou} uo JsaloyU
Buixed plone 9] 81qe 8q Aew qs NOA JunocoR unoA uo seouRjeq jeuOHOWWOId Jo sed) JeyjO
Saey ose NOA pue “%0 UeUy Jareol8 Ss! IeEUL dely Ue UI SeoURieq sseuaind sAey nod 1G
(ang quawheg

LUNLUILIY JNO JsB9} ye Aed ‘aaj aye] 2 PIOAR O} ISABMOLY) JUMCDOe INCA 0} Aldde jou HIM

@ udesBeeg BSuimojo, ouy pue ‘posed feuoyauoid ay Buynp seourjeq eseyoing esoug uo
ysalaqul Buiked pone ued nok ‘didly jeuoljowoid %O @ UM seoURjeg aseuaing avey nod JW

"qunooaer JnoA 0} saydde uojses

Si Jog UdeiBereg io y udeiBerey Jayla }) seseuting uo ysauaqut Burted plone ose Aew
no, “ajeq eng juawAeY ey Aq [ny ul souefeg jUaLUa}EIS UNOA Aed nod yi apf Buyg uani6
Aue uy seseupn uo jsavayu! Burked pione ueo nod ‘eaamo} ‘eyep uopORsUey ayy] jo se
anucoe 0} suiBeq yseleyul ‘Seseyoind UC ‘apho Buyjiq yee jo asop ety Jaye step ez Jsz9] IE
S| S}2p anp uno, "Sseseyoung uo jse1eju] Buikeg ploay 0} MOH pue JSe1ajU] Jo jerusoy

‘poued Buri auy Jo; ysauajul e}0} aly 96 0} sequBIeg AJP au} Jo fe JO} JSasayUL

Alep ayy ye dn ppe ayy Jseiaqu Agep ayy sn sani yey, poued Buyjq aun ui Aep yes Jo,
SI] Op ay “aye! oipoued Ajep siqeoydde aun Ac aourjeq Aep yoke Aidan ueLy apy ‘alaz jo
soured & se pajeag si sourjeq wpeio y ‘sjuawuisnipe seyjo eyew pue ‘sourjeq syeudoidde
du} Woy sypeio 10 sjualuAed Mou Aue joRNgns ‘souRjeq syeudoidde su; oj seouieapy

USD JO SIOjsuel| souRjeg ‘ssseyaing Meu Aue ppe an, ‘(Alep papunodiics si jsa1ajul
SUBS SIL) “souRjeq sAep snojaid ay} UO paypinojeo ysouayu; Aue ppe aay “Aep snoiaid au
iG PUB OLY JO Se ‘ajey JsoueTy] 0} jAlqns souRe” JeUy JO} ‘souRe el UM UeIS any “a}eY
yseua}uj 0} Palgng eouzeg yoes Joj sougjeq Ajep e ayeinojeo ys1y am Jsauajus eyeinojeEs OL

«S724 JSeia]Uj ©} algng saugeg, yee smous yewares Buyjiq

Aiyjuour Ino, “sequgjeq jeuOyOWCId jUaleLIp pue ‘eJe! JUSUNO aly ye SeqURApY USED ‘eye!
JUALIND ay] Je SlaysueL) sauRjEg ‘yes JuBuNS ayy je seseyang ‘ejdwexe 10) spnoul asayy
«2324 JSA1a}U] Oo} Palgng sourjeg, yes 10) Ajeyeuedas jseuaqu! ajeng|eo apy, (seseuyound
aeu Suipnpul) ,couejeq Ayep, payjeo poujau @ asn apy “}ses97U] aPEINIIED IAA BAR MOH

“Kep auses yey? junocoe JNOA 0} peypan eq
IBA quawAed Bulwuojuco e jo syuaweunbes ey) seal asiuauiO yeu} 13 ‘urd ¢ Aq ssaippe

SAVIO &

9 jog e6e,g

SIUPIE pansoal Juawsed Y “ELZ6L 3G OHEMEN “eau JelUeD AbD SHUM 00P ‘Sones pIeD
O} sjualuAed ey) AuOuUd ‘S'd'S'N JO adues JeLiNCO yYBIUJeAO pues "Si ed JUOMISAD

“ABP awes jeuy yunosoe nod 0}
peypayo aq |W 12 “wud gotZ Aq euoyd Aq Aed so dde apgow ‘gem elA spel sjustuded jy

‘quewAed noA ssaoo.d jm OM pUue Ge/e-E8p-998 Te Sn [eD :Sudud
"SLBES O) STAON 1x9} ‘ddy epgoyy stepieg og peojumop Oo; “SIOWy]
“squaused inoA dn jas 0} Luca gnshepueg LSIA, ‘Cah

ssuoydg jusuheg 18ujQ

‘shep g oy dn Joy juawAed avg jo Bumpin aig Agjep Aew yotum

queulAed Suiwojuco-uau, @ Peisplsucs aq ym ‘oJ@ ‘sdyoleded ‘saideys ‘eouspuocdsauce
feuonippe ‘siapio Asuow Jo Spey ajdqinui igi juauxed Aue Jo ‘syuauoinba eseyy joe
Ou Sa0p jeu) JuslAed Auy ‘uonNASU! peseq “S77 2 Woy sIEFOp “S'n ul siqexed apew Japio
Aauous 40 eyo papjo;-uoU ‘ejBuis @ jo WO) aL UI SI (Z PUE “ZESE-LOLEL We ‘Bludiapelyd
ZESEL X0g ‘O'd ‘Shenueg 0} woognshepeg way payuud uodneo jusuAed 2 YM

PSIIELU JO JWSWS}eIS Siu} UM papnjoul uodnoo juewWAed pue adojsaua pasojue au. Suisn
payew si{, syeuy juewAed es juaWAed Sufuuojuca, y qdisoa! yo Aep ay} qunogoe Ink

0} paypaio eq p15] ‘ud ¢ Aq sn Aq panisoel juswAed Burwojuco y :sjuewAey pepeyy

“SELS-E8P-998 [eo aseaid ‘sauiNbui Joy “uoRNySU

fetoueuy unoA woy seq »OSYO UNDA salsa JOU [yA NOx pue usuiAed unoA eajeoe: am Aep
@lUeS BY) SE UCOS SP JuNosoR UNOA WwOy UMBDY}IM aq Aew spunj “VeysueR pun) o1UONOeS
UB SYELU 0} 3PeUO INOA WO UCHRUWJO}U] 9sN eM UBUAA “UOTORSUeR yOSYO B se jUSLUAeEd

SU) ssecdd 0} JO JUNCdoe INOA WO JaJSUBN PUN} DUOIPAJe OLUN-3U0 B aye Oo} yOBLO

NOK WO UOHEUUOIU! ay} asn J8yye O}] Sn azOUINE NoA ‘UNOoOY sly UO juaUAed se yOsUO
® apiaaid nok UsypA "PaUINes JOU PUR Pasoa|JOo ase UMEUp SI JUaWARd INOA Yor
uo YUeg au} WOl) Spun) 94} aunsue Oo] sAep 2 0] dn 10) JunoWwe JuawAed ay3 Aq
pesvaioul aq jou Aew yipaio arqeyreag inoA ydia9e, ane uodn ‘sn 0} yuawAed anok
ABASP O} BBIAIVS [EJSOg “S'f] BY} 105 SEP QE O} Z MO;]E Bses|g ‘skepUEg OF aiqeMed
SPS JE SYewW 0} Joquieway ‘ajeq eng jwewAe, ixeu NOA Aq ang yweWwARY LWNWILIY
pownbar syjuow pxeu ay Aed 0} paau |IRS []M NOA ‘9A Burjiq 2 ul JuaWUAed auO UeU)
SOLU BYBLU NOK ji Jo BpAD Buijiq Aue ul ang yuswiAeg winwiuiy) peuinba: aug ue auoww Aed
noA Ui Jeuy sua si, “pesye Aed, youu? noX Janamoy ‘sn amo noA yunowe 1IFy 2} 0}

dn anq juawixed winuiuy ey} ue alow Aed Aew noX awn Aue py “Wwoo'snsfepieg o7 uiGo|
nok usym eBed ewoy unoX uo pue yuaweyE|s inoX uO pelou ere eyeq enc juewiAeg pue eng
quate WNWIWIA SU) jog “aleq and jwetuAeg sy Aq juaWs}E}s AjUUOLU INOA UO UMOYs
ang quSwAeY wWNUWIUIW ayy see] ye Aed snu nox ‘opfo Buiyiq Lory :useUEyU| yuaUAEYg

“oul Aue ye GeZe-eep-g9g ye Ajeyelpewwuul sn yeyUCE eseaid ‘uajoys Jo 380}
St pueo nok fj ‘quemejeg yuRg skepieg Aq penssi si preo ypeio uno, "PUeD UBIOIG 10 }S07]

‘yoda ypain unoX ur peyaaye: aq Aew unosoe

4JNOA UO SyNejep Jayjo Jo ‘sjuawsed pass ‘sjuaWAed a1e7 “snesunq jIpeio o} JUNCDOR
AnoA jnoge voyeuoOjU) pode: kew apy :Buyoday neaung ypaig jnogy uoHeMUO;U]

UOEUOJU] JUeLOdU]
Case 1:17-cv-01889-RA-SLC Document 182 Filed ‘@ BARCLAYS 132
ae PNAS 2

and do not have a grace period. See your Cardmember Agreement for more information.

Minimum Interest Charge: This fee, if imposed, appears in the Summary of Fees as a
“Minimum interest Charge” or “Minimum Charge.”

Credit Bureau Disputes: if you believe that an entry we have made on your credit bureau
report is inaccurate or incomplete, please contact the reporting agency directly or contact us
at Card Services, P.O. Box 8803 Wilmington, DE 19899-8801. Please include your name;
your account number; the credit reporting agency where you received the bureau report, a
description of the error; and why you believe it is an error. We will promptly investigate,
notify you of our findings, and send an update to the credit bureaus if warranted within 30
days.

What To Do If You Think You Find A Mistake On Your Statement
If you think there is an error on your statement, write fo us af:

Card Services
P.O. Box 8802
Wilmington, DE 19899-8802.

In your letter, give us the following information:

e Account information: Your name and account number.

° Dollar amount: The dollar amount of the suspected error.

. Description of problem: If you think there is an error on your bill, describe what you
believe is wrong and why you believe it is a mistake.

You must contact us within 60 days after the error appeared on your statement.

You must notify us of any potential errors in writing. You may call us, but if you do we are
not required to investigate any potential errors and you may have to pay the amount in
question.

While we investigate whether or not there has been an error, the following are true:

. We cannot try to collect the amount in question, or report you as delinquent on that
amount.

. The charge in question may remain on your statement, and we may continue to
charge you interest on that amount. But, if we determine that we made a mistake,
you will not have to pay the amount in question or any interest or other fees related
to that amount.

° While you do not have to pay the amount in question, you are responsible for the
remainder of your balance.

e We can apply any unpaid amount against your credit limit.

Your Rights If You Are Dissatisfied With Your Credit Card Purchases

if you are dissatisfied with the goods or services that you have purchased with your credit
card, and you have tried in good faith to correct the problem with the merchant, you may
have the right not to pay the remaining amount due on the purchase.

To use this right, all of the following must be true:

1. The purchase must have been made in your home state or within 100 miles of your
current mailing address, and the purchase price must have been more than $50.
(Note: Neither of these are necessary if your purchase was based on an advertisement
we mailed to you, or if we own the company that sold you the goods or services.)

2. You must have used your credit card for the purchase. Purchases made with cash
advances from an ATM or with acheck that accesses your credit card account do not
qualify.

3. You must not yet have fully paid for the purchase.

If all of the criteria above are met and you are still dissatisfied with the purchase, contact us
in writing at:

Card Services
P.O. Box 8802
Wilmington, DE 19899-8802.

Page 6 of 6

While we investigate, the same rules apply to the disputed amount as discussed above.
After we finish our investigation, we will tell you our decision. At that point, if we think you
owe an amount and you do not pay, we may report you as delinquent.

Please refer to your Cardmember Agreement for additional information about the terms of
your Account.

“WEEE Barclays Bank Delaware, member FDIC

Visit BarclaysUS.com or use the Barclays Mobile App

 

032275 6/8

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 14 of 132
 

Filing # 84422818-E-Filed 02405201911 -32:40 2M 30 EXAIB Le B. 132

 

 

 

 

 

 

1060422 -A
SPECIAL PROCESS SERVICE
NON-SERVICE RETURN Pinellas County, Florida
Bob Gualtieri, Sheriff
Court
IN THE COUNTY COURT IN AND FOR PINELLAS COUNTY, FLORIDA
Piantiff . Case #
BARCLAYS BANK DELAWARE 49-000900-CO
Defendant Hearing Date
ANDERSON J DUFF
Person to be Served Came to Hand Date/Time

ANDERSON J DUFF
2/01/2019 1:07 PM

Non-Service Date/Time
02/01/2019 02/04/2019

Documents Service Fee

 

Reason Unable to Serve
Other contact

 

Summons;Complaint; Exhibits;Civil Cover Sheet
$49.50

After due search, careful inquiry and diligent attemts at: 9297 120TH ST, SEMINOLE, Pinellas County, FL 33772-2643. |
have been unable to effect service of process upon ANDERSON J DUFF for the following reasons:

 

 

 

 

2/1/2019 1:07 PM: Per CINDY DUFF, RESIDENT, a gray-haired white female contact approx. 55-65 years of age,
5'4"-5'6" tall and weighing 140-160 ibs with glasses...stated defendant is her son and no longer resides here.
Stated they lost touch and had no knowledge of his current whereabouts. Neighbor confirmed he no longer
resides here.

Notary not required pursuant to F.S. 92.525{2).
1am a citizen of the United States, over 18 years of age, net a party to nor interested in this case and | have the proper authority in the

jurisdiction where | effected service, pusuant to Florida Statute Chapter 48, Under penalty of perjury, | declare that! have read the
forgoing document and that facts stated herin are true anc acurate.

yA 29986 Q-/ AF

Troy Rogers Process Server ID Date Executed

  

Ref 383903 Tracking # 0032779813

ke @paloclegal wy Hers tance. TUTTI AT

*** ELECTRONICALLY FILED 02/05/2019 11:34:46 AM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***

aN

 

 
 

Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 16 of 132

«#sALNNOO SVTTANId “LYNOO LINOWIO FHL JO SUITO “TWIN NIM ‘Wd 8S:$:60 6107/87/10 CATA ATTVOINOULOD Td sex

GOLS-9G2ee 14 ‘AjUNOD Seljeuid ‘JoyeMues|D
WBNS WNOD SLE
LYNOD LINOUIO WHAT ANE NIX

 

APIS ISIOADY UO ponuyi08?)

 

   

COGESE # Fd HO
yo{Q Aindogy se
“Tf rae eye “Ad
| UNOD Jo 9D sy
oN Uoy 6L0c Ge NWT uo payed

‘yuepusyaq powreu sAoge oy} HO jIMsMey] SITY
ul yurejduioD oy} Jo Adoo @ pue suOLUTUMs sIy} 9A19S 0} POpURTUIOD ore NOA 29181 Oy] JO JFUIOYS Yoryg OF,
BPHOLT JO Beg 3p OL

sAoWlONY s juUIE[GAoUIETY
6LETOS :ON Jeg ZIAOIQ “f Haqoy
6SVh6 -ON Leg BSA ZNIQ IoyTUUDL
T9L0L00 ‘ON gq Wals “Cl Ueqjeuor
ISSLSLO ON Jeg Aysindeiq “Ss woser
Z60L€00 °ON Teg WoIg Wy eu]

ELIEE BpuOTy “Tae

TOL SHS ‘ontisAW 18 “AVS SOLL

Td ‘nepuey 29 ihe YH ABH Jo soougQ Mey

‘ssoIppy

“MOTOd powURU

Aourope s jyourelgqguureyg 9y} 03 osuodsar uoyiim Mok Jo Adoo e oye} 10 jreur OsTe shu NOA “M09 9y 07
asuodsai usm mnof apy NOA away sues 343 38 ‘JJosMOA suodsor ULM 8B O[E 0} ASCO NOA FT

“(Joog suoydayay ou} ui poysyp)

SOHJO pre [eso] & JO SOIAIOS JeMayor Aowoye ue peo Aeu nod ‘Aowsoye ue MOUy JOU Op NoA JT “Aeme 1ySu

Aouioye Ue [feo 0} JueM AvuI NOX “sjuowommbol jeSo] Joyjo ose s1Oy], “0d oy} Woy BurueM JOyVMNy

jNOYJIM Udy} 9q Jsyyessoy Aeuu Ayodoud pue ‘Aouout ‘sosem mod pur ‘aseo ou) aso] Aeur nod ‘oury uo

esuodsor moA os] Jou Op NOA F{ “sed oy} Jo Opis MOA Ieoy 0} NOD ON} JUeA NOA FI Pay aq isnun ‘soured

ou} JO SouIeU 9Y} Puke SAOge USAIZ IoquMU ssed 3y} Surpnpour ‘osuodsoi uoyuM mo x ‘nod yoo}01d jou

THM yyeo suogdopsy y “unO|D oy) Fo yo]D 9y) YIM JuIe;duI0 poyoeHe oy) 0} asuodsar uOYLUM B spy 01 NOA
UO PAINS SI SUOLUUMS sIq} Joye sXep Iepusfes Qz savy NOX “NOA ysuIeSe poyy uooq sey pNsMeET V

 

JNV LYOdAL
€V9T-CLLEE Td “AIONINGS
LS HLOZI L676
dING£NOSYUSTGNVY ‘OL
/
(s)paepuayoq
ATO £[ NOSUFTANY
“SA
WOsisg [BINeN & UO SOIAISS [euosI3g
SNOWIANS puuelg
AUVMV Tad INVA SAVIOUVE

“ON ASVO
VCO ld ‘ALNNOD SVTIANId
YOd UNV NI LANOD ALNNOO AHL NI

Wd 68:S7:60 6107/87/10 Peld-A $06970P8 # SUIILA
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 17 of 132

IMPORTANTE

Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta
notificacion. Para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una llamada
telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe presentar su
respuesta por escrito, incluyendo el numero del caso, y los nombres de las partes interesadas. Si usted no
contesta la demanda a tiempo pudiese perder el caso y podria ser despojado de sus imgresos y
propiedades, o privado de sus derechos, sin previo aviso del tribunal. Existen otros requisitos legales. Si
lo desea puede usted consultar un abogado inmediatamente. Si no conoce un abogado, puede lamar a
una de las oficinas de asistencia legal que aparecen en la guia telefonica.

Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su respuesta
ante el tribunal. Usted deberia enviar por correo o entregar una copia de su respuesta a la persona
denominada abajo como ’ ’Plaintiff/Plaintiff’s attorney’? (Demandante o abogado del demandante)

 

 

DEMANDANTE O ABOGADO Calle

 

IMPORTANT

Des poursuites judiciaries ont ete enterprises contre vous. Vous avez 20 jours consecutifs a partir
de la date de L’assignation de cette citation pour desposer une reponse ecrite a la plainte ci-jomte aupres
de ce tribunal. Un simple coup de telephone est insuffisant pour vous proteger. Vous estcs oblige de
deposer votre reponse ecrite, avec mention de numero de dossier ci-dessus et du nom des parties
nominees ici. Si vous souhaitez que el tribunal entende votre couse. Si vous ne deposez pas votre
reponse ecrite dans le relai requis. Vous risquez de pedre la cause ainsi que votre agent, et vous biens
peuvent entre saidis par la suite, sans aucun preavis ulterior pouvex requerir les services immediats d’un
avocat. Si vous ne connaiseex pas d’avocat, vous pouvez telephone a un service de reference d’avocate’s
ou aun bureau D’assistance juridique (Figurant a L’annuaire de telephones).

Si vous choisissez de deposer vous-meme une response ecrite, il vous faudra egalmente, en meme
temps que cette formalite, faire parvenir ou expedier une copie de votre reponse crite au
”*Plaintiff/Plaintiff’s Attorne’’ (Plaigant ou a son avocat) nomme ci-dessous.

 

 

PLAIGNANT OU SON AVOCATE Rue

 

Our File # 383903

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 18 of 132
Case 1:17-Cy OL 880-RA-SLC Document 182 Filed 12/06/19 Page 19 of 132

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BMADDOX ENTERPRISES LLC,
Plaintiff,
Vv.
MILAD OSKOUIE, OSKO M LTD, and
PLATINUM AVENUE HOLDINGS
PTY, LTD,

Defendants.

 

MILAD OSKOUIE and PLATINUM
AVENUE HOLDINGS PTY, LTD,

Counterclaimants,
Vv.

BMADDOX ENTERPRISES LLC and
BRANDON MADDOX,

Counterdefendants.

 

 

Case No.: 1:17-cv-01889-RA-HBP

DEFENDANT MILAD OSKOUIE’S
RESPONSES AND OBJECTIONS TO
PLAINTIFF AND COUNTERCLAIM
DEFENDANTS’ FIRST SET OF
INTERROGATORIES TO DEFENDANT
AND COUNTERCLAIM PLAINTIFF
MILAD OSKOUIE

Pursuant to Federal Rules of Civil Procedure 26 and 33 Defendant Milad Oskouie

(“Defendant” or “Mr. Oskouie”) hereby responds and objects to Plaintiff and Counterclaim

Defendants’ First Set of Interrogatories to Defendant Milad Oskouie (“Interrogatory(ies)”) as

set forth below. Defendant’s discovery efforts are continuing and they reserve the right to

amend or supplement these responses and objections as necessary.

GENERAL QUALIFICATIONS AND OBJECTIONS

1. Defendant objects to each interrogatory to the extent it seeks privileged

attorney-client communications, protected work product, trade secrets or confidential and/or

proprietary information.
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 20 of 132

c
SJHUIE[G 0} sesuodses soy} juoweddns 0} yyBu oy} sArssa1 syuepudzoq 6

‘esuodsor
Yowo oj soussejer Aq poyesodsoour Ajssaidxe ore Woy} Jo yoro pu ,suonoofqg Je1oUaN,,
Bulosasoj oy} JO Yow oj yoolqns Ajssoidxo ose uloroy sosuodsas S Juepudtod °g
"9S¥9 OY} JO spoou
dy} 0} JeuoHiodoid Jou souspias sjqissiuipe Jo AJOAOOSIP dy} 0} pea] Oo} AjOyI] Jou ore yeuy
SJUSUNIOP Yoes VY} YONS “JoyeUl SIY} UL postes sonss! dy} 01 JUBADTOI potod ouN B AIOOds
jou op Aoy} Jey} spunoss dy} UO soLloyeSoLOWUT s JUTE] g 01 syoafgo yuepudjoq ‘L
‘JUBpUssod] JOU O18 Jey} SaljWU 10 suosiod opnjoul 0} syiodind pue
PVOIGIOAO SI HI JUS}X9 OY] 0} .JUBPUATOC],, JO UONTULZEp oj 01 s}yoofqo yuepUdTaq 9
“omnyeu
UL cIMjeWId ST jf yey] 1U9}x9 oy 0} ArOJeBoLO}UI YORS 01 syoafgo que pusjeq S
"S}X9]U09 JUSIATJIp Ul suoTeJoId OUI JUDIOTTIP
0} yoalqns pue peuljepun ‘odoos ur poyuny Apuoroyyns jou ‘outosueping Aqnpun ‘snonsiquie
‘ONBeA “PROIGIOAO SI JI JUS}XE oY} 0} AIOJeBOLIOIUT YoRe 01 sjoalgo quepudsjocy ‘y
“JOYE SITY UI posozUO siops0
AUB SB [JOM S¥ “YOK MON JO JOLISIG WIYyINOS oy) JOJ UND POLYSIC, SoWWIS pouUy jo sony
[Roo] ot} pue sinpsoolg [IAID Jo sajny [esopa,y oy} Aq painber ssoyj puoseq suoneSiygo
esodui 0} spodind yt yueixe oy 0} AioieSouaqut yovo 0} sjoofqo juepusjoq €
"9S¥9 9] JO Spsou oy} Oo} Feuonsodoid
JOU SOUSPIAS d[qissItuupe Jo AIOAOOSIP 9Y} 0} Peo] 0} poyefnoyeo Ajqvuoseel jou uoneuLojUl

JUBASTOLE JOJ S[[Bo jf WUayxe oy} 0} AloyeSoLIaUI Yows 0} sjoofqo yuepucjoq Z
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 21 of 132

Interrogatories as more information becomes known.

10. Each of the foregoing General Objections is incorporated within each of the
responses set forth herein.

11. Defendant objects to Instruction No. 2 to the extent that it attempts to impose
duties contrary to or inconsistent with the Federal Rules.

Subject to and without waiving such General Objections, Defendant responds as
follows:

INTERROGATORY NO. 1

Identify each person who participated in, assisted with, or provided any information used in
the preparation of the website appearing at <ffltrust.com>.

Response No. 1:

Defendant specifically objects to this Interrogatory on the grounds that it is overly
broad unduly burdensome, and seeks information or documents that are neither relevant to
any party’s claim or defense nor proportional to the needs of the case. Defendant further
objects to this Interrogatory under Local Rule 33.3(b) because request for production of
documents and/or depositions are more practical methods of obtaining the information
sought. In this respect, Defendant anticipates that it will produce documents that will contain
the information requested to the extent that Counterdefendants requested such documents via
its document requests and to the extent such documents exist in Defendant’s possession,
custody and control. Further, upon request and within the limits of Fed. R. Civ. P. 30 and
other applicable rules and orders, Defendant will make one or more witnesses available to
provide responsive deposition testimony.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant also refers
Counterdefendants to Defendants’ initial disclosures.

INTERROGATORY NO. 2

Identify each person who has personal knowledge concerning the subject matter of this
litigation including but not limited to the allegations set forth in the Complaint and the
Counterclaims.

wy

 

 

 
vB

Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 22 of 132

“AUOUL}S9} UOIsodap aarsuiodsai apraoid

OF 8[GR[TBAB SOSSOUIIM SJOU JO OUO OYBUL [JIM JULPUDaQ] ‘siop1o pue son ap qeordde ssyjo

PUR OE “d “AID “Y ‘pa Jo sun oyj uryILM pue jsonbor uodn “JoyLIN] “JOUCS pue Apojsnsd

“UOIssassod s ,JuBpUazac] Ul JSIXA s}UOWINDOp Yons jUO)x9 94} 0} pue s}sonbo. yeuInoop sy

BIA SJuoUINDOp Yons paysanbes sjuepuayapsojUuNOD JeYY WAIXe oy} 0} poisonboi uoneuoyur ay)

UPEIUOS [JEM Jey} Sju@LUN.Op sonpoad [JIM 1 1eUB saredronue juRpusjoq “oodseai si} Uy ‘7YSnos

VONULOJU oy} Suiure}go Jo spoyjow jeonorsd oi0wl aie suonisodap Jo/pue syusuinsop —

Jo uononpoid 10; ysanbos asneoaq (q)¢"¢¢ [NY [2007] Japun Aroyesouajuy siyy 0} syoafgo

FoyUny juepuazaq] “oseo ay} Jo spaou ay} 0} jeuonsodoud sou OsUdJOp IO WIRIO s.Aued Aue

0} JUBADTOI JOUMOU Iv IVY} S]USUNOOP JO UONeULIOFUI sysos pue ‘owosuaping Ajnpun peoiq
AJJOAO SI I 3eY} spuNoIs oy UO AIOPESOLIU] S1y} 0) syoafqo Ajjeorfroads juepusyaq

7¢ “ON osuodsey

“saea4 (p) Ino] jsed oy Sutinp <WOS"JOINUN SY [> pue ‘<WOo'suOoIsIaAUODeTTUTUTS
“<W109"IsNA | T4J> 0} pouty ou jng Surpnjour “sassouisng aanoadsal

Hd} JO no Sursue jyouaq 10 Keuow Aue passaooid winune[d 10 “oYsC “anoys_Q syuepustaq
Jo Aue yorym Uy Jouuew o4j 10 ‘mop yseo “Suldooy proses jeroueuly ‘soourury “UOBIISTUTLUpE
‘JUoWaseuRU oY} SUTUIZOUOD 98po| MOUy [euosJod sey oym uossad yors Ajuapy

£°ON AMOLVDOUUNALNI

“SOANSO[OSIP [BIIUL .S]UepUayed 0} sjURpuayapioqUNO>

Sfofol OSB JUBPUDSJoq] “Iapsio 9Ad0}01d pue jusUI90I3e Ayenuapijuoo payerndnys B 0} yoofqns
pue *suonoelqg oisloads pur yerousn SulOSasoJ oy} SuIATEM MOY pue o} polqns

‘Auowsa4 UoNIsodap aatsuodsal aplaoid

OF S[GETIBAB SOssoulia SIOUI 10 OUO OYBUE [JIM JUBpUaa] ‘siopso pue sopni sfqvordde Jayj0

PUR OE “d “AID “Y “poy JO sew] ou) uryyim pue ysonbes uodn “JOyLIN] “JOUOD pue Apojsno

‘UoIssassod s ,juBpuayaq] UI ISTX9 syuoUNDOp Yons JU9}X9 94} 0} pue sjsanbas juwINdOp si

BIA S}USUINOOp Yons pojsanbos sjuepusyapsojuNo| ety 1Ua}Xe ot} 0} poysonbor uonewojul oy)

UTEIUOS |fIMA Jey} SjuatUNSOp sonpoad []IM FT 1eYy soredronue juepusjod “joadsei sryy uy ‘1YSnos

UOHBULOJUT 34) Sulure}go Jo spoyjow jeonovid s10W ae suo}isodap Jo/puz s}jusumoop

JO uononpoid Joy ysonbai osneoaq (q)¢"¢e¢ amy [e007 Japun A1oyeso1ajuy sty} 0} sjoafgo

Foyuny juepuayoq] ‘aseo oy} Jo spaou oy} 0} jeuoTodo.d sou osuajop JO wes s. Aired Aue

0} FUBAS[SI JOUMOU OIv IBY) SJUOLUMDOp JO UOITeULIOJUI syoos pue ‘“swosuaping Ajnpun peoig
A}IOAO SI 11 JeY) Spunoss oy) uo AlOJeSOLIIU] S1y} 0} syafqo Ajfeoyioods juepuayoq

°Z ‘OW ssucdsoy
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 23 of 132

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant also refers
Counterdefendants to Defendants’ initial disclosures.

INTERROGATORY NO. 4

Identify each internet service provider, cell phone provider, virtual private network service
provider, electronic communication service, and remote computing service that provided any
service to any Defendant concerning the operation of <FFLTrust.com>, <TheUnitutor.com>,
or <InfiniteConversions.com> as well as each agreement, whether written or otherwise made,
between any such service provider and any Defendant.

Response No. 4:

Defendant specifically objects to this s Interrogatory on the grounds that it is overly
broad unduly burdensome, and seeks information or documents that are neither relevant to
any party’s claim or defense nor proportional to the needs of the case. Defendant further
objects to this Interrogatory under Local Rule 33.3(b) because request for production of
documents and/or depositions are more practical methods of obtaining the information
sought. In this respect, Defendant anticipates that it will produce documents that will contain
the information requested to the extent that Counterdefendants requested such documents via
its document requests and to the extent such documents exist in Defendant’s possession,
custody and control. Further, upon request and within the limits of Fed. R. Civ. P. 30 and
other applicable rules and orders, Defendant will make one or more witnesses available to
provide responsive deposition testimony.

INTERROGATORY NO. 5

Identify each person who has shared a residence or living quarters with Defendant Oskouie
for more than two (2) weeks during the past four (4) years.

Response No. 5:

Defendant specifically objects to this s Interrogatory on the grounds that it is overly
broad unduly burdensome, and seeks information or documents that are neither relevant to
any party’s claim or defense nor proportional to the needs of the case. Defendant further
objects to this Interrogatory under Local Rule 33.3(b) because request for production of
documents and/or depositions are more practical methods of obtaining the information
sought. In this respect, Defendant anticipates that it will produce documents that will contain
the information requested to the extent that Counterdefendants requested such documents via
its document requests and to the extent such documents exist in Defendant’s possession,
custody and control. Further, upon request and within the limits of Fed. R. Civ. P. 30 and

5

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 24 of 132

28 “ON suodsoy

"JUSUI9]2]s YOws posojUNooua JURpUdToG
Uo pu s194M SUIpNfoUr A1OJeUUJAp SI S}Josse oINoYs_ JUEpUdyag juOUIAIe}s yoro AJUSp]

$ "ON AYOLVOOUNAINI

“‘TYSNOs UOHeULIOJUT 94} SuTUIeIgGO Jo spomaU [eoroeId oJOUL O78 suonisodap

Jo/pue sjustunoop Jo Uoronposd Jo} sonbar asnedaq (q)¢"EE a[NY [eO0'] sopun AlOJCSOMOU]

SIU} 01 sjoalgo JoyLM UepUajeg “(e)E"E¢ aINY [e907] Jo UONRIOIA ut se AIOJSOLOUT SY) OF

sjoefqo os[e Juepuayag “eased oy} Jo spsau ay) 0} jeuoryodoid sou asuajop Jo unrels s.Ayied Aue

0} JUBAD[OI JOUPIOU ie JY) SJUSINDOp JO UONBULIOJUI sysas pue ‘aUOsUeping A~npuN peosg
AJJOAO SI 71 BY} SpunosS oy) UO AIOISOLIO UT $ SIU} 0} syoafqo AT[eotoads juepuayoq

LON osuodsoy

“oUt Ul quod Aue ye <wioed"}snd | 74 q>
uo paivodde sey yey} JUaqUCO oY aye019 0} uodN pol[as UONDaLIp sty ye 40 WY YJIM LIs0U09
ul Sunoe Ayred pay) Jo Aysed Aue Jo ainoyscQ juBpuesed YoIyM uodn soinosai yoro AJNUAp]

L°ON AVOLVDOOUUNELNI

‘1YSnos voeULIOJUT ay} Surureygo Jo spoyjaut feonsesd o10UI O12 SUO isodep

Jo/pue sjuauinoop jo uoKonpoid Joy ysanbor asneoaq (q)¢"E¢ a[NyY [Roo] Jopun ALOJeSOLOU]

SIU} 03 syoolgo JoyINy JURpUgjeq “(e)E"EE aINY [ed07] Jo UONIOIA UI se AJOWSOLMIIU] SIY} 0}

syoalqo osje juepuajog ‘oso oY} Jo spoou oy) 07 jeuorodoid 10u ssuajop Jo wes s_Ayred Aue

OF JUBASTOI JOUMOU OI JY} SJUSWUNSOP JO UOIJBULIOJUI syses pue ‘ouosusping A[npUN peosq
AJIOAO SI U1 3VYY SpuNosS oy} UO K10WeBO.I1IO}UT S SIY} 0} syoafqo Ayjeorpioads yuepuayoq

39 “ON osuodsay

"‘sivad (jp) Ino ised oy} SuLinp uoNTsod predun so ‘pred ‘Aresoduiey ‘polieyes
“SOUR/SOL & Ul JoYJoYM “oINOYsC Jepuasog pokojduns sey yey) Aysed pityy yous AjQuopy]

9°ON AVOLVOOUUALNI

“QUOU :SMOTIOJ
se spuodsal juepuajaq “Iapio aanosjoid pue yuawaosse Ajlferuaplyuoos poyejndys ve 0} yoafqns
pure ‘suonoslao oyioedg pur [erouan Suro8ai0j ay) Surarem jnoyUM pue oO} yoflqns

‘AUOUIIS9} UOTISOdap aatsuodsay apraoid
OF O[QR[IBAB SOSSOUPM SJOUI JO 9UO SYBUL [JIM JUBpUdyo(] ‘siopso pue sajna ofquotdde Joyo
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 25 of 132

Defendant specifically objects to this s Interrogatory on the grounds that it is overly
broad unduly burdensome, and seeks information or documents that are neither relevant to
any party’s claim or defense nor proportional to the needs of the case. Defendant also objects
to this Interrogatory as in violation of Local Rule 33.3(a). Defendant further objects to this
Interrogatory under Local Rule 33.3(b) because request for production of documents and/or
depositions are more practical methods of obtaining the information sought. In this respect,
Defendant anticipates that it will produce documents that will contain the information
requested to the extent that Counterdefendants requested such documents via its document
requests and to the extent such documents exist in Defendant’s possession, custody and
control. Further, upon request and within the limits of Fed. R. Civ. P. 30 and other applicable
rules and orders, Defendant will make one or more witnesses available to provide responsive
deposition testimony.

INTERROGATORY NO. 9

Identify every computer, tablet, cellular phone, notebook, laptop, or other computing device
that You have owned, leased, or regularly used, at work or otherwise, during the past four (4)
years.

Response No. 9:

Defendant specifically objects to this s Interrogatory on the grounds that it is overly
broad unduly burdensome, and seeks information or documents that are neither relevant to
any party’s claim or defense nor proportional to the needs of the case. Defendant also objects
to this Interrogatory as in violation of Local Rule 33.3(a). Defendant further objects to this
Interrogatory under Local Rule 33.3(b) because request for production of documents and/or
depositions are more practical methods of obtaining the information sought.

INTERROGATORY NO. 10

Identify any legal claims or lawsuits filed or asserted by or against You during the past ten
(10) years, including the case number, party names, and forum in which such claims or
lawsuits were asserted.

Response No. 10:

Defendant specifically objects to this s Interrogatory on the grounds that it is overly
broad unduly burdensome, and seeks information or documents that are neither relevant to
any party’s claim or defense nor proportional to the needs of the case. Defendant also objects
to this Interrogatory as in violation of Local Rule 33.3(a). Defendant further objects to this
Interrogatory under Local Rule 33.3(b) because request for production of documents and/or
depositions are more practical methods of obtaining the information sought.

7

 

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 26 of 132

“xOppe] UOpuerg| Jo xoppepg
Aq S9peul 919% Yasse NO A sjUsUIO}eIs Aloyeurejop A~posor[e ayy Jo asnvoaq quouAojdura
INOA payeUrUtts} 10 jOUTAO[dwia NOX potuap sey yey} Ajiqua 10 uossed Kiana ApQuap]

£1 ‘ON AMOLVOOUNALNI

‘AUOUITSO} UOISOdap
SATSUOdSaI SPIAOId 0} O[QeITBAR SOSSOUIIM aJOUI 10 oU0 SYeUI [[IM JUBPUDJaq] ‘sJapJO pue safns
ajqeoijdde Joyo pur O¢ “g ‘AID “Y “pag Jo swuNy ou) uIyIM pue jsonbos uodn “‘ioyjinq ‘Jo.nu0s
pue Apojsno “‘uorssessod s juepuayoq Ul SIXa SJUSWUNDOP YONs JU9}X9 oY} 0} pue sisonbai
JHOWUNOOP Sit BIA s]USWUNIOp Yons paysonbai sjuepusyapiojuNO| Ivy} 1Ud}x9 94} 0} palsonbar
TOHCULIOFUT OU} UlejUOD []IM Jey SJUSUNDOp aonpodd [JIM IT Jey} soyedionue yuepusjog
‘joadsar sty} Uy “WY8nos voIeUOJUI ay} SuTUIeIgGO Jo Spoyjow jeonoeid a10ul oie suorisodap
Jo/pue sjuouinoop Jo uoHonpodd Jo} ysanbas asneseq (q)¢'¢Eg 9[MY [eI07] Jepun AOPBOLIOU]
SIU} 03 syoofqo JoyLiny JuRpuczoq *(e)¢g¢¢g a]My [eO07] Jo UOHRIOIA UI se AJOISOLIOU] SIY OF
syoolqo osye Juepuayaq] “oseo oy} Jo spsau oy} 0} jeuoiodoid 10u ssuajap Jo wes s .Aued Aue
OF JUBADTOI JOUMOU O18 Jey} SJUSUUINDOP JO UOTJBULIOFUI syoos puke ‘owosuaping <[npun proiq
A]IOAO SI 1 Jey} spunosS oy} UO AlOyeBo.1IA}U] s STU} 0} sjoafqo Ay[eo1yId0ds yuepuazaq

ZI “ON asuodsayy

"sdBoA (fp) Inoj ised oy} SuLinp pasn savy nox euosied sul[UO pure ‘oureu ‘seIfe AJoA9 AJUAp]

cL “ON AMOLVDOUNALNI

‘IYSNOs vOHeULIOJUT ay) SurUTe}Go Jo spomjow jeonoesd sol aue suonisodep

Jo/pue sjuouinsop Jo uoronpoid Joy ysonbas asneseq (q)¢"¢Eg afry [eoo"y Jopun ALOWSOLIOIU]

SI} 0} syoofgo JoyLNy yuepuszoq “(e)¢¢¢ a[Ny [eo07q Jo UONRIOIA UI se ATOJSOLIOUT SY 0}

sjoolgo osje juepusyaq] ‘aseo otf Jo spoou oy} 0} jeuorsodoid 10u asuajop Jo wed s,Ayed Aue

OF JUBAS|OI JOUPIOU Ore FEY} S]USUNDOp JO UOTBULIOJUI Syses puke ‘auOsUaping Ajnpun peoiq
AJJOAO SI }1 Jey) SpuNOZ oy} Uo A1oyeSo.saquy s SIU} 0} syoafqo AT[eorpioeds yuepuataq

71] ‘ON osuodsay
“XOppeyA Uopueig JO XOppeAlg YIM poyeioosse oq 0] nod Aq paastjaq

Ayque JO [enplAlpul Aue Jo ‘uonesny SIY} JO Jae yoolqns oy} ‘xoppeyA| UOpuRIg ‘xoppepg
SUIUIOOU0 PAJOAUT U99q sABY NOK YOIyM UF 10 nox Aq spew ssuNsod aurfuo jye ApQUEp]

Tl °ON AMOLVOOUNALNI
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 27 of 132

Response No. 13:

Defendant specifically objects to this s Interrogatory on the grounds that it is overly
broad unduly burdensome, and seeks information or documents that are neither relevant to
any party’s claim or defense nor proportional to the needs of the case. Defendant also objects
to this Interrogatory as in violation of Local Rule 33.3(a). Defendant further objects to this
Interrogatory under Local Rule 33.3(b) because request for production of documents and/or
depositions are more practical methods of obtaining the information sought.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant responds as
follows: none.

INTERROGATORY NO. 14

Identify every person with whom You have communicated concerning BMaddox, Brandon
Maddox, the subject matter of this litigation, or any individual or entity believed by You to be
associated with BMaddox or Brandon Maddox.

Response No. 14:

Defendant specifically objects to this Interrogatory on the grounds that it is overly
broad unduly burdensome, and seeks information or documents that are neither relevant to
any party’s claim or defense nor proportional to the needs of the case. Defendant further
objects to this Interrogatory under Local Rule 33.3(b) because request for production of
documents and/or depositions are more practical methods of obtaining the information
sought. In this respect, Defendant anticipates that it will produce documents that will contain
the information requested to the extent that Counterdefendants requested such documents via
its document requests and to the extent such documents exist in Defendant’s possession,
custody and control. Further, upon request and within the limits of Fed. R. Civ. P. 30 and
other applicable rules and orders, Defendant will make one or more witnesses available to
provide responsive deposition testimony.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant also refers
Counterdefendants to Defendants’ initial disclosures.

Dated: Tehran, Iran
October 18", 2019
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 28 of 132

01

SINOASO Pel

‘fol[aq pue uoleuULojul “aspormouy Aww Jo jsoq oY} 0} 1991100 puke on. ae “AIQONSO
QV TIA JHLLNIV Td WIV TOYWSLNNOO GNV INVONASANC OL SATYOLVOOURALNI
JO LAS LSald SLNVONaddd WIV IOYdLNNOO GNV SALLNIV 1d

OL SNOILOAPEO GNV SHSNOdSdY S.dINONSO AV IIN LNVONATIC sulosai0y
SU} Ul pojeys syoey oy} yeu) Ainfaed Jo Ayeuod sopun asejoap Aqoioy | NOLLVWOLINAA

aINOYSO PPA

N
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 29 of 132

Certificate of Service

I hereby certify that a true and correct copy of the foregoing document:

DEFENDANT MILAD OSKOUIE’S RESPONSES AND OBJECTIONS TO
PLAINTIFF AND COUNTERCLAIM DEFENDANTS’ FIRST SET OF
INTERROGATORIES TO DEFENDANT AND COUNTERCLAIM PLAINTIFF
MILAD OSKOUIE

has been served via email on:

Anderson J. Duff, Esq.

Revision Legal, PLLC

244 5th Avenue, Suite 2230

New York, NY 10001

Phone: 212.996.4103

E-mail: anderson@revisionlegal.com and ajd@revisionlegal.com

We

Milad Oskouie

this 18th day of Octboer 2019

1]

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 30 of 132
eEx@a@pe 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 31 of 132

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BMADDOX ENTERPRISES LLC,
Plaintiff,
V.
MILAD OSKOUIE, OSKO M LTD, and
PLATINUM AVENUE HOLDINGS
PTY, LTD,

Defendants.

 

MILAD OSKOUIE and PLATINUM
AVENUE HOLDINGS PTY, LTD,

Counterclaimants,
Vv.

BMADDOX ENTERPRISES LLC and
BRANDON MADDOX,

Counterdefendants.

 

 

Case No.: 1:17-cv-01889-RA-HBP

DEFENDANT MILAD OSKOUIE’S
RESPONSES AND OBJECTIONS TO
PLAINTIFF AND COUNTERCLAIM
DEFENDANTS’ FIRST REQUESTS FOR
THE PRODUCTION OF DOCUMENTS
AND THINGS TO DEFENDANT MILAD
OSKOUIE

Pursuant to Federal Rules of Civil Procedure 26 and 34 Defendant Milad Oskouie

(“Defendant” or “Mr. Oskouie”) hereby responds and objects to Plaintiff and Counterclaim

Defendants’ First Requests for the Production of Documents and Things to Defendant Milad

Oskouie (“Request(s)”) as set forth below. Defendant’s discovery efforts are continuing and

they reserve the right to amend or supplement these responses and objections as necessary.

INTRODUCTION

Counterdefendants’ Requests seek massive amounts of information with respect to

overly and unnecessarily broad subject areas, and with respect to matters defined or referred

to in such a vague and uncertain manner as to make meaningful responses impossible or

gr

 

 
+ Rae

Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 32 of 132

“Aunt

Jo asajtatid o[qeordde s9y30 Aue 30 “sULNOOP Jonpold y1om ayy ‘adapiatd uarpo-Kourone
OU JO JOATEM B 9g JOU [[BYs sJUOUNDOp Yons Jo ainsoposIp JUS}OApeUT Auy “uoeULoyur
Yyons sonpoid jou [JIM pue AjunuTUM 10 a8ayatid s[qeordde s9y,0 Aue Jo (,3onpoig
om AouonyY,, “Joyeurssay) “SULOOp jonpold YOM au} “(,aSayLALig qUdt{D-AsuIONy,,
“‘JoYPUlssoy) aBa[iAlid Jualpo-Kawione oy} Aq poyoajoid uoneuoyur pue SJUSLUNDOP Syses

HE JUSIXS OU} O§ pue se Ieyosul jsonbos AJono pure yor 0} sjoafqo yuepuayoq |

 

SNOLLOAPdO GNV SNOLLVOMTIVOO IVaaNaD

‘sjsonboy .sjueptiajopiaqunog
JO suo AJoAo puke yoes 0} ssuodsar Ul soUsTayer Aq payeiodioour ase suonoslqg
pue suoneoyiend jeiouen Suimojjoy ayy pure jusutsyeIg AJOjONponuy siyy  ‘sysonboy
oy} Jo sydeisesed jenpiaipur ayy 01 sosuodsar MO]aq puke suoHefqQ pue suoneorzIeNd
[PIOUS MO]Oq OY} Ul YLOJ Jos suoseas [eUOHIppe snosowNu IO} Jadoidun pue sjqeuonsafgo
aie sjsonboy .sjuepuajapsoqunod ‘Aypeury ‘sisonboy osayi 0} sasuodsar sy juswiayddns
01 3481 Ot soAsosor juepuayaq “SumnuNuOS SI AIQAOSIP SY ‘eNUapIyUOS pue ‘oanisuas
‘Jo1O9s “Led Ul seo] ye ‘ore JY syUUNDOP yoos sjsonboy .sjuepuayopiqqunod ‘siouneyyny
‘SOOIMOS 9fqissoooe A]IPes1 JOYIO WoO s]qQRIIeAR ore JO uoIssassod .sjuvpuajoproqunos
ur Apeoye oie sjuepuayopsoyunod Aq poysonbar SJUSUINDOP JByIQ ‘sIsonboy poysonbes
9} Jomsue 0} poinbei 9q pynom yey) SOUSTUSALIOOUT pue osuadxa “usping ot) Aq poySiomjno
Aljenuejsqns si uonesiny siyy ur onjeAa Jenusjod oy) pue sour ye yeurSreur si SOUBADISI TOY
JO ‘asd ay} JO Spsou oy} 0} feuoNodoid s0U esuajep JO uNeD s _Ayed Aue 0} JURATOI JoyNOU

ee yey) sjsonboy pajsonbe1 oy) 0} sasuodsas Jo Ayiofew Sururjoyms9a0 oul, ‘Teonoeiduar
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 33 of 132

2. Defendant objects to each and every request to the extent it calls for the
production of documents that are neither relevant to the subject matter of this Action nor
reasonably calculated to lead to the discovery of admissible evidence (hereinafter,
“Relevance”).

3. Defendant objects to each and every request to the extent that they seek
documents outside of the scope of Defendants’ knowledge (hereinafter, “Outside the
Scope”).

4. Defendant object to each and every request the extent it is overly broad, vague
and ambiguous, unduly burdensome or not reasonably calculated to lead to the discovery of
admissible evidence (hereinafter, “Vague and Ambiguous” or “Overly Broad”).

5. Defendant objects to each and every request to the extent it is duplicative of a
request previously asked (hereinafter, “Duplicative”’).

6. Defendant objects to each and every request to the extent it improperly calls
for a legal conclusion (hereinafter, “Legal Conclusion”).

7. Defendant objects to each and every request to the extent it is premature in
nature (hereinafter, “Premature’’).

8. Defendant objects to each and every request insofar as and to the extent it
seeks divulgence of trade secrets, confidential or proprietary information of any third-party,
(hereinafter, “Confidentiality”), provided, however, that such information may be disclosed

subject to Defendant’s other general and specific objections, and subject to protective order.

YE7

 

 
a Rte

Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 34 of 132

Vv
JO 0} AzeHUOD asIMioy}O Jo UORIUOUIE;ddns JO satinp esodu 0} jduraye syuepusyapsoqunog

JUS}XS OY} 0} Sisanbey —_.sjuepuayepsaqunog 0} ~—syoafgo yuepusjoqY = ‘9
“SOUSPIAS S[QISSIUIPR JO AJOAODSIP 9Y} 01 ped] 0} AJOYT] JOU ze JY)
SJUSUINSOP Yoos IVY} YONS “JayeUs SIy} UI pastes sonsst oyJ 0} IWRADTOI potiad sum ev Afioads jou
op Aoy} Jeu) spunoss oy} uo sysonbay <SJUepuafapisjuNoD 0} sjoafqo yuepuajoq = ‘c]
“atures 0} sasuodsa jnySuruvoUl oyeur jouURD
S}UBpuasod] IBY) Yons “ulsisy} pourejuod suoHTUIjog oy} UI pauLyop jou oe yey) SULId} osn 04
wodind Asay jue}xo ayy 0} sisonboy .SJUBPUSJOpsOJUNOD 0} syoafqo Juepusjoq ‘pT
“sisanboy oy} 0} ssuodsa ur syuounsop JoRpad 0} IYSL oY} S9AJOSoIJUBpUdjaq = “¢]
"ysonbor oy} 0} Suryejas Jo SULATOAUI
AIBAOOSIP JOJ puewap Joyo Aue (q) Jo ‘asuodsar siy) 03 Juensind psonpoid juaumoop
Aue (it) 10 ‘Jooray) red Aue jo jsonboy ay} 0} asuodsal sit) ul spew syuoUaIL}s (11) ‘Joost
wed Aue Jo ysanboy oy (1) Jo AMTIgissiwupe Jo osoptaud ‘Ayypeuoyew “QOUBAD[OI ‘aoud}aduI09
dy} (&) 0} suonsefgo asies 01 ‘own Joye] Aue ye 1811 s yuepuajaq o1 sorpnfasd 40 JO JOATOEM
WNOYUM sjuswNSOp Suronpoid pue sasuodsai ssayj SuIplAoid si juepusjoq] = “Z|
"[OU0D JO “Apojsnod “uorssassod jenjoe s jUepudzoq
UP JOU S}USUINIOP Sos JI IBY} 1UA}X9 ay} 0} sonboy Yoea 0} s}oafgo yuepusjoq = “| ]
‘sopny [elape.j ay} Aq postnbos asoy} puosag suoneSiygo
esoduit 0} sjiodind 41 yua1x9 ay} 0} jsonboy yous 01 syoofqo juepusyoq «= ‘g]
‘sisonboy si Jo yoes quourayddns 0} 131 dU} SSAIOSOI
juBpuesed “UoHeULojUl pue e8pa;mouy WeLiNd sti Jo siseq ay] UO Sulpuodsai si yuepustaq

yey} pUNOIS oY} UO AjouUO sy UT Jsonbas AJOAS pue yore 0} sioafqo juepuajaq 6
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 35 of 132

inconsistent with the Federal Rules.

17. Defendant objects to the definitions of “Defendant,” “You,” and “Your” to the
extent that they are overbroad and purport to include persons or entities that are not
Defendant.

18. Defendant objects to Instruction Nos. 5-6 and the requested forms for
producing electronically stored information. Defendant further objects to the aforesaid
instructions to the extent they seek production of documents in more than one form.
Defendant will produce responsive documents in the form in which they are ordinarily
maintained or PDF, TIFF or Relativity production load files.

19. Defendant objects to Instruction No. 8 as vague as to the meanings of “non-
identical copy” and “non-identical original.” Defendant further objects to the aforesaid
instruction to the extent it seeks production of documents in more than one form.

20. Defendant objects to Instruction No. 10 to the extent that it attempts to impose
duties contrary to or inconsistent with the Federal Rules.

21.  Defendant’s responses herein are expressly subject to each of the foregoing
“General Objections” and each of them are expressly incorporated by reference into each
response.

22. Defendant reserves the right at any time to revise, correct, add to, or clarify
the objections or responses set forth herein and the production made pursuant thereto. Each
of the specific responses below are made subject to Defendant’s continuing investigation,
and with the understanding that Defendant may supplement the specific responses and/or the

documents produced in response at some point in the future.
5

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 36 of 132

9

JoyLng Juepuaysq “uonoojo1d io asaptatid ajqeordde soyjo Aue Jo “SULDOp jonpord
yom Aouioye ‘asaiatid juarpo-Aduone oy) Jopun AJoaoosip Woy poyoojoid syuatunoop
SYOOS HT EU} IUSIX9 dU} 01 sonbay sty} 01 sjoofgo Ajpeoigroads soyyny juepuajog ‘sored py
JO J0 ‘sjuepueyepsejuNoD Jo Jo.jUCD pure ‘Apojsno ‘uorssassod 9} Ul a1e Joyles Ing “uepusjoq
JO JOjUO Jo “Apojsno “uorssassod fenjov oy} ul JOU o7e Jey s}usuinsop jo uoTjonposd

OY} SYoes J! JY) Spunoss oy} UO Isonboy siyy 0} sjoofgo Ajfeorioods juepusjaq

°% “ON asuodsay

“XOppejA[ UopuRig Jo xoppeyg
YAN poqeloosse og 0} NOA Aq paaatjaq Ayqus Jo yenprArpu Aue Jo ‘uoHeSnyy stu) Jo Joye
joalqns oy} “xoppeyy Uopuesg ‘xoppep(g Suruse0u09 SUONVOTUNWUUIOS pue sjusUINSOp ITV

c’°ON LSANOWA

“‘ysonboy sity 01 sarsuodsas ore yey) yorees JUSSI[IP pue s[qvuoseas & Joye poyeoo]

oq UBD Jey} [OCS Jo Apoysnd “UoIssassod enjoe sty UNI sjustunoop posayiAtid-uou Aue

sonpold [[IM juBpuayaq ‘Iapso asarjooioid pue juowdaIe Ayjerueplyuos payeindys v 0} oafqns
pur ‘suonoalqg oytoads pur [esouan Sulo8a10j oy) SurATem JNOYIM pue oj oafqns

‘sjsonbor asouy 0} asuodsa, ur paonposd aq 0} SJUSUUINSOP SSOY} 0} s}uBpUajopsayUNOD
Jaye pur “sisonbor o1jioods aso ‘uanbasqns jo SAnworfdnp st 31 yey) spunoss oy} Uo ysanboy
SIU} 01 sjoofgo JoyjIny juRpueyeq “ased ay} Jo spoou 94} 0} jeUoOdold Jou esuajop Jo WETS
s Aued Aue 0} JURAQIOI JOUjIOU Ie Jey} SJUSWNIOP JO UOHBULIOJUI Syses pue ‘oulosuap.ng
Ajnpun ‘peosg A]i9A0 ‘ornyeutoad si JY} SPUNOIS 94} UO Jsanbay sIy) 0} sjoafqo AyeotgIO9ds
JOYLny juRpuayaq] “Uorde}01d Jo asayIALid a[qvordde ssyj0 Aue Jo “suLoOp jonpoid
yom Aousloye ‘asoplAtid yuorpo-Aawione oy} Jopun Alaaoosip wo pajoojosd sjuauinoop
S4YS9S 1} JVY} JUSIXA 94} 0} Jsonboy sty} 0} s}oafgo ATpeorpioads sony juepuajed ‘sonied pay)
JO Jo ‘sjuepuafopsazuNoD jo JonUOD puke ‘<pojsno ‘uorssassod 9} UI ore Joyjes Inq “uRepuajoq
JO JONUOD Jo “Apojsno ‘uorssassod Jenjor oy} UI JOU due BU} s}usuNdOp JO uoTONposd

Uf} SYS I }eYI SpuNoIs dy) UO Isanboy siyy 0} syoolgo Ajyeoyioeds juepuajoq

27 “ON osuodsay

“SMOYSO JULPUSJOC] 0} SOOWSOLjU] JO 9g ISIE] S ,XOppep(g oj} Surpuodsos
Uy SINOYSO JwWepuayog] Aq poynsuos Jo uodn porjas suoteoruNWUIOD pue syuaWNdoOp ITV

TON LSGNOTa
“SMOOJ

se spuodses juepuajaq ‘suonoafqg jesouen yons SUIAIEM JNOYM pue 0} yoolgng
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 37 of 132

specifically objects to this Request on the grounds that it is premature, vague and ambiguous
as to the phrase “any individual or entity believed by You to be associated with BMaddox or
Brandon Maddox”, unduly burdensome, and seeks information or documents that are neither
relevant to any party’s claim or defense nor proportional to the needs of the case. Defendant
further objects to this Request on the grounds that it is duplicative of subsequent, more
specific requests, and refer Counterdefendants to those documents to be produced in response
to those requests.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 3

All documents and communications responsive to BMaddox’s First Set of Interrogatories to
Defendant Oskouie.

Response No. 3:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants, or of
third parties. Defendant further specifically objects to this Request to the extent that it seeks
documents protected from discovery under the attorney-client privilege, attorney work
product doctrine, or any other applicable privilege or protection. Defendant further
specifically objects to this Request on the grounds that it is premature, overly broad, unduly
burdensome, and seeks information or documents that are neither relevant to any party’s
claim or defense nor proportional to the needs of the case. Defendant further objects to this
Request on the grounds that it is duplicative of subsequent, more specific requests, and refer
Counterdefendants to those documents to be produced in response to those requests.

Subject to and without waiving the foregoing General and Specific Objections, and

subject to a stipulated confidentiality agreement and protective order, Defendant will produce

any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 4

All documents and communications concerning Your alleged use of MILAD OSKOUIE as a
trademark.

rr

 

 
Re

Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 38 of 132

9°ON LSGNOTY

"ysonboy sty} 0) aarsuodsal oie yeu) yoreas JUSSI]IP pue s]qQuuOseal & Joye poyeoo]

2q UBD Jey} [OUD Jo Apojsno “‘uorssassod yenjoe sty Uy sjustunoop posoplAlid-uou Aue

SONpold [JIM JuBpuayaq| “1apso aanjoojosd pure juaudarSe Ayyenuapyuos payendys ve 01 yoofqns
pure ‘suonsafqg oiyroedg pur jesouan SulOsaioj oy) SUIATEM INOYPIM pue 0} poafgns

"sasuodsar AISAOOSIp $3I Ul sIskyeue

[e839] apiaoid 0} poyeSipgo jou st JUBPUSJOC] PUB “UOISHOUOD [esg] B JO} STTeo Os|e jsanboy

SIUL “9889 Of} JO spoeul ay} 0} JeuoT}odoid Jou ssuayep 10 uNEpO s_Aued Aue 0} JUBADTOI JOULIOU

O78 JBY} SIUSUINIOP JO UOHBULIOJUT syoas pue peosg A[JOAO SI 1 yey) spunosd 94) UO Jsonbay

SIU} 0} sjoofqo Ajjeoisioads soyziny yuepuaoq ‘woRda}01d 10 a8ajIALid afqeordde s9yj0 Aue 30

‘SUL Jonpold yiom AouIoye ‘oSatAuid jusi[9-AowOYe oy} Japun A1oAoosip wos payoojoid
SJUSUINOP SYDOs IF FEY} IUIXO Ol} 0} Isanbay sry 0} sjoafgo Ay[eoLJ1OEds juepuajoq

2>¢ “ON osuodsoy

XOppey| Uopursg Jo xoppe(g Aq spew juouisyeys Kioyeurezap A]poSarye
Aue Aq pasneo uoneindas ino 4 0} oseulep SUILIS.UOD suONBoTUNUIOD pue S}USUNDOp [TV

S°ON LSHQ07U

‘Jsonboy sit} 0} oalsuodsou o1e yey) Youeas JUaSI]IP pu s]qeuoseal v Jaye poreooy

9q UBS JeY} [O1}UOD Jo Apojsno ‘uorssessod jenjoe sty UIEBIM sjusunoop pesoytALid-uou Aue

sonpoid JJM Juepuayog “Iapso sanoajoid pue juswisaiSe Ayyerjuspyuos payepndiys & 01 yoofqns
pue ‘suonjselgg oytoeds pur jesouan SuloSei0y oY} SUIAIeEM INOYIM puR Oo} Joofqng

‘sjsonbas asoyj 0} asuodsal ut psonpoid aq 0} S]JUSLUNDOp ssoy}

OF SUBpPUEJepIoyUNOD Jase. pue ‘sjsonbai o1jioads ozowr “uanbasqns Jo saneordnp si 7 yey)

SpUNOJS OU} UO Isanbay sty} 0} sjoafgo TOM Juepusjaq, ‘sasuodsai AJOAOOSIp s}I UI sIs<yeuR

[e8o] oplaoad 03 payeSrjqo ou si juepuazocy pure ‘UoIsn]oUuod [esa] eB 10} s]Teo osTe isanboy

SIU “OSB Ot} JO Spaatt ay} 0} [euoTodoid Jou asuajap Jo URI s.Ayed Aue 0} WUBAD[OL JOYIIOU

ore JEU} SJUSWINIOP 10 UOHBULOJUI Syaes puw ‘ouTOsusping Ajnpun « ewopey 8 se,, oseryd

94} 0} SB snondiquue pue onBea ‘peoig AjJoAo ‘ommyeurord SI JI Jey} spunoss oy} UO ysonboy

SI] 03 sjoolgo Ajjeorsioods Joyziny yuRpuazog “uoKoo}01d Jo asayrAtid opqeordde .1ayj0 Aue 10

‘suLOOp Jonpoid yom AouJoye ‘oSataud just]9-KowIOye dy} Japun A1OAoosip wo poyoajoid
SFUSUINSOP SYes Hf FLY} JUSIXO oY} 0} Jsonbay siyy 01 syoofqo ATTeoyroeds quepucjoq

cp “Onl aSuodsay
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 39 of 132

All documents and communications concerning the creation, maintenance, and
administration of any and every iteration of the website or other content that has appeared at
<FFLTrust.com>.

Response No. 6:

Defendant specifically objects to this Request on the grounds that it is overly broad,
unduly burdensome, and seeks information or documents that are neither relevant to any
party’s claim or defense nor proportional to the needs of the case.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 7

All documents and communications concerning any market research conducted by or for You
or at Your direction concerning educational materials in the field of federal firearms licensing
under United States law.

Response No. 7:

Defendant specifically objects to this Request to the extent that it seeks documents
protected from discovery under the attorney-client privilege, attorney work product doctrine,
or any other applicable privilege or protection. Defendant further specifically objects to this
Request on the grounds that it is overly broad, vague as the term “market research,”
ambiguous as to the meaning of “educational materials,” and seeks information or documents
that are neither relevant to any party’s claim or defense nor proportional to the needs of the
case.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 8

All documents and communications concerning any application You have filed to obtain a
federal firearms license in the United States, including all such resulting licenses.

Response No. 8:

ry

 

 
aus

Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 40 of 132

201 “ON osuodsay

‘juBpuojog Aue pure JoplAoid yons Aue usamieq “OSIALISYIO JO USLIM

TouJoyM ‘sjuotseIse Aue SUIpN|OUE <WOd SUOISIOAUODOTIUTJUTS JO *“<tWOo "IOINUU Sy | >
‘<W09'jsnu | Jf4> Jo uoresedo oy} Surussdu09 juepuajod Aue 0} sadrAsJes popraoid yey)
SdIAJOs SuLNdwUOS sjOUINI puke ‘aolAJos UOIBOTUNUIUIOS dUOIIETO “IaplAoid Soi Alas YIOMIOU
aeALid jenyiA “IoplAoid o1asos JousoUr yove Surusaou09 SUOIJBOTUNUIUIOD pue sJusUINDOp [TY

01 ’°ON LSanOTa

‘sysonba ojtoods aioul ‘sorid 10 yuanbosqns
Jo aanjeordnp st 1 yey) spunoss oy} uo jsonboy sit) o4 sjoafgo JoyyIny juRpuayaq] ‘asks
2} JO Spsou 94} 0} feuoTjodoid Jou asuajap Jo weyD s_Ayed Aue 04 JUBADJOI JOYIIOU Oe BY)
SIUOUUNOOP JO UOHBUMOJUT Sxyaes puv “oulosueping A[NpuN “(ansst ye JOU a1e <WOO"ISNI TJS
UB} Jato Sojisqom) peosg AJIOAO ‘ainyewoud si 41 eYA spunosS st) uo ysonbay
SIU} 03 sjoofqgo AyTeorfioeds Joyyny yURpuajeq ‘uoNsa}0Id Jo asoflalid o[qeordde soy}0
Aue 10 ‘auLoop jonpoid yom Aouioye ‘aSo[iALid JUal]o-Aousone oy} Japun AiaAoosIp wo
poyooqoid s]USUNdOp Syses jf Jey) JUdIKS oT} 0} jsonboy sty} 0} sisofqo Ayeorproads soypiny
juepusjed ‘sored pity Jo [oQUOD puk ‘Apojsno ‘uoIssassod ayy UI o7e Jayjel ing “Wuepuajoq
JO [OUOD Io ‘Apojsno “uoIssassod Jenjoe oy} UT JOU o7e JeyD SJUSUNDOp Jo UoLjonpoid

OU} SYoos H IBY) SpuNOIS oY} UO Jsanbay sit) 01 sjoafqo Ay[eotyLOAds juepudjoq

6 “ON ssuodsay

“ead yoro

FOF OUSGOM YORO O} Oj Je] OUL[UO pure ‘sonyIpusdxa Suisnsoape “jJo1d you ‘soyes ssoud MOUS
0} JUSTOLNS s}jUsUINDOP SuIpnNyoul ‘ssead (yp) snoj ised ayy Jo YyoRe SULINp ‘<WOO JOINT AY [>
pue “<IUoo'suoIsIoAUOQOMUIZU> ‘<WOs' SNL T{4> 0} powuny jou ing Suipnyour

“Sassouisng aAtjoodsai 19y} Jo Jno Susie yLauUIEq 10 Kauout Aue possaooid uinune|d 10 ‘oysC
‘[2/s] enosyO sjuepuayaq jo Aue yoy ul JoMURUT oY) JO “MOTs Yseo “Surdaey psooad erouvury
‘sooueruly “UONeSIUTWUpe uateSeueUL oY) SUILLIOOUOD suONeoTUNUTUIOD pue s}ustuNsoOp [TV

6 ON LSGNOTA

"JSIX9 s]UUUNDOp
oAisuodsai Ou “iapso satjoajoid pure yuowoolse Aylferuaplyuos payetndys e 0} yoofqns
pue ‘suonselgg oloeds pure jeiouan Su08es0j oy} SUIAIEM INOYIM pue Oo} yoofqns

"9S¥9 OY} JO spadu dy} 0} euOTOdod s0uU
esuesep Jo wes s_Ayed Aue 0} JUBASIOI JOYpIOU are yey) sJUatUNIOp JO UONCULIOJUI Syoos pue
peosg A}JOAO SI HI yey spuNnosd ayj Uo ysanboy SIU} 0} syoalqo Aqjeoyioeds yuepuayoq
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 41 of 132

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of third parties. Defendant
further specifically objects to this Request to the extent that it seeks documents protected
from discovery under the attorney-client privilege, attorney work product doctrine, or any
other applicable privilege or protection. Defendant further specifically objects to this
Request on the grounds that it is premature, overly broad (websites other than
<FFLTrust.com> are not at issue), vague as to the meaning of “electronic communication
service” and “remote computing service,” unduly burdensome, and seeks information or
documents that are neither relevant to any party’s claim or defense nor proportional to the
needs of the case. Defendant further objects to this Request on the grounds that it is
duplicative of subsequent or prior, more specific requests.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 11

Documents and communications sufficient to show every address at which You have resided
for at least one (1) month or claimed as Your primary residence during the past four (4) years.

Response No. 11:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of third parties. Defendant
further specifically objects to this Request to the extent that it seeks documents protected
from discovery under the attorney-client privilege, attorney work product doctrine, or any
other applicable privilege or protection. Defendant further specifically objects to this
Request on the grounds that it is grossly overly broad, vague as to the meaning of “resided”
and “primary residence,” unduly burdensome, and seeks information or documents that are
neither relevant to any party’s claim or defense nor proportional to the needs of the case.

REQUEST NO. 12
All documents and communications concerning any negative feedback obtained from any
third party that has employed You in any capacity, including in a freelance, salaried,

temporary, paid, or unpaid position during the past four (4) years.

Response No. 12:

11

rye

 

 
Mess.

Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 42 of 132

cl

"[O1]U09 jou

OP IN 0} SSOdB BABY SSIMIDYIO JO “WIOL, MBIP ‘oreYS NO A Jey) JUNODOR AUR SuUIpN]oul “Iapraoid
SOLAIOS [BIOURULY JOYjO Jo YUN Aur ye sueaX (7) anoy ysed oy} SuLNp 0} ssadoe pey sary

Jo sary Afjualind no A jwNODVe Ayana ApHUSpI 0} JUSIOL{NS SUOTJCOTUNUIUIOD pure syusUINDOq

rl ON LSANOda

“‘ysonboy sty} 0} sAlsuodsa ose yey} yoieas yuaSiip pue sjqeuoseal ¥ Jaye poyeoo]

9q UO Jey} [OUOS Jo Apoysno “uoIssassod jenjoe sty Uy sjustunsop pasoyiAtid-uou Aue

sonpoid [[IM JuBpuayag “lepso saNoa}01d pue juauda3e Ayljetuapiyuos payejndys v 0} yafqns
pue ‘suonselgg o1jioadg pur yesouan sur08ar0j ay} SUIAIEM INOYIM puke 0} Joalqns

“sysonber sou} 0} ssuodsas ut poonposd aq 04 SJUSUINIOP SOY} 0} S}uUBpUdfapiojUNOZ
Jafar pur ‘sjsonbas oyioads as0ur “juanbasqns jo sAneol[dnp si i IY) spunosd sty uo sonboy
SIU} 0} Sjoofgo JayLINJ JUBPUaJaq] ‘aseo oY} Jo spsdu oY} Oo} jeuoniodoid 10u asuayop 10 weyo
8 Aued Aue 0} JUBAR[OI JoYyIoU ore Jey} sJUaUNDOp JO UOHULIOJUI Syaos pue ‘oUOsUaping
Aynpun ‘peoig Ajiono ‘ounjewuoad st 1 yey) SpuNosS oy} UO Jsanbay siyy 01 syoofqo AyTeolyroads
JoyUny yuepusfeq “uondaj01d 10 asaytAuid a[qvotdde sayj}0 Aue Jo “suLIjD0p jonpoid
yom Aouioye ‘asapiAtid juorpo-Aausone ay) Japun AIDAOOSIP WO, poyooqoid syuaunsop
S}9OS HI IVY} JUSIXS OY} 0} Jsonboy siyi 0} syoalqo Ayyeouroeds Joujinj Juepuajoq ‘sored pay)
JO Jo ‘sjuepuayepsa}uno|D Jo ,omUOS puke ‘Xpoysno ‘uolssessod ay} ul ose Joyyes yng “yuepudjog
JO [OU09 Jo “Apojsno “uorssassod yenjov ay} Ul Jou sue yey sjusuINdOp Jo UoWONnpoid

OU} SYS U1 JY} SpUNOIS oY] UO Jsonboy sty} o} sjoafqo ATjeoly1990ds yuepusjoq

°€T “ON esuodsay

“xOppe || Uopueig Jo xoppep(g Aq uaye} suotoe Jo ynsos
BSB PosoNs ovey O} Wield NO A sosewep Aue SulUJOOUO sUOHVOTUNWIUIOD pue sJUSUINDOp ITY

€l ‘ON LSanOmd

"9889
SU} JO Spoou oy} 0} [BuOTodord Jou esuayop Jo We] s_Ayed Aue 0} JURAQToI JoujIoU ore yey)
SJUSTUNSOP JO UOHEULOJUL Syoos puke ‘auiosuaping A[npun ,,“(s)uonisod predun,, Surussou09
UOHBULOsUI Syses Jsonboy oy} IeYy UT ,.paXoyduia,, Jo SurueoUT 9} 0} se snonsiquir ..“yorqpsaj
SATSoUu,, JO SuIUBdUT OY} 0} se aNnBeA ‘peolg AJJOAO A[SSOIS SI UI yey spuNoss oy] UO jsonboy
SIU} 0} sjoalgo ATjeorloads Joyyny yuepuazaq] “uoToa}0Id 10 asopiAlid o[qvordde soyjo
Aue 40 ‘auioop jonpoid yiom Kousoye ‘aSajiALid JusITo-AauIOye oy} Jopun AIaACOSIp woly
pejos}01d sjusUNDOp Syoas JI Jey) UdIX9 OU 0} jsonboy sty} 0} sjoafqo Ayyeorftoads saying
juepuejed ‘soljed p1ryy Jo [oUOS puke ‘Apojsno ‘uorssassod oY} Ul oJ Joyyes ing Uepuajag
JO [OUD Jo “Apoysno “uorssassod yenjoe ay} Ul JOU Ore yeU} sJUsUINSOp JO UOT}oNpoid

OY} SYOS I JeYI Spunoss oy} UO ysonboy sty 07 syoofgo Ajjeoyioods yuepuajoq
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 43 of 132

Response No. 14:

Defendant specifically objects to this Request on the grounds that it is wholly overly
broad, unduly burdensome, and seeks information or documents that are neither relevant to
any party’s claim or defense nor proportional to the needs of the case.

REQUEST NO. 15

Documents and communications sufficient to show every criminal citation You have received
in any jurisdiction during Your lifetime to date.

Response No. 15:

Defendant specifically objects to this Request on the grounds that it is wholly overly
broad, vague as to the meaning of “criminal citation,” and seeks information or documents
that are neither relevant to any party’s claim or defense nor proportional to the needs of the
case.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, no responsive
documents exist.

REQUEST NO. 16

Documents and communications sufficient to show every civil citation You have received in
any jurisdiction during Your lifetime to date.

Response No. 16:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants.
Defendant further specifically objects to this Request on the grounds that it is wholly overly
broad, vague as to the meaning of “civil citation,” and seeks information or documents that
are neither relevant to any party’s claim or defense nor proportional to the needs of the case.

REQUEST NO. 17

All documents and communications concerning any legal claims or lawsuits filed by or
against You during the past ten (10) years.

13

 

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 44 of 132

vi
61 “ON osuodsoy

"sJ¥aX (7) Inoy sed ou Sutinp posn savy
no A Buosied oyeusoye Jo ‘aweu ‘sere Aue SurusooU0d suoHRoTUNUILUOD pue SJUOTUNDOP [TV

61 ‘ON LSANOATA

“‘ysonboy sty} 0} aarsuodsal are yey} Yoreas JUaSI[Ip pue ajqeuoseal & Joye poyeoo]

Oq URO JEU} [09ND Jo Apoysno “uoIssassod jenjoe sTy UIyIIM sJuoUINDOp paSoyALid-uou Aue

sonpold [JIM JuBpuajog “Jopio sanjoajoid pur juowoo1e Ayyeruapiyuos poyejndyys @ 07 yoofqns
pue ‘suonoelqg oijioads pur jeiouan Surogo10j ay} Surarem jNOYM pue oj yofqns

"ysonbay yey} 01 asuodsal ul paonpoid

9q 0} SJUSUUNIOp ssOU} 0} S}UBPUdJapo}UNOD sJayor pue ‘p “ON Jsonboy Jo saneordnp si 1 yey}

SpUNOIS oy} UO jsanbay SIU} 0} Joafgo JoYpANY syuepuayaq ‘sasuodsos AJQAOOSIP SH UL SISATeUB

[eS9] eptaoid 0} poyesijqo jou si Juepusyeq pue ‘uorsnjouoo eBoy & JO} s]jeo osye ysanbay

SIU], “OSB ot} JO Spoou 94} 0} [eUoLodosd Jou ssuayep Jo UNE] s_Aued Aue 0} yURASTOI

JOYMOU ose Jey} SJUSUINSOP JO UOIBULIOJUI Sysos pue ‘oulosusping A[npun ,.jeWOpeN

B se,, oseiyd oy} 0} se snonsiquue pue onSea ‘peoig Ap9A0 SIU ey spunois du} Uo jsonboy

SIG} 0} sjoalgo Ajyeorsroads 1oyjiny juepuayaq “uomso}0Id Jo asaiauid aqeordde tayo Aue Jo

‘suLSOp Jonpold Yom Aowioye ‘o8oytatid yuatjo-Aowusoye oy} apun AIDAODSIP WOT, poyoojoid
SIUSWUNIOP SY9Os I FEY} JU9}XE oY} 0} sonbay sty} 03 syoolgo Ayjeorsioads yuRpuayoq

3B ON asuodsoy

‘OSIMIOYIO JO NOX Aq poUMO SBM JUNODOE YoNs JoyJOyM yIeWOpeIy

8 SB AINOMSO CV TIN Sasn posse no A SuNoyeU Aue Jo ‘<WOd'SUOISIOAUOOSTULPUTS
*<WOSJOINPUOY > “<WOd'JsNI LT] q> YIM UorSouUOD UT pasn ‘s1eaX (p) Inoj ised oy}
SULINp “OABY NOX JUNODOR eIPatU [eID0s AJoAa SuTUOOUOD SUOTJLOTUNUIWIOS pue sJUoUNDOp [TY

81 ‘ON LSANOAaA

“OI-ST
"SON Jsonboy Jo oarjeordnp si 31 Jey) spunoss ayy uo Isanboy siyy 0} yoofqo Joysany yURpUuajag
"9SBO OU} JO Spsou U3 0} JeuOTOdod JOU asuayop JO WUTE[O s_Auied Aue 01 URARTON JOYJIOU ore
FEU} SJUSUUNDOP JO UONBULIOJUI syoos pur ,.“sUITelO eso], Jo Suu oy] 0} se aNnSeA ‘peosg
AJJOAO AT[OYM SI JE JBYI Spunosd oy Uo ysonbay siyB 0} syalgo Ayyeorsroads sroyjiny yUepUsTsq
“SJUBpUEJopsojUNOD Jo [O4jUOS puke “Apojsno “uoIssassod oy) UI ase JouIeI ING “UBpUatog
JO [OUD Jo “Apojsno “Uorssassod Jenjoe oy} UI JOU ze Jey) sjUOUINDOp Jo uononpoid

SU} SY9OS HI Jey} spunoss oy} UO ysanboy siyp 0} syoolqo ATfeorioads juepuajog

3LT ON Osuodsoy
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 45 of 132

Defendant specifically objects to this Request to the extent that it seeks documents
protected from discovery under the attorney-client privilege, attorney work product doctrine,
or any other applicable privilege or protection. Defendant further specifically objects to this
Request on the grounds that it is overly broad, vague and ambiguous as to the phrase
“alternate persona,” ambiguous as to the meaning of “have used” in the context of this
Request, unduly burdensome, and seeks information or documents that are neither relevant to
any party’s claim or defense nor proportional to the needs of the case. Defendants further
object to this Request on the grounds that it is duplicative of subsequent and prior requests.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 20

All materials upon which You or anyone working with or for You relied to create any content
that did or was intended to appear at <FFLTrust.com>.

Response No. 20:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants, or of
third parties, including but not limited to the Bureau of Alcohol, Tobacco, Firearms and
Explosives. Defendant further specifically objects to this Request on the grounds that it is
overly broad, unduly burdensome, and seeks information or documents that are neither
relevant to any party’s claim or defense nor proportional to the needs of the case. Defendant
further objects to this Request on the grounds that it is duplicative of subsequent, more
specific requests, and refer Counterdefendants to those documents to be produced in response
to those requests.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce

any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 21

All documents and communications concerning every edition of every educational product
sold, distributed, or displayed by or at <FFLTrust.com>.

15

 

 

 
Bee

Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 46 of 132

91

1 JU9}X9 oY} 0} Jsonbay siyy 0} sjoafqo JoYpINY JUBpUayag “eased ay} JO spaou ay} 0} ;euCTIOdoId
Jou esuajep Jo ulelo s_Ayied Aue 0} JUBADIaJ JOYIOU oe yey} SJUdWUNOOp JO UOTRUUOJUT
Soe pue “owosuaping A[npun “jsanbay siy} Jo IXoU09 oy} UT ,,UOISsad0ns pide UL, Jo

SUTUBOL OY} 0} SB Snonsique ,‘oqUI-ydo,, Jo SurUBaLE ot 01 se snonSique « JOPIAOId Sd1Aias
SUITUO,, osviyd oY} 0} se snonSiquie pue onBea ‘peosg A[I9A0 AT[OYM Si II yeUy spunoid oy}
uo jsonboy sty} 0} syoafqo Ajpeorioods Joyziny yuepuayaq, ‘uoroajosd 40 asojiaud ojqevordde
Joujo Aue Jo ‘auljoop Jonpoid yiom Aauloye ‘aSattAtid yuorjo-Aousoye a) Japun AJOAOOSIp
WO pojoo}oid s]USUINDOP SyBaS JI IBY) JU9}XO oY} 0} Jsanboy sty} 0} sjoofqo ATTeorproods
juBpuajad ‘sorjsed paity Jo [01]UOS pure ‘Xpoysno ‘uorssassod oy) ur aie JoyseI ING “‘yuepudjog
JO [OAD 10 “Apojsno “uorssassod yenjow oy} Ul JOU ose JeYY sJuOUINDOp Jo UONONpod

dU} SY99s II JY} SpuNos sy} Uo jsanbay sty} 0} syoafqo ATTeo1yroads yuepuayoq

377 “ON osuodsay

“OURS OY} JO JUSIdIOAI B Se PoyBUSISOp dUIBIEq SSIMIOYIO 10

SUOH}BOIUNUITWOS Yons SUIAIODaI O}UI-}do 0} 9IqQe aI0M syudIdioer MOY aqLOSap puk yse]q [reWA
Jo “AJas JSI] “Jopojsmou Yons Aue jo jusidise1 yoro ApNUAp! 0} JUDTIOYYNs suoMeoruNUIOD pue
S}USUINIOP SUIPNIOUT ‘sayeIg pou oy} UI Sursusor stwueosy [e1opay SulUIV0U09 UOIssaoons
pides ul Jo sou0 38 sanjied-piyy ojdyynur 0} JaprAoad ad1Ases ouT[UO Jo yuNOD0e jiewe

AUB WOJJ JNO JUS 9q 0} posned sARY JO Jas SARY NOX sUOTBOTUNUILOD pue SJUSUINDOp [TV

éZ ON LSANOTA

‘ysonboy sty) 0} sarsuodsal aie yey} Yoseas JUOSI[IP pue s[qevuoseal B Joye poyeso]

3q UBS 3BY} JO.1UCS Jo Apojsno ‘uorssassod Jenjoe sty UIYJIM s}UsUINOOP poSoiatid-uou Aue

sonpold [IM Juepuajeg “Japio sanoa}01d pue juowoalSe Ayyenusplyuos payepndiys @ 0} yoolqns
pur ‘suonoalao oijioeds pur Jerouan SuroSoi0j oy) SuIATEM NOY pue oO} pofgns

‘sjsonbos Jo1id pue juonbasqns
Jo aanjeoldnp st uf yey} spunoss oy} UO ysonbay sitp 0} sjoafqo soyNy juBpUdyaq ‘eseo
SY} JO Speou 94} 0} feuoHodoid Jou asuajap 10 WNE[O s,Aqed Aue 0} JUADIOI JOyIIOU ore Jey)
SJUSUINIOP JO UOHBULOJUI Syoes pure “owOsuaping A[npun “sonbey siy) Jo }X9}UI09 OY} UI 3B
Jo Aq,, Jo Suluvsut oY} 01 sB snonSiquuie ,,“uONIpa,, Jo SuTURsUI oY} 0} se snondiqure ..“jonpoid
[euonzonps,, eseiyd oy} 0} se snonsiquie pue on8ea ‘peosg A[JOAO SI 3! Jey]. spunosd ou
uo ysonboy sty} 0} syoafgo Ajyeoifroods souyiny yuepuayeqy ‘uorsaq0Id 10 asoj1ALid ajqeordde
Joyjo Aue Jo ‘autoop jonpoid yiom Aousoye ‘oSatAtd qWwer[o-Kousoye 3Y} Jepun AISAODSIP
WoL pojooajoid sjuoUINOOp Syaes 11 Jey} 1U9}X9 OY} 0} sanbay siqp 01 syoolqo Ayyeoyioods
juepuajod ‘sonjied pay) Jo [omUoo pur ‘Kpoysno ‘uolssessod oy} ul ase Joye Inq “WepUazog
JO [O]UO9 10 “Apojsno “uorssassod Jenjow oy) UT JOU aue Jey} syUOUINDOpP Jo UOLONpod

dU} SYOOS HI JY) SpUNOIS oy} UO Jsonbay siyI 0} sjoofqo ATTeoytoads yuepuayoq

717 °ON ssuodsay
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 47 of 132

directs Defendant to “describe” anything. Defendant further objects to this Request on the
grounds that it is duplicative of subsequent and prior requests.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 23

All documents and communications concerning Your allegation that BMaddox or Brandon
Maddox made any statement concerning You with malice or the intent to cause harm to Your
business and reputation.

Response No. 23:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants. This
Request also calls for a legal conclusion, and Defendant is not obligated to provide legal
analysis in its discovery responses.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 24
Documents sufficient to show the nature and quality of Defendant Platinum’s services.
Response No. 24:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of other Defendants.
Defendant further specifically objects to this Request on the grounds that it is wholly overly
broad, vague as to the meaning of “quality,” unduly burdensome, and seeks information or
documents that are neither relevant to any party’s claim or defense nor proportional to the
needs of the case.

REQUEST NO. 25
17

 

 
Ba

Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 48 of 132

:LZ ‘ON asuodsay

“UOT}OR SII
UP ParajZZNs Ivy O} WTe[O NO A saseuuep Aue SurUssoUOD suOTROTUNUUIOD pue siLEUNDOp ITY

L7°ON LSANOTa

“‘ysanboy sit) 0} aaisuodsar ore yey yoivas quaSryIp pue a[qeuoseal B Jaye pojeooj

oq UBO JY} [ONUCS Jo Apojsno ‘UoIssassod yenjok sy UTYIIA sjustunoop posojiAlid-uou Aue

sonpodd [JIM Juepuajag “Iapio aanoojoid pure yuouisaSe Ayljenuaplyuoo poyeindiys e& 0} yafqns
pur ‘suonsalgg oijloads pur jesousn Suro8ai0j oy) SuATEM jNOYIIM pue oO} yoafqns

“sjsonbos Jolid pure yuonbasqns jo saneordnp st I yey] spunoids
94} UO ysanbey sty} 0) s}oofqo Jayyny juepuasoq ‘osvo dU} JO spasu at} 0} yeuoriodoid
JOU osuejop JO WUIB]O S_Ajed Aue 0} JURAI[ar JoyjIOU ae yey) sJUSUNDOp 0 UONULIOJUI Syaos
pue “oulosusp.ing A[npun senboy siyj Jo 1x9}U09 oy UT «PoAodula,, Jo Zuruvet yj 0) se
snonsiquie ‘peoig AjJoA0 ATJOYM SI 71 JeU) spunosd 94} UO ysanboy siyy 0} syoofqo Ajyeorroads
Jong yuepusjaq] “uonsajoid 10 ssapiauid ofqvordde ssyj0 Aue so “auL0p jonpoid
yom Aousoye ‘asayatid quotjo-Aousoye oy) sopun AIBAODSIP WO, poyoajoid syuaundsop
S399S HI FEY} 1U9}X9 94} 0} Jsonboy sty} 03 sjoafqo Aypeorptoods yepusjog ‘sored pairuy
JO JO SiUBpuajod] Foyjo Jo [osjUOS pur “Apojsno “uolssassod ay} ur ose JoyzeI IN “UepUaTaq
JO [OUD Jo “Apojsnd ‘uoIssessod jenjov oy) UT JOU ae yey} syuouINSOp Jo uoONpoid

SY} SY9OS HI JY} SpUNOIS dy} UO Jsanbey sty 0} syoafqo AyJeorpI00ds juRpusjog

397 ‘ON asuodsay

“<W09}SN | T> YIM UONSauU0D UI WNUTe] gq JUepueseg Jo ‘oys~ UepUEjoq
“nog Aq poXoduia Ayred paryy AiaA9 Burusoou09 SUOHBOTUNUILUOD pue sjUsUINOOp ITV

97 ‘ON LSTNOTN

"98BO OY} JO spsau oy) 0} [euOTOdoid Jou
esuasep Jo wey s Ayred Aue 0) JURAQIOI JOyIIOU o7e IVY} SJUSUINSOP JO UONVULIOJUI syoos pue
‘suiosusping Anpun ,.“ospoymouy ino X Surussou0d,, aseiyd oyj Jo SuluRoU oy) 01 se onSea
“peosg A[J9A0 AT[OYAA SI Hi JY) spunos oy UO jsonboy sity 03 sjoofqo Ajjeoytoods soyuiny
juBpuajoq] “sored p41y} Jo [oNUOO pue ‘Apojsno ‘uorssassod OY} Ul oie Jayies ing “UepUajeg
JO [04UOS Jo “Apojsnd ‘uorssassod jenjoe dy} Ul Jou cue yey} SjUsUNOOp Jo uoTONpod

OY} SYSos Ui Jey} Spunoss oy} uo jsanbay siqp 07 syoofqo Ayeoytoads juepusjoq

SZ “ON osuodsoy

*<W09" TA AIOOOY> JO Spo] mouy Jno A Surussouos suoneorunurutos pue sjusUINdOp ITV
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 49 of 132

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants.
Defendant further objects to this Request on the grounds that it is premature, overly broad,
unduly burdensome, seeks confidential or proprietary information.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 28

All documents and communications concerning Defendant Osko’s role in the creation,
maintenance, administration, or management of <FFLTrust.com>.

Response No. 28:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of other Defendants or of
third parties. Defendant specifically objects to this Request to the extent that it seeks
documents protected from discovery under the attorney-client privilege, attorney work
product doctrine, or any other applicable privilege or protection. Defendant further
specifically objects to this Request on the grounds that it is wholly overly broad, ambiguous
as to the meaning of “role” in the context of this Request, unduly burdensome, and seeks
information or documents that are neither relevant to any party’s claim or defense nor
proportional to the needs of the case. Defendant further objects to this Request on the
grounds that it is duplicative of subsequent and prior requests.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 29

All documents and communications concerning the creation, acquisition, or inclusion of any
federal firearms license that appears or has appeared in any materials sold, distributed, or
displayed by or at <FFLTrust.com>.

Response No. 29:
19

 

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 50 of 132

0¢

“peoig AJJoAo “omnyetuasd si jI yey spunosd sty UO ysonboy SI} 0} s}9afqo J9Up.INJ JUBpUsToq
“SJUBPUSFopsDjUNOD FO [OUD pue “Apojsno ‘uoIssassod oy} UI oe JoYyeA INQ “WURpUdjoq
JO [OUD Jo ‘Apojsno ‘uorssassod yenjoe ou} UT JOU oI yeY} sjuauinsop Jo uoWonpoid

OU} SYoes HT Jey} Spunoss ay} UO ysanbay sty} 0} sjoafqo Apeoygioeds juepusjoq

[TE “ON ssuodsey

“SuMTR[oIazUNOD
INO A Ul psoUssojoI SB WBS] [NIGeY Surws0U09 suOHeoTUNWUIOD puk s}UdtUNSOp [FY

I¢ "ON LSHAOWY

"988 OY] JO Sposu
dt} 0} [euOLOdosd Jou asuajep 10 uNE[D s_Ajred Aue 0} JURAIIOI JOyIOU ose yer syusuINooOp
TO UONBULOJU! Syoos pur ‘swWOsuaping A[npun ,,‘ainjeu,, Jo SuruBauT ayy 0} se aNBeA “peolg

AJJOAO AT[OYAA ST JI JeYI Spunosd oy uo sonboy sty} 0} syoolqo Ayjeorgroads Joyying yuepuayoq
“S}UBPUE}OC] JOU}0 JO [OUD pue “Apojsno “Uorssassod oy} UI ore Joye Inq ‘JUepUdjag
JO [0.909 Jo “Apojsno ‘uolssassod [enjoe oy} UI JOU Ie yey) s}uoUNoOp jo uononpoid

OU} SYOOS II LY) Spunoss 9y} Uo jsonbay siy} 0} syoafqo ATTeo1100ds juBpusyjog

20€ On] osuOdsoyy

“SSOUISNG $,O3SO JUBPUdJoC] JO B1NJVU OY} MOYS 0} JUSTIOL|INS SUONBOTUNWIUIOD pu suoUND0G

0¢ ‘ON LSANOTA

“‘jsonboy sry} 0} oarsuodsas ore yey Yosvos WOSI[Ip pue aqeuosvar v Joye poyeoo]

oq UBD Jey} [OUD JO Apojsno ‘uorssassod jenjoe sTy UIYJIM s]uaNSOp posopiauid-uou Aue

sonpold [JIM JuBpusyaq] “Jopio sAnos}01d pue juouleosZe Ay [ELUSplyUos payendiys v 0} yoofqns
pue ‘suonoalgg oytoads pur jeiouan Suro8a10j ay) SuLATEM jnNoyIIM pue o} yolqns

“sysonbos 1olid pue juonbasqns jo aaneordnp si ut yey) spunosd
a4} UO Jsonboy sty} 0} sjoafqo JoyLINy JURpUayaq] ‘asRD oY JO Spseu 9U] 01 feuorpodoid
JOU esuajop Io WUnEIO s Ayied Aue 0} JUBASTAI JOYIIOU o1e JeYY s}UTUNDOp JO UONCULIOJUI Syoos
pue ‘owiosuaping Ajnpun “sanboy si) Jo 3x9}U09 OY} UI , JO UOISNJOUT 10 ‘uorsinboe ‘uonesso
dY},, osBiyd a1} 0} se snonSique pue onBea ‘peosg A]I9A0 AJJOYM SI 41 JY} spunoss oy}
uo ysonbay sy} 0} sjoafqo Ayjeorproads s9yyIny juepuayaq “uorjo9}01d 10 oBoTiALd ofqeorjdde
Joyjo Aue Jo “eui90p jonpoid yiom Aausone ‘aSataud qUdI{-AdULOYR oy) Jopun AISAOSSIP
WOH pa}oa}01d sjUSUINIOP sys—as 11 IBY) 1A}X9 OY} 0} IsaNboy sty} OF sjoofqo Aqjeorproads
juepuajed ‘soled pay} Jo [oUOS pur ‘Apoysno ‘uolssassod ay} ur ose JoUIeI nq ‘uepudjoq
JO [OUD Jo “Apojsno ‘uorssassod Jenjoe oy) UI JOU aze yey} sJuUoLNIOp Jo uononpoid

9Y} SY9OS I! Jey) Spunoss oy} UO jsonboy sty} 0} sjoofqo Ayyeo1proods quepurzoq
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 51 of 132

and unduly burdensome.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 32

All documents and communications concerning Alexey Bubily as referenced in Your
Counterclaims.

Response No. 32:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants.
Defendant further objects to this Request on the grounds that it is premature, overly broad,
and unduly burdensome.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 33

All documents and communications concerning every use of or participation in the DMCA’s
notice and takedown procedure by any party to this lawsuit.

Response No. 33:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants or of
third parties. Defendant further specifically objects to this Request on the grounds that it is
wholly overly broad, vague as to the meaning of the phrase “use of or participation in,”
unduly burdensome, and seeks information or documents that are neither relevant to any

party’s claim or defense nor proportional to the needs of the case.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce

21

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 52 of 132

Co
9q UBS Jey} [OUD Jo Apoysno “uorssassod jenjoe sty UIyM sjusuNoop pesoyiAtid-uou Aue

Sonpoid [JIM jUBpUajeg ‘Iepso sano9}0Id pure juswseIse AyyerUaplyUod payejndns e 07 yoofqns
pue ‘suonselqQ otoeds pure jesouan Su08as0j OU} SUIATEM JNOYILM pue Oo} pafqng

"9889 OU} JO Spoou ay} 0} feuoTOdold Jou asuajop Jo WETS sAyed Aue 0} JUBAITO JOYIIOU
oFe JeY} SJUSUINIOP JO UOHBUIOJUI sy9os pue ‘owosuaping Ajnpun “peoig Aj1aA0 ATJOyM
SI JI 38Yi Spunoss ay} uO ysonboy sty} 03 s1oafqo Ajjeoyroods Joyying juepuayaq ‘sonied psa
JO JO SJUBPUasopsd}UNOD Jo JoUOD puk “Apoisno ‘uoIssassod ay} UI aue Joyjei ing “juepusjoq
JO [O]UOD Jo “Apojsno ‘uoIssassod enjoe ay} UI JOU oe yeY} syuatuNdOp jo uoNONpoid

94} SYSOS }I JBY} Spunoss oy} UO Isanbey sty 0} s}oafqo Alfesytoods juepuayoq

°S€ “ON osuodsoy

“owes 94) SuTUIBOUD UOsJad Jato AUR WOH POAIOOOI DARBY
Adu} suoTTeorUNUIUIOD Aue Jo ‘xoppey uopueig “xoppeyg ‘eseo sity Jo sone yoofqns ot}
Inoge siuored Ino A YM vORoTUNUIUIOD Aue ZuTWa9u09 SUONBSIUNUIUIOO pur sjuoWUNoOp [TV

s¢ ‘ON LSAnNOay

"ysonboy siy} 0} sarsuodsal ore yey) Youvas JUSSI[IP pue a[qeuoseal v Jaye poeoo]

9q Ud Jey} [0.1QU0S Jo Apoysno “uolssessod enjoe sty UNM sjusuinoop pesopiALid-uou Aue

son posd [JIM Juepuajsq “1apso sAoajo1d pur qourseal3e Auyetuspyuos poyejndiys B 01 yoofgns
pur ‘suonoslqg syroedg pue yersuan SuIOSa10J 9Y) SuIATEM JNOYPIM pu 0} 499 {qns

“9SB9 BU} JO Spaou 9Y} 0} [eUoNodold Jou asudjap Jo UNERID s, Ayed Aue 01
WBAS|OF JOUNOU Orv JEU} SJUSUINDOP JO UONEULIOJUI syaas pue ‘owWosUaping ATnpun ,“QouajorA
jeoiskyd,, aseryd ouj Jo Suruvaur oy) 0} se snonsiquie pue on8ea “peoig AyJoA0 ATJouM
SI HI Jey} spunoss ay} uo jsanbay siy) 0} sioafqo Ajyeorptoads saying yuepuayaqy ‘sonsed pay}
JO 40 SjuBpUasopsojunoD Jo [o.UOO pue “Apojsno ‘uorssassod ay} ul oue Joye. yng ‘juepusjeg
JO JO.UOD Jo “Apojsno ‘uoIssassod Jenjoe oy} UI Jou aue yeU) syusunoop Jo uoT}ONpoid

94} SYOOS HT JeY Spunoss ay} Uo ysanboy sty} 0} syoofqo Aj[eorioods yuepuayoq

PE “ON asuodsay
“QOUD[OIA

feoiskyd yjim sayeroosse ino 4 Jo Aue Jo “AyrwNRT ano A “no A pousjyeosyl posse nod yey) xoppeyy
Uopueig Jo xoppeylg Aq pew juawoyeys Aue SurussoU0D suoHeoTUNUIWOD pue syuouinoop [Ty

re ON LSANOWA

"ysonboy sty} 0} satsuodsai ore yey] youeas JUSSI[IP pue s[qQeuOseal & Joye payeoo]
9q UBd JY} [04ND JO Apojsnd “uoIssassod fenjoe sty UIYYIM sjustNoOp pesayiAtid-uou Aue
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 53 of 132

located after a reasonable and diligent search that are responsive to this Request.
REQUEST NO. 36

Documents and communications sufficient to identify every domain that You own, control,
manage, or administer.

Response No. 36:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of third parties. Defendant
further specifically objects to this Request on the grounds that it is wholly overly broad
(other domains are not at issue in this case), unduly burdensome, and seeks information or
documents that are neither relevant to any party’s claim or defense nor proportional to the
needs of the case. Defendant further objects to this Request on the grounds that it is
duplicative of subsequent and prior requests.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 37

Documents and communications sufficient to identify every legal position You have held in
any capacity, describe Your duties in such positions, and identify when and for how long you
held each position.

Response No. 37:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of third parties. Defendant
further specifically objects to this Request on the grounds that it is wholly overly broad,
vague as to the meaning of “legal position,” unduly burdensome, and seeks information or
documents that are neither relevant to any party’s claim or defense nor proportional to the
needs of the case. Defendant further objects to this Request to the extent it directs Defendant
to “describe” or “identify” anything.

REQUEST NO. 38

23

 

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 54 of 132

Ir ‘ON LSANOAY

"9889 OU} JO Spsou a4} 0} ;euoTIOdod Jou ssudjap Jo UNTRTO s,Ayed Aue 01 JUBAIIOI JOYIIOU
S48 FEU} SJUSUINSOP JO UOHVULIOJUI Syoes pue “owosusping Ajnpun ,.<paysifqnd,, jo SuTURotU
24} 0} SB snonsiquie Ysanboy sity Jo 1x9jUOd ou UT ,.ad0Id,, Jo SUIUBOW dt} 0} sv ONSeA
“peoig A[JOAO AT[OYM SI 4 JeY} spunoss ay) uO jsonboy sty} 0} sioofqo Ajfeotpioads saying
juBpuajoq] ‘soled p4ry) Jo [oUOD puke ‘Apoysno ‘uorssassod OU} Ul o1e Joyes ing “WWepuajog
JO [omUOd Jo “Apojsno “uolssassod yenjoe oy} Ut JOU o7e yey sjusuinsop jo uoKonpoid

SY} SYOOS HI ley} SpuNOIS oy) UO Isonboy sit} 0} syoafqo Ajfeorroeds juepuajoq

OP “ON osuodsoy

"siea (p) Inoj ised oy) SuLinp poysijqnd pue Ud
SABY NOA ad0Id Joy JO afore AIoAd AJQUAPI 0} JUSIOLZNS SUOTBOIUNUILOS pug sjuetINDOG

Or ‘ON LSANOTY

"OSB OU] JO Spsou oy] 0} feuoiodoid Jou
esuoJop JO UNTe[D s_Ayied Aue 0} JUBAD[aI JOYyIAU or Jey) sJUSUINDOp JO UOIJVULIOJUI Sysas pue
‘auuosuaping Ajnpun Jsanboy siyp Jo yxa}U0O ot UL ,,aquIOsap,, Jo SUIUBOL OY} 0} se on3eA
“peoig AJioAo ATJOYA SI 7 Jey] spuNoss oy UO Isanboy sity o} sjoalqo Ajeorjioeds Joyyiny
juepuajeq “sored pary) Jo [o.quOO pur ‘Kpoysno ‘uorssossod oyp ut o1e Joye nq ‘juepudjeq
JO JONUOD Jo “Apojsno ‘uolssassod Jenjoe oy} UI JOU are JY sJUSUNOOp Jo uononpoid

oY} SYOOS Jey) SpuNOsS ay} UO Jsanboy siyj 04 s}oalqo AT[eoLIO0ds juepudjoq

26¢ “ON osuodsoy

‘snaeis diysueziz1o ino X oqisOsap 0} JUOIOJNs suoNeotuNUIUOD puL sjusuIND0q

6¢ ‘ON LSANOTY

"9889 Of} JO Spaou sy} 0} [euotodosd Jou asuajop JO weyO s,Ayied
AUB 0} JUBASIAI LOYIIOU ose Jey} sJUaUNIOp JO UOHVULIOJUI syses pue ‘oulosuaping A~npun
“peoig AJJOAO AT[OYAA SI JE Jey} spunosd ay} uO ysonboy SIU} 01 sjoafqo Ayjeorpioeds soysing
juBpUusjeq] ‘sored pry} Jo [oUOS pue ‘Apojsno ‘uorssassod oY} Ul ose JoyjeI yng “Uepuajaq
JO [OUD 10 “Apojsno “‘uorssessod Jenjoe oy] Ul JOU cue Jey} sJUaWNOOp jo uononpoid

OY} SYOS Ii JBY} Spunoss ay} uo jsanboy siyj 04 syoafqo Ay[eoyroads qUBpUdyoq]

*8E “OW OSHOdsay

"SOIEIS PHU) 9Y} Ul SuLIBOY jUSLOTNIOS
© pusHe JouURd NO A Jey} Losse 0} AJOL NO YOIYM UO sUOHBoTUNUIUIOS pue sjuOUINDOp [TY
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 55 of 132

All documents and communications upon which You intend to rely to support Your assertion
that BMaddox or Brandon Maddox obtained private information about You using
surreptitious or unlawful means.

Response No. 41:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants or of
third parties. Defendant further specifically objects to this Request on the grounds that it is
wholly overly broad, vague and ambiguous as to the meaning of the phrase “using
surreptitious or unlawful means,” unduly burdensome, and seeks information or documents
that are neither relevant to any party’s claim or defense nor proportional to the needs of the
case.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 42

All documents and communications upon which You intend to rely to support Your assertion
that BMaddox and Brandon Maddox have a history of employing third parties’ to “do their
hacking bidding for them... .”

Response No. 42:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants or of
third parties. Defendant further specifically objects to this Request on the grounds that it is
wholly overly broad, vague and ambiguous as to the meaning of the phrase “employing third
parties’,” unduly burdensome, and seeks information or documents that are neither relevant
to any party’s claim or defense nor proportional to the needs of the case.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or contro] that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 43
25

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 56 of 132

9¢

“‘ysonboy sit} 0} salsuodsai ase yy} Yoreas JUSSIIp pue s[qvuoseai v JOYE pojeoo]

oq UBS IBY} [OU JO Apojsno “uOIssassod jenjoe sty UIYLLM syuaUMDOP peSoyrALid-uoU Aue

sonpoid [JIM juepudjog ‘“Japso sarjosioid pue juouseiSe Ayyetuaplyuoo poyeindys v 0} y0fqns
pur ‘suonselqg oyioedg pur eisuen SuloSoi0j oy) SuIAIEM JNOUpIM puR 0} Wafqns

"sasuodsas AIDAOOSIP S}I UI SISATeUR
[259] opraoid 0} poreSi]qgo jou si jUepuajeq pue ‘UoIsN{OUOD [eso] B 10j s]yeo osye ysonboy
STULL “eSB 94} JO Spoau ay 0} JeUOTJOdoud Jou asuayap Jo Une] s,Aped Aue 0} JUBASTaI JOYNIOU
o1B IBY} SJUSLUNIOP JO LONBULOJUI syoes pue ‘auosuaping A[npun ‘peoig A[19A0 ATJOUM
SI 11 384} Spunoss oy} uo jsonbay siyj 0} syoofqo Ayjeoutoads ssyNy juepusjeg ‘soed piy3
JO JO SjURpUafepsoJUNOD Jo [o.jUOS puke “Apojsno “uoIssassod oy} UL ore JoyyeI Inq ‘Uepusjoq
JO [O4]U09 10 ‘Apoysno “uolssassod Jenjow oy} Ul JOU o7e Jey} sjUoUINDOP Jo UOHONpold
SY} SY9Os HI Jey} SpuNoIS oy} UO jsonboy sitp 0} syoofgo ATJeoy1oads quepuazaq

ph ON osuodsay

“SOOIAJAS S$ WUNUTR] J JURpUdJaq 01 Se
SIOUNSUOD SAIB99P 0} ATONI] SBMA XOPpR| UOPUBIg 10 xoppep(g Aq opeu judtuayeys Aue yeU}
woHasse ino A Loddns 0} Ajo 0} puaqut no A YyOIYM uodn suoneoruNUOD pue sjtoWNdOp [TW

br ON LSANOda

“jsanboy sty} 0} aatsuodsas ore yy) Yorees JUoSI[Ip pu a[quuosead v Joye payeoo]

dq UBS Jet} [O.UCD Jo Apojsno “uoIssassod [enjoe sy UIYILM sjuoUNDOp peSey! Alsd-uoU Aue

sonpoid [JIM Juepuayaq] “1apio saTjoo}0id pue juoWIsaI3e AyyerUoplyu0S poiejndys e 0} oolgns
pue ‘suorselg¢ olioads pur jeiousn Suro8er10j oy} SUIATeEM INOYJIM pue 0} pofqns

‘sasuodsal AIQAOOSIP S}I UE sISATeUR
[eso] opraocid 0} poyeSi[qo Jou si jWepUesaq pure ‘UoIsNoUOD [eo] e JO} s]jeo osye isonbay
SIYL “OS¥d ot JO Spasu ay} 0} euorLodosd Jou ssuayep 10 wes s_.Ayed Aue 0} JURASTOI JOyIOU
O18 VY} SJUSUINDOD 10 UONVULIOJUI Syoos puv ‘auosuaping Ajnpun ..441yo1d 04 WUOJUT sEIONds
“yuey peq,, esesyd oy) Jo Suruvoui oy} 0} se snonSiquue pue onBea ‘peoig Aj19A0 ATTOUM
SI} JY} SpuNoIS oy} UO Jsanboy siyj 01 syoafgo Ajjeotloads Joupany wepuezoq ‘sored piri
JO 10 sjuepuefepsayunoD Jo JonUOD pue “Apojsno ‘uorssassod oy} UI ose Joye ING “UepUsjog
JO [OIUOD 10 ‘Apojsno “uolssassod jenjoe oy} UI JOU oue Jey} s}USUNDOp Jo UOHONposd

dU} SYSOs HT Jey} Spunoss oy} UO jsonboy sity 0} sjoolqo AJeorioads yuepusyog

{Cp “ON asuodsay
‘UOHeNSIso1 pres Woy Izod 0} jUSUT

sipfoads “Yurey peg & YJIM <tuOd'aINOYsOpeIIA> paioisiSo1 xoppeyA| Uopuesg Jo xoppeyg yeuy
uol}asse Ino A yoddns 0} AJar 0} pusqu! NO A YyoryM Uodn suoMeotUNWUOD pue sjUAUNIOp ITY
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 57 of 132

REQUEST NO. 45

All documents and communications upon which You intend to rely to support Your assertion
that Defendant Platinum’s reputation has been irreparably harmed.

Response No. 45:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants or of
third parties. Defendant further specifically objects to this Request on the grounds that it is
wholly overly broad, unduly burdensome, and seeks information or documents that are
neither relevant to any party’s claim or defense nor proportional to the needs of the case. This
Request also calls for a legal conclusion, and Defendant is not obligated to provide legal
analysis in its discovery responses.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 46

All documents and communications upon which You intend to rely to support Your assertion
that BMaddox or Brandon Maddox engaged in a pattern of unfair competition.

Response No. 46:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants or of
third parties. Defendant further specifically objects to this Request on the grounds that it is
wholly overly broad, unduly burdensome, and seeks information or documents that are
neither relevant to any party’s claim or defense nor proportional to the needs of the case. This
Request also calls for a legal conclusion, and Defendant is not obligated to provide legal
analysis in its discovery responses.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

27

 

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 58 of 132

8¢

sonpoid [jIM juepuajog “lapio asanoajoid pure juowiaa3e Ajl[etuapyuos poyejndys e 0} yoolqns
pur ‘suonoalgg o1yioadg pure [erouen Sutoesoj oy) SULAIEM NOY pue 0} yoofqns

“sasuodsai AIAOOSIP
S} Ul sisAjeue [eso] apiAoid 0} payeS1]qgo jou si Juepuayoc] puke ‘uoIsNjoUOS [B39] B IO] s[feo
osje jsonboy siy] ‘aso ay} Jo spaou oy} 01 jeuorodoud Jou gsuajap 10 weld $ Ayied Aue 0}
JUBASOI JOYOU OI JY} S]USUUNDOP JO UOTJEULIOJUI Sysas pur ‘peosg API9AO ATFoumM ‘ounyeutord
SI} 1BY} SpuNoIs oy} UO Jsonboy siu} 04 sjoafgo ATeolptoads sayy juepusjog ‘sonsed pir)
JO JO SyuBpuafopsajuNOD Jo [o.jUOD pue “Apojsno ‘uorssassod oy] UI ore JOYIeI ING WUEpUdsog
JO JO.NUOD 40 “Kpojsno ‘uorssassod Jenjoe oy) UI JOU ose yey} sJUaUINIOp Jo uoronpoid

OY} SYSes HI Jel SpuNoss oy) UO Jsanbay siyj 0} syoalgo AT[eoltoads JuepUayaq

3p “ON BSuOdsoy

‘salued p1ly) YIM OI! posojua pey wNnuNelg
jUBpUsyo JO NO A sjov.1}UOS poulleyo Aue Jo Mouy XOppeyA] UOpuRg Jo xoppepyg J9yIIE Wey}
UOTLasse INO A WodEns oj Ajos 0} pudqu NOA Yor uodn suoMeoruNUIUOD puk sjuOUNDOp [Ty

8r ‘ON LSANOAY

“‘ysonboy sty} 0} sarsuodsai cue yey) Yorvas JUSSITIp pue afqeuosvas v Joye payeoo]

aq UBD Jey} [OUD Jo Apoysno “uorssassod jenjoe sty UIYJIA syuaUNDOp paSopiAtid-uou Aue

sonpoid |[iM juepuayeg “Jopio asAyjoa}01d pur uousaISe AyyeUspyuOs poyejndis @ 0} yoofqns
pur ‘suonsalgo oyjioadgs pur jeiouen Suro8e10j ay) SUIATEM jNOYIM pue 0} joofqns

‘sasuodsas AJDAOOSIP S}I UI sIsATeUR [eBoy
SplAoid 0} poyes1[qo 10U SI JURpuayeq] pue ‘UOISNfoUOD [BQ] ¥ JOJ s[[eo osTe sanboy SIU], “oseo
olf JO Spasu 94} 0} [eUoHTOdold Jou osuajop 10 NE[O s,Ajred Aue 0] jUBADTOI JOypIOU ore JeYY
SJUSUINIOP IO UONBULIOJUL Syses pure “‘peoig AjJaAO ATTOYM SI II Jey} SpuNoIs oy} UO sanboy
SI} 0} syoofgo Ajjeoisioads Joyyny yuepusyaq “uoNsa}0Id 40 aSoyiAtsd apqeorjdde ssyjo Aue Jo
‘SULDOp jonpold yom Aowoye ‘asap atid Juar[o-Aouoye oyj Jopun AJOAOOSIP UOT poioajo1d
SJUSUINIOP SY9Os H JY} 1U9}X9 oY} 0} JsonbayY sty} 0} sjoofgo Ayfeolroeds Joupiny yuepuajoq
“SIUBPUSJOPsOIUNOD JO ]O.juU0d puke “Apojsno “uoIssossod ou) Ul sue Joye ING “JUepUdjog
JO [0.909 40 “Apojsnd ‘uoIssassod yenjoe ay) UI JOU aue Jey} s}JuoUNDOp Jo UOKONpold

OY} SY99S JI JY SpuNOIS oy UO Jsonboy siyp 0} syoofqo ATfeoytoads juepusjoq

{Lp “ON osuodsay

‘poliasse savy NO A Wel Aue Jopun sasewep oarrund 0} payyue oie no X Wey}
uolLesse Ino X Woddns oj Ajas 0} puaqul nox Yyorym uodn suoneorunuIUAOD pue sjuaUMDOp ITY

Lp ON LSaNOda
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 59 of 132

any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 49

All contracts or agreements between You or Defendant Platinum and Your or Defendant
Platinum’s hosting providers during the past four (4) years.

Response No. 49:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of third parties. Defendant
further specifically objects to this Request to the extent that it seeks documents protected
from discovery under the attorney-client privilege, attorney work product doctrine, or any
other applicable privilege or protection. Defendant further specifically objects to this
Request on the grounds that it is premature, overly broad (websites other than
<FFLTrust.com> are not at issue), vague as to the meaning of “hosting providers,” unduly
burdensome, and seeks information or documents that are neither relevant to any party’s
claim or defense nor proportional to the needs of the case. Defendant further objects to this
Request on the grounds that it is duplicative of Request No. 10.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 50

All documents and communications upon which You intend to rely to support Your assertion
that BMaddox or Brandon Maddox intentionally and improperly interfered with any contracts
between You or Defendant Platinum and any third party intending to damage Your or
Defendant Platinum’s business.

Response No. 50:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants or of
third parties. Defendant further specifically objects to this Request on the grounds that it is
wholly overly broad, vague and ambiguous as to the meaning of the phrase “intending to
damage,” unduly burdensome, and seeks information or documents that are neither relevant

29

 

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 60 of 132

0c

« WstiAdoo Aq paysajoid syySi1 Aue uMo 0} peut sey juepuajaq Joyjo Aue Jo nox wieypo
Aue,, aseiyd ot) Jo Suruvoul oy} 0) se snonSiquie pue onBea “(ONSSI JW JOU Oe SaJISQM JOYIO)
prog A[JOAO ATTOUM SI JU) SpuNoss ay) UO Jsonboy siy] 04 syalqo ATjeorpioads soyyiny
juepudsjed ‘sarjied pay} Jo [osUO9 pur “Apojsno ‘uotssassod ay) ut ose JoyyeI nq wepuajog
JO JoNUOD Jo “Apojsno ‘uorssassod Jenjoe ay} Ul JOU a7e Jey} s}UaLUNSOP Jo UOKONpold

SY} SY9Es JI VY} SpunosS oy} uO jsanbay sry 0} sjoolqo Ayfeoyroads juepuajaq

7S “ON osu0dsay

‘sae9X (p) Anoy sed oy} SuLnp

jU3}U09 JoyjO AUB JO ‘<WlOd"IsNi | Tf4> ‘<too-IoyNU ey > *“<UI09' SUOISIOAUODOUULJULS
Yim UOHoUUOD UT WYSIIAdoo Aq poqoojod syYyBi Aue uMoO 0} oper

sey juBpuayaq Joyj0 Aue JO nO Wel Aue Surue0U09 suoTRoTUNUTUIOD pue s]uoUINdOp [TV

cS ‘ON LSANOWA

"9S¥O 3t} JO Speou 94} 0} jeuoNodoid Jou asuajap 10 wieys s_Ajred
AUB 0} JUBADJOI JOYIOU oI IBY] SJUAWNDOP JO UONeULIOJUI syaes pue ‘gulosuaping Ajnpun
« Posn Apeinsai,, Jo SuTuBdUI 9Y} 0} se aNSeA “peolg APIOAO STI yey} SpuNnoss dy} UO isonbay
SIU} 0} sjoalgo Ajfeorioads soyyny juepusyaq, ‘uoNse}0.1d Jo asaytatid ajqeordde soto
Aue io “ouioop jonpoid yom Aousoye ‘a8apiatid yorjo-Aous0}e 94} Japun AIDAODSIP WO
poyoajoid s}uauUNSOp syseas 31 Jey} 1U9}x9 ou} 0} ysonbay styi 01 s}oafgo Ayjeotroeds sJoyziny
juepuajoq ‘sarjied piryj Jo [omUOD pur ‘Apojsno ‘uolssossod sty ul ose JoyeI ING ‘\uepusjoq
JO [OUOD Jo ‘Apojsno “Uorssassod Jenjoe oY) UI JOU a1e Jey} sJUSUUNDOp Jo uononpoid

OY} SYSeS HI Jey} spuNosS oy} UO Jsonboy siy} 0} syoalgo ATTeotroads juepuayaq

71S ‘ON osu0dsay

‘saea (fp) ino] ised oy BuLnp ‘asimioyio
10 YiOM 3 “pasn A]iePNSa Jo ‘paswa] ‘poumo aavy No J yey} dd1Aop Sundwuos J310 10 ‘doydey
“yoogajou ‘auoyd sejny[so “ja]qe3 “Zoyndutos Aiaao Apuapt 01 JUOTOLINs SSUIY} pue sjusWINDOG

IS “ON LSANOFaA

“‘ysonboy sry} 0} oarsuodse. ore yey) YouRas JUOSI|Ip pue s]qeuoseal v Jaye poyeso]

oq UBD JEU} [O4}U09 Jo Apoysno “uorssassod jenioe siy UIYIIA sjuoUMOOp peSarALid-uou Aue

sonpod [JIM JuBpudjog “Japio aanoojo1d pur yuoutoaSe Aylyenuapiyuoo poyetndys e@ 0} yoofqns
pue ‘suonoefqg oyioads pure [eiouan SuloZo10j oy) SurATEM jNOYYM pue Oo} yefqns

‘sasuodsai AIAOOSIP
Si Ul sisAyeue [esa] optAosd 0} poqyeSiygo Jou si JURpudseq pue “UOISN[OUOd [V9] B IOJ s]feo
ose jsonboy siy | ‘aseo oy} Jo spsau ou) 03 [2UoNOdoid 10u asuajap 10 Wels s Ayed Aue 0}
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 61 of 132

unduly burdensome, and seeks information or documents that are neither relevant to any
party’s claim or defense nor proportional to the needs of the case. This Request also calls for
a legal conclusion, and Defendant is not obligated to provide legal analysis in its discovery
responses.

REQUEST NO. 53

All documents and communications upon which You intend to rely to support Your assertion
that BMaddox has unlawfully monopolized in the “FFL guide market” or the “online FFL
guide submarket.”

Response No. 53:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants or of
third parties. Defendant further specifically objects to this Request on the grounds that it is
premature, wholly overly broad, vague and ambiguous as to the meaning of the phrase
“unlawfully monopolized,” unduly burdensome, and seeks information or documents that are
neither relevant to any party’s claim or defense nor proportional to the needs of the case. This
Request also calls for a legal conclusion, and Defendant is not obligated to provide legal
analysis in its discovery responses.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 34

All documents and communications upon which You intend to rely to support Your assertion
that BMaddox or Brandon Maddox registered <MiladOskouie.com> with a bad faith, specific
intent to profit from said registration.

Response No. 54:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants or of
third parties. Defendant further specifically objects to this Request on the grounds that it is
premature, wholly overly broad, vague and ambiguous as to the meaning of the phrase
“suppressed competition,” unduly burdensome, and seeks information or documents that are

31

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 62 of 132

ce

JO [OUD Jo “Kpojsno “‘uorssassod Jenjow ay} UT JOU Je Jey} sjUSUINDOp Jo UONONposd
dU} SY9OS HI Jey} SpUNOIS a4} UO Jsonboy sIyp 01 sjoofgo ATTeoyIoeds juepuazaq

295 ON] Bsuodsay

.¢ SNOISEIINO PUB SUIDIXO,, IIOM JINSME] SIU} JO JopeUL yoofqns
2Y} SuIWII0UOS suOTOR poSalje s,Xoppe|A| UOpueIg 10 S.XoppeWg jo Auv yey) uonesaqye
Inox woddns o} Afar 0} puay no X yorym uodn suoneorunumUos pue siuswUNsop [Ty

9S °ON LSHN0ma

“‘jsanboy siyy 0} eatsuodsai ore Jey) YoIwas JUSSI[IP pue s[qeuosead & JOYE poyeoo]

dq UBS JeY} [OUD JO Apojsno ‘uoISsassod Jenjoe sty UIYJIM sJUoUNOOP peSoziatid-uou Aue

sonpold [JIM Juepusyaq “Japso sanjoojoid pue juowioouSe Ayyerjuepyuos poqejndis @ 0} joofqns
pur ‘suonsalgg oyroedg pur [elauan SuloZar0y oy) SuIATeM INOYIIM pue 0O} Joolqng

‘sasuodsal AIDAO0OSIp S}I Ul sISA[eUR
[289] apracid 0} payesi]qo OU SI JuRpuayaq puke “‘UOIsN]oUOD [eBoy e Jo} s[jeo osye ysanboy
SIU “ose0 ot} JO spaou ay} 0} [eUOTLodosd Jou ssuayap Jo wTeZS s_Ayed Aue 0} yURADTOI JOyIOU
O18 JV} SJUSLUNDOP JO UONBULIOJUI Syaes puke ‘suosuaping Ajnpun “peosg AjJ9A0 ‘ornyewaid
SI Jf J2Y1 Spunoss oy) Uo ysonboy s1yj 01 syoofgo Ayjeorroads sdyyany wepuajeg ‘sonied pay
JO Jo syuepuajepsojuNoD fo [o1UOd pure “Apojsno ‘uoissassod ay} Ul ose Joyjes Ing “UepUdzaq
JO [OUD 10 “Apojsno “uoIssassod Jenjoe oy} UI JOU o7e Jey s}ustUMOOp Jo UOTONpod

dU} SYSOS HI Jey} spunoss oy} UO Jsonboy sty} 0} sjoofgo AT[eorproads yuepuayoq

2G °ON osuOdsoyy

“WINULye] J

juBpUajod] poseuep souaroyiovUl posoy[e yons Aue yey) pue winuyelg juepuazeq Aq paumo
joneyo Jo Ayodosd Aue yjim posayioyu A[feuonusjul xoppey] Uopueig Jo xoppeyyg ey)
wuye{o Ino A Woddns 0} jaz 0} puazul no A YyoryM uodn suoreoruNUOD pue syauINdOp ITY

ss ‘ON LSANOda

‘ysonbox| Sit 0} aArsuodsad ore Jey) Yorks yUOSI[IP puv a]qvuoseal B JOIe poled0]

2q UBS }BY} [OUD Jo Apojsno ‘uoIssassod [eNjow sIy UIUBIM sJUsWUNOOP pasaiAtid-uou Aue

sonpoid [JIM Juepuayeg “Japso sanjoojoid pue yuowoase Apyenusplyuoo poyejndns & 0} yoofqns
pue ‘suonoolgg orfloads pur jeiouen SuloSosoj oy} SULATEM INOYIIA pue OF poftgns

‘sasuodsol AJSAODSIP S}I UI sIsAjeUe
[289] apiaoid 0} paye3i[qo OU si jUepUdyaq] puR ‘UOISN|OUOD [esa] B JO} s[jeo osye ysonboy
SIY | “Oseo ot} JO spoou ay} 01 euorodosd Jou asuayep Jo wejo s,Ayed Aue 0} JUBASTAI JOYIOU
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 63 of 132

Defendant, but rather are in the possession, custody, and control of Counterdefendants or of
third parties. Defendant further specifically objects to this Request on the grounds that it is
premature, overly broad, unduly burdensome, and seeks information or documents that are
neither relevant to any party’s claim or defense nor proportional to the needs of the case. This
Request also calls for a legal conclusion, and Defendant is not obligated to provide legal
analysis in its discovery responses.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 57

All documents and communications upon which You intend to rely to support Your assertion
that You have “experienced extreme emotional distress” as a result of BMaddox’s or Brandon
Maddox’s allegedly wrongful acts.

Response No. 57:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants or of
third parties. Defendant further specifically objects to this Request on the grounds that it is
premature, overly broad, unduly burdensome, and seeks information or documents that are
neither relevant to any party’s claim or defense nor proportional to the needs of the case. This
Request also calls for a legal conclusion, and Defendant is not obligated to provide legal
analysis in its discovery responses.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 58

All documents and communications upon which You intend to rely to support Your
allegation that any of BMaddox’s or Brandon Maddox's alleged actions concerning the
subject matter of this lawsuit constituted “an unreasonable, unwarranted, serious and
offensive intrusion upon” Your seclusion.

Response No. 58:
33

 

 

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 64 of 132

ve
309 “ON osuodsay

‘povesse Savy NOX Wiejo Aue Jopun soay sousoye Jo preme ue 0} papnus oe nox yeu)
Wol}asse ino X Woddns 0} Ajor 0} puszur nox Yorya uodn suoneoruNuUOD pue syuoumnosop ITV

09 ‘ON LSANOFW

"ysonboy Sty} 0} oaisuodsai ore Jey) Yoseas JUOSI[Ip pue ojqeuoseos e Joye

PoywOo} 9q UBD JEU} [O.U0D Jo Apojsno “uoIssassod yenjow siy UIYIIA s}UdUNDOp peSopAuid
-uou Aue sonpoid [IM juepuajag ‘Japio aanosjoid pue yuowaeSe Ayyenuaplyuoo payejndns e
0} yoalqns pue ‘suonselqg o1ioadg pur jeiouen SULOSOIOJ oY) BUIAIEM JNOYIIM pue 0} JOofqns

‘sasuodsar AIOAODSIP SHI Ul SISATeUR
[289] epiaosd 0} poyesi[qo jou si JUepUayeq pue ‘UOIsN|oUOS [eso] B 10} s[jeo ose isonboy
SIU “9889 SU JO Spoau 4} 0} JeuoLodoid Jou ssuayap 10 WNe]O s_Ayed Aue 07 JURAZIAI JOyLIOU
oF8 JY} SJUSLUNSOP IO UONVULIOJUL syoas pue ‘auIosuaping A[NpuN ‘peolg AjIOAO ‘oimpeutord
SI JE JeY} SpuNoss oy) UO ysonboy siyy 07 syoofqo Ajyeorsloads soyAny jWepuajocy ‘sored par
JO JO SIUBPUSJopJOJUNOD Fo [0.1309 pue ‘Apojsno “uorssassod ay) UI ose JOyJeI ING UepUayoq
JO [OU09 Jo “Apojsno “uorssessod Jenjoe oy} UI JOU Oe Jey} sjUsLNSOp Jo UOKONpold
OU} $4998 1] VY) SpuNoIS oy} uO Jsanbay sty) 0} syoafqo Ajfeorpioads yuRpusyoq

26S “ON osuodsoy

“SUISILIOAPe IO opedj Jo sasodind
of UOHBULIOJUI 10/pue “oseur ‘ssoueyl] ino A posn Xoppey| Uopueig Jo xoppeg 7eu}
uorHesse Ino A j.0ddns 0} Ajor 0} puaqul nox Yyory uodn suoHeotuNUUUOD pue sjuatUNZOp [Ty

6S ‘ON LSANOTa

“‘jsonboy siy} 0} oarsuodsay ore yey) YosRas JUOSI[IP pue o[qeuoseas v Joye poyeoo]

9q Ue JY} [OUD Jo Apojsno “uorssassod yenjoe sty UIyJIM sJUsUINDOp poSoftAlid-uoU Aue

sonpoid [JIM juBpuayag “Japio sAnoaj}01d pue juoulooISe Aylyeuaplyuos poyejndys e@ 03 yoolqns
pue ‘suonoelgg oytosdg pur jelouen Suroge10j oy) SurATEM jnNOYyUIA pur o1 pofqns

"sasuodsal AJSAOOSIP SII UI SISATeUR
[289] optAoid 0} payeStjqo jou si juepuasoq] pue “UOISNJOUOd [Vso] B JOY s[feo Osye ysonboy
SIU “S89 SY} JO Spool 94} 0} eUOLJodod Jou asuajap Jo une[d s,Ayed Aue 0} JUBAZTAI JOYNIOU
S18 JBY} SJUSUMOOP JO UONVULIOJU Syoos puv ‘auIosusping A]npuN ‘peosg ATI9A0 “ommeutoid
SI 31 JU} SpuNoIs oy} uO Isanboy sity 0} sjoalgo Ayyeoygroeds JoyINy yUepUayog ‘sored pry}
JO 10 SjepuayopsojuNOD JO [o.UOD puke “Apojsno “uoIssassod oy) UI oe Joye Inq Uepugjag
JO JORUOD Jo “Apojsno ‘uoIssassod Jenjoe oy) Ul JOU aue Jey} sJUdUNDOp Jo UOKONposd

dU} SYOOS 31 JY} SpuNOIs dy} UO jsonboy sty} 0} syoafqo ATeoLIOEds juRpUdIoq
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 65 of 132

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants.
Defendant further specifically objects to this Request to the extent that it seeks documents
protected from discovery under the attorney-client privilege, attorney work product doctrine,
or any other applicable privilege or protection. Defendant further specifically objects to this
Request on the grounds that it is wholly overly broad, and seeks information or documents
that are neither relevant to any party’s claim or defense nor proportional to the needs of the
case. This Request also calls for a legal conclusion, and Defendant is not obligated to provide
legal analysis in its discovery responses.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 61

Documents and communications sufficient to identify with specificity what information that
was published about You that You claim invaded on Your right to privacy.

Response No. 61:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants or of
third parties. Defendant further specifically objects to this Request on the grounds that it is
overly broad and seeks information or documents that are neither relevant to any party’s
claim or defense nor proportional to the needs of the case. This Request also calls for a legal
conclusion, and Defendant is not obligated to provide legal analysis in its discovery
responses.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within his actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

35
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 66 of 132

9¢

oll

‘JOI[aq puke UOIBULOJUL ‘OSpo]MOUyY AW JO jsaq OY) 0} JO9LI0D pue ond] oe
qINOASO GVTIN INVONSAAAd OL SONIHL GNV SINSWN00d 4O NOLLONdOdd
FHL uOd SLSANOAY LSU .SSLNVONAAIC WIV TIOWA.LNNOD CNV AALLNIV Td

OL SNOLLOEdO GNV SHSNOdSIY S.SINOWSO AV TN LNVGNAAIG Suroser0j
oY} UI poyeis sjoey ou yeuy Ainfaed Jo Ayeued Jopun suepsop Aqosoy | NOLLVOIIRIAA

sINOYSO PeWAL

6107 4999190 81
uel] ‘UBIYo |, :pareq
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 67 of 132

Certificate of Service

I hereby certify that a true and correct copy of the foregoing document:

DEFENDANT MILAD OSKOUIE’S RESPONSES AND OBJECTIONS TO PLAINTIFF
AND COUNTERCLAIM DEFENDANTS’ FIRST REQUESTS FOR THE PRODUCTION
OF DOCUMENTS AND THINGS TO DEFENDANT MILAD OSKOUIE

has been served via email on:

Anderson J. Duff, Esq.

Revision Legal, PLLC

244 5th Avenue, Suite 2230

New York, NY 10001

Phone: 212.996.4103

E-mail: anderson@revisionlegal.com and ajd@revisionlegal.com

fi?

Milad Oskouie

this 18" day of October, 2019

37

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 68 of 132
ExHBase 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 69 of 132

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BMADDOX ENTERPRISES LLC,

Plaintiff, Case No.: 1:17-cv-01889-RA-HBP

Vv.

DEFENDANT OSKO M LTD’S
RESPONSES AND OBJECTIONS TO
PLAINTIFF AND COUNTERCLAIM
DEFENDANTS’ FIRST REQUESTS FOR
THE PRODUCTION OF DOCUMENTS
AND THINGS TO DEFENDANT OSKO
M LTD

MILAD OSKOUIE, OSKO M LTD, and
PLATINUM AVENUE HOLDINGS
PTY, LTD,

Defendants.

 

MILAD OSKOUIE and PLATINUM
AVENUE HOLDINGS PTY, LTD,

Counterclaimants,
Vv.

BMADDOX ENTERPRISES LLC and
BRANDON MADDOX,

Counterdefendants.

 

 

Pursuant to Federal Rules of Civil Procedure 26 and 34 Defendant Osko M Ltd.
(“Defendant” or “Platinum”) hereby responds and objects to Plaintiff and Counterclaim
Defendants’ First Requests for the Production of Documents and Things to Defendant Osko
M Ltd (“Request(s)”) as set forth below. Defendant’s discovery efforts are continuing and

they reserve the right to amend or supplement these responses and objections as necessary.

INTRODUCTION
Counterdefendants’ Requests seek massive amounts of information with respect to

overly and unnecessarily broad subject areas, and with respect to matters defined or referred

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 70 of 132

SU} JO JOATBM B 9q JOU []eYs s}UAWINIOP YoNs Jo sinsojosip jUoLOApeU Au ‘vOHeWOJUT
yons sonposd jou [iM pue Ayunurut 10 e8aytauid ofqeordde sayjo Aue Jo (,jonpoig
yom, Aousopy,, “oyeulssoy) ‘auLnoop jonpoid yom oy} ‘(,, o89]IALIg JUaT|D-AouIONYy,,
“Joyeulosay) esopiAtid juato-Aowsoye sty Aq pojoajoid uoteULojUt pue sjuaumMoop syaes

}1 JU9}X9 94) 0} pure se Iejosur ysanbos Alaao pue Yyove 0} sjoolqo juepuayoq |

 

SNOLLDArdO UNV SNOLLVOMTTVI0 TWYANAD

‘sjsonboy ,syuepuojopsojunos
Jo suo Ajoao pue yors 0} ssuodser ul souasojo: Aq payesodioour ase suonoalag
pue suoleoijifend [eioueH SuIMOT[o} oy} pue juoWo}eIg AlojONponUT siyy ‘sysonboy
yi Jo sydeiSesed fenpiarpur ou 0} sesuodser mojaq pue suonosfqg pue suoneoyrend
[e1oush MOJoq SY} UT YLIOJ Jos suOsBal [eUOTIppe snosJauINU Joy sodoidu pue sjqeuonoofqo
oie sjsonboy ,sjuepuojepioyunog ‘Ayjeuly ‘sjsonbay asoyy 0} sasuodsas sy quowrayddns
0} }YBLI OY} SoAJOso1 JURpUdog “SuINUIjUOD si AJOAODSIP sy ‘JeNUEpyuC. pue ‘oantsues
‘jo100s “Led Ul jsvoj 3B “ore Jey} sJLaLUNDOP Yaes sjsonboy ,s}UepuayepssjUNO|D ‘sioWLIOYIN,
"S9OINOS s[GIssoooe ATIPBOI JoYyJO WOT, sIqQEIIBAR oe JO UOISsassod .sJuBpuayapssjUNOD
ul Apeolje ore sjuepuajopsoyunog Aq pojsonber syusunoop J9yIQ ‘sisanboy poysonbar
94} Jomsue 0} posinbor oq pynom yey} sousluaAuOUT pue asusdxe ‘uaping ou} Aq paySiamyno
Ajjenueysqns st voresiy] sty) ul onjea yenuojod soy) pue sou ye [eUISrew st oouRAgfor sy}
Jo ‘aseo oYj JO spoou oy} 0} [euorodoid Jou osuejop Jo wTe]O s_Ayed Aue 0} juBAdTaI JOyIOU
aie yey) sysonboy paysonbe1 oy3 0} sosuodsei Jo Ayuofew Surmpoymisao sy ‘jeonoesdut

Jo 9jqissodui sesuodsos [njSuruvow oyeu 0} se JouUeU UTe}o0UN pue anSea v Yons ui oO}
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 71 of 132

attorney-client privilege, the work product doctrine, or any other applicable privilege or
immunity.

2. Defendant objects to each and every request to the extent it calls for the
production of documents that are neither relevant to the subject matter of this Action nor
reasonably calculated to lead to the discovery of admissible evidence (hereinafter,
“Relevance’”).

3. Defendant objects to each and every request to the extent that they seek
documents outside of the scope of Defendants’ knowledge (hereinafter, “Outside the
Scope”).

4. Defendant object to each and every request the extent it is overly broad, vague
and ambiguous, unduly burdensome or not reasonably calculated to lead to the discovery of
admissible evidence (hereinafter, “Vague and Ambiguous” or “Overly Broad”).

5. Defendant objects to each and every request to the extent it is duplicative of a
request previously asked (hereinafter, “Duplicative”).

6. Defendant objects to each and every request to the extent it improperly calls
for a legal conclusion (hereinafter, “Legal Conclusion”).

7. Defendant objects to each and every request to the extent it is premature in
nature (hereinafter, “Premature”).

8. Defendant objects to each and every request insofar as and to the extent it
seeks divulgence of trade secrets, confidential or proprietary information of any third-party,
(hereinafter, “Confidentiality”), provided, however, that such information may be disclosed

subject to Defendant’s other general and specific objections, and subject to protective order.
3

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 72 of 132

Vv
JO 0} AieUOO asIMioyjo JO UOTeJUeWa[ddns jo sonnp osodun oj yduaye syuepusyepsojyuno|D

jUo}XO ay} 0} sjsonboy = .sjuepuajapiojunog =o} syoofqo = yuepuajeq = ‘9
“QOUSPIAD JIGISSIUIPB JO AIQAOODSIP 9} OF PeoT 0} ATOYI] JOU o1e Jey
SJUSLUNDOP Yoos JeY} YONS “IoyeUl SY} Ul Poste SoNssI dy} 0} JURARTOI poliod out) eB ApIoads you
op Aoy} yey spunoss ayy uO sjsonboy ,sjuepudjopsojUNO| Oo} sjoofqo yuepugjagq = “s|
‘oles 0} SosUOdsal [NJSUTUROU oye JoUUD
sjuBpucjod] Jey} Yons “Ulaiay) poure]UCd SUOTIIUIJOC] OY) UI PoUTfop jou o7e yey] suLID} asn 0}
yiodind Aay) juayxe ay} 0} sisonboy .syuepuayopsojuno| 0} syoalqgo yepuayoq “pT
‘ssonboy oj 0] asuodsai ul sjuoWNoOp JORpal 0} 1YBLI oy) SoAIOSOI URpUs;Oq = “E |
‘ysanbos oy} 0] SuNRIOI JO SUIA[OAUI
AJOAOOSIP JOJ puewiop Joyo Aue (q) Jo ‘asuodsas siyj 01 yUensind poonpoid yuauInoop
Aue (iI) Jo ‘Joasoyj jsed Aue Jo jsonboy oy 0} osuodsas sty} ul apeur syuotoIE}s (11) ‘Joordy}
wed Aue Jo ysanboy oy (1) Jo Aupiqisstwupe Jo asopiauid ‘Ayyperoieur ‘souvaayar ‘sousjoduros
oy) (@) 0} suotjoafqo asiei 0} “our Joye] Aue je 343 s.juepusjeg 0} sorpnfoid 10 Jo JoAIEM
jnoyyM sjusuINoop Suronpoid pue soesuodses osoy} Surpiaoid si quepusjoq) 7]
"[O1JUOD Jo ‘Apoysnd ‘uOIssassod jenjoe s JuepUasaq]
Ul JOU SJUSUINOOP SY99s jI Jey] JUD]TX9 94} 0} isonboy Yove 0} soofqo juRpUdsjoq = “[ |
‘sopny [esope,j oy) Aq posmnbos asou) puoXaq suciyesiygo
ssoduit 0} sLiodind 31 1u9}x9 oY} 0} jsonboy Yora 0} sjoofqo yuepusjsaq = ‘OT
"sisanboy sqrt Jo yous yuoutajddns 0} 1S ou} saasosal
JUBPUIJo] “UOTVULIOJUI pue oSpo] MOU JUdLIND S}I JO sIseq oy} UO BuIpuodsas s1 yUepUdzoq]

yey} punoss oy} UO AjoIUS spt UL Isonbes AJdA9 pue Yoee 0} s}O9[qo JUepUaTaq 6
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 73 of 132

inconsistent with the Federal Rules.

17. Defendant objects to the definitions of “Defendant,” “You,” and “Your” to the
extent that they are overbroad and purport to include persons or entities that are not
Defendant.

18. Defendant objects to Instruction Nos. 5-6 and the requested forms for
producing electronically stored information. Defendant further objects to the aforesaid
instructions to the extent they seek production of documents in more than one form.
Defendant will produce responsive documents in the form in which they are ordinarily
maintained or PDF, TIFF or Relativity production load files.

19. Defendant objects to Instruction No. 8 as vague as to the meanings of “non-
identical copy” and “non-identical original.” Defendant further objects to the aforesaid
instruction to the extent it seeks production of documents in more than one form.

20. Defendant objects to Instruction No. 10 to the extent that it attempts to impose
duties contrary to or inconsistent with the Federal Rules.

21.  Defendant’s responses herein are expressly subject to each of the foregoing
“General Objections” and each of them are expressly incorporated by reference into each
response.

22. Defendant reserves the right at any time to revise, correct, add to, or clarify
the objections or responses set forth herein and the production made pursuant thereto. Each
of the specific responses below are made subject to Defendant’s continuing investigation,
and with the understanding that Defendant may supplement the specific responses and/or the

documents produced in response at some point in the future.
5

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 74 of 132

9

Ajapun ‘peoig Ay19A0 ‘oungewiosd Si JI yey} SpuNnoIs oy UO Jsonboy sIy} 0} syoafqo ATTeoIJtoods
Joyjing juepusjeg “uonssjoid Jo o8opiAtid ajqeoidde Joyo Aue Jo ‘oul.yoop jonpoid
ylom Asuioye ‘asojiaud yuoro-Aousoye oy} Jopun AISAOdsIp WO] poyoojo.id syusuINDOp
SYIOS HI 1VY} 1U9}X9 IY} 0} sonboy sity} 0} syoofgo ATyeolloods JoYyLINy JURpUdtod “somed pany
JO Jo ‘sjuepusjapsoquNO| Jo [o.WUOD pue ‘Apojsno ‘UOIssassod oy} Ul ole JoUyeI ING “WWepUsjog
JO [OMUODS JO “Apojsnd ‘uorssassod [enjoe oy} UI JOU o7e yey} sjUdWINDOp Jo UOKjONpoid

SY} SYSOs } Jey} spuNoIS 94} UO Isonboy sty} 0} sjoofqo Aqpeo1sioods yuRpusjaq

°Z ON osuOdsay

‘O¥SEO JURpUsjoq
O} SOLIOWWSOLIU] JO 19S ISI S,XOPpepg 0} SAIsuodsas suoTeoruNWUIOD puke s}UsUUNZOP [TV

Z°ON LSHNOAN

"ysanboy siq} 0} sAIsuodsol ose JEU YOIeas JUSSI[IP pue o[qeuoseal & Joye poyeooj

3q UBD Jey} [O.UOD Jo Apojsnd “uoIssassod Jenjow s}i UIYIIM sJUOUNOOP pesopiatd-uou Aue

sonpold ][LM JUBpUsseq “Ia9pio saNoo}o1d puR jUsUaIse A[eNUapIyUO poyerndyjs e 0} Joolqns
pure ‘suonoelqgc oijioads pure fesouan SuloSoio} oy) SUIATeM JNOYIIM pue Oo} afqns

‘sisonboJ osoy} 0} esuodsai ul poonpoid 9q 0} sjudWINDOp asOY} 0} sjURPUdTOp1oyUNOD
JoJoi pur ‘sjsonbos o1yioeds oiour ‘juonbasqns Jo saeordnp si 11 yey) spunos3 at Uo jsonboy
SIU} 0} sjoofqo JoyZINJ JURPUdJoq, “9SeBd OY} JO Spaou oy} 0} [eUOHOdOd JOU ssUazep JO WUTEIS
s Ayied Aue 0} JUBASTOI JOUJIOU O1B JY} SJUDLUNDOP JO UOIBULOJUI Syoos pue ‘auOsUapiNq
Ajnpun ‘peoig AjioA0 ‘omnyeuoid St HI yeu} spunoss oy} UO Isonbay sty) 0} syoafqo ATpeorfioads
Joyyiny yuepusjog “uorsajoid 10 osapiALid ojqeorjdde Joyjo Aue Jo ‘auLgoop jonpoid
yiom Aausoye ‘osopiAtid jusT[o-AouIONe 9u} JopuNn AIDAODSIP UOT, poyoojoid syusuNdOp
SYOOS }1 JVY} JUD]X9 SY} 0} Isonboy siy) 0} syoofgo ATjeorpioods JoyyNy uepusjoq ‘sored pry)
Jo Jo ‘syuepusjopsoquno| jo jomUOS pue ‘Apojsno ‘UOIssossod oy} Ul ose JoUJeI ING “UepUdjoq
JO jouod Jo ‘Apojsnd “uorssessod jenjoe oy} Ul JOU o1e Jey) syUoWINDOp Jo UOFONpoid

3Y] SY9Os 1 Jey] spuNnoss sy} UO jsonboy stu} 07 syoolqo Ajjeoijioeds yuepuajoq

3] ‘ON asuodsoy

“OYSO WEpPUIJo] 0} SdLJOJeSOLIIU] JO 19g ISI] Ss XOpprW_
0} Suipuodsas ul nox Aq poynsuos Jo uodn poljes suoljeoruNWWOO pure s}ustUNOOp [TV

TON LSGNO0aU
!SMOT[OJ

se spuodsoi juepuajeq ‘suonoefqg [eiouen yons SulAieM ynoyyM pue oj ioafqns
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 75 of 132

burdensome, and seeks information or documents that are neither relevant to any party’s
claim or defense nor proportional to the needs of the case. Defendant further objects to this
Request on the grounds that it is duplicative of subsequent, more specific requests, and refer
Counterdefendants to those documents to be produced in response to those requests.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within its actual possession, custody or contro] that can be
located after a reasonable and diligent search that are responsive to this Request.

documents exist.
REQUEST NO. 3

All documents and communications concerning the creation, maintenance, and
administration of any and every iteration of the website or other content that has appeared at
<FFLTrust.com>.

Response No. 3:

Defendant specifically objects to this Request on the grounds that it is overly broad,
unduly burdensome, and seeks information or documents that are neither relevant to any
party’s claim or defense nor proportional to the needs of the case.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within its actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 4

All documents and communications concerning the management, administration, finances,
financial record keeping, cash flow, or the manner in which You processed any money or
benefit arising out of Your businesses, including but not limited to <FFLTrust.com>,
<InfiniteConversions.com>, and <TheUnitutor.com>, during each of the past four (4) years,
including documents sufficient to show gross sales, net profit, advertising expenditures, and
online traffic to each website for each year.

Response No. 4:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of

7

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 76 of 132

3

SOIAJaS [BIOUBUL 19430 Jo yuRQ AuR je sivad (7) INO] sed oy) SuLINp 0} ssoooR pey saey
Jo savy Apuosnd nox UNODO AIBA ATNUSPI 0} JUSTOYJNS suOBOTUNWLHOD pu sjUaWNIOG

9°ON LSANOTY

“jsonboy siyj 0} sArsuodsa oie yey) Yorvas JUOST[IP pue s[qvuoseai ¥ JOIZe poyeoo]

3q UES Jey} JONUOS Jo Apojsno ‘UoIssassod jenjoe su UTYJIM s}UsUINSOp peSayiAatid-uou Aue

soNpoid [[IM JUepUajed “Jepso eanoojoid pue yusui0I3e AyenUEplyUuCS poyerndys ev 0} yoolqns
pue ‘suonoelgo o1jioads pure [eisuan SuroSeioy oy) SUIATeEM INOUpIM pure 0} oolqns

‘sysonba o1toads sou “101d Jo yuonbasgns jo aaneordnp
SI} JBY} Spunoss oy} UO ysanboy siyj 0} sjoofqo JoYLINy JURPUaJoq ‘aseO dy] JO specu
94} 0} euorLodod Jou ssuayep Jo wreyo s_Ayed Aue 0} JUBADTaI JOYIOU are WY} sjusuNnsop
JO UOHBULIOJUI sysos pue ‘oulosuaping Ajnpun ..“ddtAJos Suljndwio0s awl, pue ,,dd1AJOs
UOHVOTUNUMUOD J110I}99/9,, JO SUTUBSL 94} 0] SB ONeA “(oNssI Je JOU oIe <WIOd'ISNI] TA q>
UBYI JOYIO SoyISqoM) peosg A]I9A0 ‘aInyeutasd si 1 yey) spuNosd ot9 UO Jsanboy
SIU} 0} sjoofgo ATyeorsloads soyziny yuepusjog ‘uonosjoid Jo aBozratid o[qeorjdde soy0
Aue Jo ‘outoop jonpoid yom Aowioye “oSapiarid yuorjo-Aausone ay) sopun AIDAODSIP WOIJ
poj09}01d sjuauNSOp Sya9s 11 JY} 119}X9 OY} 0} Jsanboy siuj 0} sJoofqo ATjeor190ds Joyuny
juepuayed ‘sonsed psy} Fo [oO1UOO pue ‘Apojsno ‘uorssassod oy} Ul ore Jae ING uepudzaq
JO JO.NUOD Jo “Apojsno ‘uorssassod yenjoe oy} UT jOU o7e Jey) syuoLUNDOP Jo UONONpold

94} SYOOs JI JVY) SpuNoss oy} uo Isonbay sry} 0} sjoofgo Ayeorfroads yuepusyaq

¢ “ON osuOdsoy

"juepusjoq Aue pue Jopiaoid yons Aue usomjoq ‘asiMJolpI0 JO USI.

ToUJOYyM ‘sjusUIoaISe AUB SUIPNIOU! <WOd SUOISIOAUODONUIJUT> JO “<tuOs'IOINTUAQ SY [>
“<WO9'jSNUL T44> Jo uonesado oy} SurUIeDU09 NO A 0} SddIAJas paplAoid yey}

SOIAIOS SULNGUIOD BJOUISI PUR “SdIAJOS UONBOTUNUINOD O1UO.NOR]9 “AapIAOd dO1AIOsS YIOMIOU
aVALid [enya “aplAoid soiAsas JOULOIUT YoRo SulUEOUOD SUOTVOTUNWIUIOD pu s}UOUNIOp [TV

SON LSANOTY

‘sysanbor oijrseds osour “101d 10 yuanbasqns

jo saneoydnp SI 1 12Y} spunoss 34) UO IsoNnboy siqj 0} sjoofqo JoYLINJ JUepUayeq ‘ase

dU} JO Spot 943 0} [euOTOdoId JOU ssuajap Jo UNRID s_Ayed Aue 0} JURADTOI JOYIIOU o7e 3eU}
SJUSWINSOP JO UONBULIOJUI Syses pue ‘ouiosuaping Aynpun “(onssi ye JOU ore <WOD ISNT A4>
UY} JOYIO Sojsqom) peosg A]JOAO “oImeUeid si 31 yey) spunoss ay} UO ysanbay

SIU} 0} syoafqo Ajyeotjtoads soyyiny yuepueyoq “uorajo1d Jo aBatAtid afquordde s9y0

Aue 10 ‘autjoop yonpoid yom Kowloye ‘aBayiaLid quarpo-Aewsoye oy) sapun AIDAOOSIP WO
pajoajoid syustunoop syses 3! JeYy JUd}xa oY} 0} sanboy si4y 0} syoofqo A]feogroods soyaNy
juepuajed ‘sensed piry) Jo [o.UOS pue ‘Apoysno ‘uorssassod oy} UI oe JoYTeI Ing GUepUd;oq
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 77 of 132

provider, including any account that You share, draw from, or otherwise have access to but do
not control.

Response No. 6:

Defendant specifically objects to this Request on the grounds that it is wholly overly
broad, unduly burdensome, and seeks information or documents that are neither relevant to
any party’s claim or defense nor proportional to the needs of the case.

REQUEST NO. 7

All documents and communications concerning any legal claims or lawsuits filed by or
against You during the past ten (10) years.

Response No. 7:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants.
Defendant further specifically objects to this Request on the grounds that it is wholly overly
broad, vague as to the meaning of “legal claims,” and seeks information or documents that
are neither relevant to any party’s claim or defense nor proportional to the needs of the case.
Defendant further object to this Request on the grounds that it is duplicative of Request Nos.
15-16 directed Defendant Milad Oskouie.

REQUEST NO. 8

All documents and communications concerning every social media account You have, during
the past four (4) years, used in connection with <FFLTrust.com>, <TheUnitutor.com>,
<infiniteconversions.com> whether such account was owned by You or otherwise.

Response No. 8:

Defendant specifically objects to this Request to the extent that it seeks documents
protected from discovery under the attorney-client privilege, attorney work product doctrine,
or any other applicable privilege or protection. Defendant further specifically objects to this
Request on the grounds that it is overly broad, vague and ambiguous as to the phrase “as a
trademark,” unduly burdensome, and seeks information or documents that are neither
relevant to any party’s claim or defense nor proportional to the needs of the case. This
Request also calls for a legal conclusion, and Defendant is not obligated to provide legal
analysis in its discovery responses. Defendants further object to this Request on the grounds
that it is duplicative of Request No. 4 directed Defendant Milad Oskouie, and refers

9

 

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 78 of 132

Ol

Joyo Aue Jo ‘oulnoop jonpoid yiom Aousoye ‘a8opiAuid jUdT]9-ASUIONe oY} JopuN AIOAOOSIP
WOd ps}0a}01d sjUStUNSOP SysIeS JI JY} 1U9}X9 OY} 01 sonboy SIY} 01 sjoofqo A]peorsioods
juepuajed ‘sored piryy fo [ojuCD pue ‘Apoysno ‘uotssassod ay} ul ore Joye ing ‘juepusjoq
JO [OUD Jo “Apojsno “‘uorssassod Jenjoe oy} Ur JOU ore yey) sJUSUNDOp jo uononpoid

SY} SY9OS HI JY) SpuNoss oy} UO jsanbay sy) 0} syoafqo Aypeorroads juepusjoq

201 “ON dsuodsay

"<W09"JSt | T-4{4> ye 10 Aq padeydsip 10 ‘paynqiystp ‘pyos
yonpoid Jeuoneonpes AroAo Jo uONIpa Arda9 Surusaou0s SUOTBOTUNUIWIOD puB sJUOWINDOp ITV

01 ‘ON LSanoOgy

"ssonboy sity 0} aatsuodsas are yey) yoreas JUaST[Ip pue ojqeuosval v Joye poco]

9q UBS JeY} [O.]U0D Jo Apoysnd ‘uolssassod [enjow sy UY sjuoUNDOp paSeyrAtid-uoU Aue

sonpold [JIM JuBpUajag “Iapso sAKjoa}od pur juoUloaSe Ajlperuaplyuos poyejndys e 0} y99fqns
pue ‘suonselqo orcad pur yeiouan Suro8as0j ay) Surarem jnNoYyUIM pur oj yoafqns

‘sisonbor asoy} 0}
esuodsal ul psonpod aq 0} syusuNoop asoyy O} SJUBpUdJopJojUNOD Jaye pue ‘sysonbai o1toods
JOU “uenbasgns jo saneordnp si 41 yey) spunos3 oy) uO ysonboy sty} 0} sysofqo ssyuny
jUBpuEso, “Sed ol JO spaou ay} 0} jeuOLJOdosd Jou osuayap Jo wes s,Apred Aue 07 WeAg[oI
TOUPOU OIB JY} SJUSUINIOP JO UONBULIOJUI Syoes puv ‘stuOsuaping A[npUN ‘peoig AjJAA0
SI }I 184] SpuNOIS oY} UO ysanbay sit) 0} sjoafqo AyTeoIg1ONds Joyyng Juepusjag ‘soalsojdxg
pue suLwoILy “oo9eqo | ‘oYOoTY Jo neaing sy} 0} poy] you yng Surpnjout ‘sonsed pay
Jo 10 ‘sjuepuayapsajuno|D Jo jo.NUOS pue ‘Apoysno ‘uoIssassod oY} UI a1e Joyyes Ing ‘UepUazaq]
JO JOOS Jo “Apojsno ‘uorssassod jenjoe oy UI JOU cue yey} s]UatUNDOp Jo uononpoid

dU} SISOS I Jey) spunoss oy} UO Jsanbay sty) 0} sjoafqo Ajyeorroods juepusjog

26 “On] osuodsoyy

"<Wi0o"}sn | T44> ye Jeadde 0) popuoyur seaa JO pip yey
jUS}U09 AUB 948919 0} POA NOX JOJ 10 YIM SUDZIOM aUOAUP JO NO A Yorym uodn syerayeuws [py

6 ON LSGN0Ta

"ysanboy sity 0} oAtsuodsa ore yey} Yosvas JUSST[Ip pue s[qeuosear v Joye pojeso]

9q UBD Jey} [0.2U09 Jo Apojsno ‘uoIssassod jenjoe sy UIYJLAM s}usUNoOp poSopraLid-uoU Aue

sonpoud {jim juepuajag “Japso sAToa10I1d pue quouIoo1Se Ajlperjuspyuoo payeindns e 0 yofqns
pue ‘suonselqg oigioads pur jeiouen Suro8ai0j ay} Surarem ynoyIM pue 01 pelqns

‘ysanboy Jel} 0} esuodsai ur peonpoud aq 0} sjuatUNdOp asou} 0} sjuepusjopiajunos
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 79 of 132

applicable privilege or protection. Defendant further specifically objects to this Request on
the grounds that it is overly broad, vague and ambiguous as to the phrase “educational
product,” ambiguous as to the meaning of “edition,” ambiguous as to the meaning of “by or
at” in the context of this Request, unduly burdensome, and seeks information or documents
that are neither relevant to any party’s claim or defense nor proportional to the needs of the
case. Defendant further objects to this Request on the grounds that it is duplicative of
subsequent and prior requests.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within its actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 11

All documents and communications You have sent or have caused to be sent out from any
email account or online service provider to multiple third-parties at once or in rapid
succession concerning federal firearms licensing in the United States, including documents
and communications sufficient to identify each recipient of any such newsletter, list serve, or
email blast and describe how recipients were able to opt-into receiving such communications
or otherwise became designated as a recipient of the same.

Response No. 11:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of third parties. Defendant
specifically objects to this Request to the extent that it seeks documents protected from
discovery under the attorney-client privilege, attorney work product doctrine, or any other
applicable privilege or protection. Defendant further specifically objects to this Request on
the grounds that it is wholly overly broad, vague and ambiguous as to the phrase “online
service provider,” ambiguous as to the meaning of “opt-into,” ambiguous as to the meaning
of “in rapid succession” in the context of this Request, unduly burdensome, and seeks
information or documents that are neither relevant to any party’s claim or defense nor
proportional to the needs of the case. Defendant further objects to this Request to the extent it
directs Defendant to “describe” anything. Defendant further objects to this Request on the
grounds that it is duplicative of subsequent and prior requests.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within its actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

11

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 80 of 132

cl
“UOT}OR SIU}
Ul poJoyyns savy O} WIR[D NOx seseulep Aue SUILIdDUOD SUOTROTUNUILUOD pue s]UdUINDOP ITY

bl ‘ON [SGN0aa

"‘ssonboy sty} 0} sasuodsal ore Jey} Yokes JUSSIIP pue o[qvuoseal e Joye poyeoo]

9q UBS JY} [OUD Jo Apojsnd “uoIssassod Jenjoe s}I UIYJIM s}UStMOOp paSayiALd-uou Aue

sonpod [JIM Juepuaje “Japso aanjoojoid pue juoursorse Appenuapyuos payejndiis & 0} yoofqns
pue ‘suonselgo oytoads pur jejousn Sul0ZeJ0j oy) SuIATeM JNOYTIM pur oj oofqns

‘ssonbai Jolid pue juonbasqns Jo sayeordnp si 1 yey) spunoi3
94} UO Jsonboy sty} 0} sjoofqo JoyLINy yUepUayaq] ‘ase dy Jo Spoou dy} 01 jeUoKJodoid
JOU ssuajap 10 WTe{o s_Ayed Aue 0} ]UBAI|SI JOYIIOU o7e JLY) S}UOTMOOP JO UONBULIOJUT SyOs
pue “oulosusping Ajnpun ‘ysonboy siyj Jo 1x9}U09 ay} UI, podorduia,, Jo SuluRsW OY 0} Se
snonsiquie ‘peoig A]JoA0 ATJOYM SI JI YY] Spunoss 943 uO ysanboy sty} 01 si9afgo Aqyestioods
Joying yuepueyoq “uoTda}01d Jo asaytAtd sqeordde soyjo Aue Jo ‘autnoop ronpoid
yJom AouJoye ‘oBayiAlid yuol[o-Aousoye oy} Jopun AJoAOsIp Woy payoaio.id sjuaumnoop
SYS9S II JY) JUI}XO 94} 0} Jsanboy siqy 0} syoafgo AT]eolloods Juepuayag ‘sansed pry}
JO JO sjuepuiafed Joyjo Jo JomUOD puke “Apojsno “uoIssessod oY} UI 918 JoyeI Ing “Uepuajaq
JO JOOS Jo “Apojsno “uoissassod yenjoe oy) Ul JOU Ore yeYY sJUdUNIOp Jo UOHONpod

9Y} SYOos i LY} SpuNoss oy} uo isanboy siy} 0} sjoolqo Ayeorpioads yuepuayoq

¢] ON osuodsay

*<Wloo"Isn | T4{4> YIM UORSOUUOD UI UNUTe[g JUepUsjaq JO “OYsCO JepUajaq
‘no X Aq poXopdwie Ayed pay AtaA9 Surusd9UOD suOTeoTUNUIUIOD pur sjuoWNdOp [TY

€l ON LSANOTN

“9820 SY} JO Spoou
94} 01 feuorodosd Jou ssuajop Jo wejo s_Ajed Aue 0} JURADO JOYJIOU oze Jey) sJUaUINDOp
JO UONBULIOJUI Syses pue ‘oulosuaping A[npun .“Auyenb,, jo Surueow! oy) 0} se anSea “prog
AJJOAO AT[OYAA SI FI Jey} spuNosS oy} UO Jsanbay siyy 0} syoafqo AT[eoroods Joys juepusjaq]
“syuBpUaJaq 19410 Jo [OUOD puke ‘Apojsno ‘uorssassod oy} Ul ose JoyyeI Ing “UepUdyaq
JO JoNUOS Jo ‘Apojsno “uoissassod jenyoe oy} UI JOU oIe yeYY sJUdUNDOp Jo UOTONpod

94} SYOos UI Jey} SpuNOoIS oY} UO Isonbay siy} 0} sjoafgo AT[eotyoads juepuayoq

:Z7] “ON osuodsay

"SOdIAJOS INO A Jo Ayyenb pue sinyzeu oy} MoyYs 0} JUSTOLFNS syusWIND0q

7I ‘ON LSANOTY
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 81 of 132

Response No. 14:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants.
Defendant further objects to this Request on the grounds that it is premature, overly broad,
unduly burdensome, seeks confidential or proprietary information.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, no responsive
documents exist.

REQUEST NO. 15

All documents and communications concerning Your role in the creation, maintenance,
administration, or management of <FFLTrust.com>.

Response No. 15:

Defendant specifically objects to this Request to the extent that it seeks documents
protected from discovery under the attorney-client privilege, attorney work product doctrine,
or any other applicable privilege or protection. Defendant further specifically objects to this
Request on the grounds that it is wholly overly broad, ambiguous as to the meaning of “role”
in the context of this Request, unduly burdensome, and seeks information or documents that
are neither relevant to any party’s claim or defense nor proportional to the needs of the case.
Defendant further objects to this Request on the grounds that it is duplicative of subsequent
and prior requests.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within its actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 16
All documents and communications concerning the creation, acquisition, or inclusion of any
federal firearms license that appears or has appeared in any materials sold, distributed, or

displayed by or at <FFLTrust.com>.

Response No. 16:

13

 

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 82 of 132

vi

JO 10M Je “pasn Ajse[nBai Jo ‘poseoy ‘poumo savy nox yeyy sd1Aep SuNduIod Jojo Jo ‘doydey
“yoogsjou ‘ouoyd sejnj]so “Jajqey “royndutoo Ara AjUApI 0} JUSTO NS SSUIy} pue sjuoUIND0G

81 °ON LSHN0aea

“‘ysonboy siyy 0) asarsuodsas are yey yorvas UOSIIp pue a[qeuoseal B Joye poyeo0]

9q UBS JVY} JOUOD Jo Apojsno “uoissassod jenjoe sw Uy sjuaunoop posopiAtid-uou Aue

sonpodd [JIM Juepusjag “Jopso sajoa}o1d pue yuoulooSe Ayleusplyuoo poyendys e 03 399fqns
pue ‘suonselgC oitoads pur jeiouen Suro8as10j ay) SulareM jNoYyIM pue oO} poalqns

‘sjsonbol Jouid pue yuanbasqns Jo saneordnp
SI jE JeY} Spunoss oyj uo ysanboy siyj 04 syoalgo Joyyny jURpudjag ‘aseo 34} JO spoou
94} 0} jeuoriodoid Jou ssuayep 10 wIElD s.Ayed Kue 0} JURADO JOYIIOU oie Jey) syuoUUNIOp
10 UONBULOJUT syoos pue “owosusping A[npun “(aseo sty} UI onsst ye JOU O1B SULeUOp JOUI0)
peoig AjJoAo A[[OYAA SI 1 Jey} spunoss oy} uO sonboy SI} 0} syoalqo ATyeoyroads Joyyiny
juBpuajod ‘sorted piry) Jo [o1UOD puke ‘Kpoysno “uorssassod ayy ur ose Joyer ing uepusjoq
JO [OUD JO ‘Apojsno ‘uorssassod yenjow oy) UT JOU a7e Jey) sjuatunsop Jo uoNONpoid

94} SI9OS }I JY) SpuNOIS 94} UO Isonbay siy} 0} syoafqo AyjeoryIoOds juepusjag

LI “GN osuodsey

‘JOISIUIUUpe 10 ‘oseueUl
‘[ONUOS “UMO NO A Jey) UIeUOp AIaA9 AJHUApI 0} JUSTIN suoTeoTUNUTLOD puv sjuoumnoo0g

LION LSa000a

‘Isonboy sty} 0} aaisuodsal ore yey) Yoseas JUSSI[Ip pue o[qeuoseai v Joye poyeso]

oq Ud Jey} [OWS Jo Apojsno “uoIssassod jenjoe sy UIYIIM sIuaUNOOp posopiALid-uou Aue

sonpoud [Jim juepuajag “Iepio saTo9}01d pure juawoaSe Ajlyeruaplyuos poyepndys e 04 yoofqns
pur ‘suonoalgg sytoadg pure [esousy Surosesoy ay} Surarem {NOY pue oj josfqns

‘sjsonbes solid pue quanbesqns jo saneordnp sty yey) spunois
94} UO jsonboy sIy} 0} sjoafqo Jayiny juepUayaq ‘asRO oY) JO Spsou au} 0} jeuoNJodoid
JOU osuasep JO UlleIO s_Ayied Aue 0} JUBAD|OI JOYJIOU ou Jey) s]UaUNOOp JO UONRLUIOJUL Syoos
pure ‘owiosueping Ajnpun “sanboy sty} Jo 7xa]U00 OY} UT , JO WOISNJoUT JO ‘uonisinboe ‘uoneeio
94}, eseiyd oy} 0} se snon3iquie pue onBea ‘peoiq AjJ0A0 AJJOYM ST 71 Jey} spunoss oy}
uo ysonboy sty} 0} sjoafqo Ayjeorproads soyyiny yuepuoyag ‘uor}oa}01d 10 oSaytAtid ofqevordde
Joyjo Aue Jo ‘autyoop jonposd yom Aowsoyje ‘aSaptard jueryo-Kowsone a4} Japun AIZAOOSIp
Wold psyoojoid sjuawinoop syses J Jey) JUD}XO ot) 01 sanboy SI} 01 syoofgo Aqpeorproods
juepudjod “sored p1iyy Jo Jo.QUOO pure ‘Apoysno ‘uoIssossod ay} Ul oue JoynRL yng “juepudjoq
JO [OUD Io “Apoysno “uolssassod yenjoe oy} UT JOU a7e yey} sJUaUINDOP Jo uononpoid

OY} SYOOS jf JY) SpuNoIS ayy UO Isanboy sry} 0} syoafqo Aypeorproads juepusjoq
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 83 of 132

otherwise, during the past four (4) years.

Response No. 18:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of third parties. Defendant
further specifically objects to this Request to the extent that it seeks documents protected
from discovery under the attorney-client privilege, attorney work product doctrine, or any
other applicable privilege or protection. Defendant further specifically objects to this
Request on the grounds that it is overly broad, vague as to the meaning of “regularly used,”
unduly burdensome, and seeks information or documents that are neither relevant to any
party’s claim or defense nor proportional to the needs of the case.

REQUEST NO. 19

All documents and communications concerning any claim You have made to own any rights
protected by copyright in connection with <jnfiniteconversions.com>, <TheUnitutor.com>,
<FFLTrust.com>, or any other content during the past four (4) years.

Response No. 19:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of third parties. Defendant
further specifically objects to this Request on the grounds that it is wholly overly broad
(other websites are not at issue), vague and ambiguous as to the meaning of the phrase “any
claim You have made to own any rights protected by copyright,” unduly burdensome, and
seeks information or documents that are neither relevant to any party’s claim or defense nor
proportional to the needs of the case. This Request also calls for a legal conclusion, and
Defendant is not obligated to provide legal analysis in its discovery responses.

Dated: Tehran, Iran
18 October 2019

Milad Oskouie

15

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 84 of 132

91

SIHOYsSO PRA

( 6107 19q0190 Jo ALC wSI Sty

Woo TeSa[UoIslAcI@)pfe pure Tos essfuoisTAsIDyWosiapue :jrew-gq
Oly 96671 ‘suo

10001 AN “HOA MON

OTT MUN “aNUSAY YI¢ pT

OTTd TeSe'] uorstaoy

‘bsq yng ‘f uosispuy

 

[UO [IBUIS BIA POAIOS USEq Sey

G@LT W OSO INVONAAAG OL SONIBLL GNV SINGAQ000 AO NOLLOAGOUd
dL YOd SLSANOTA LSA SSINVONGAAC WIV TIOMALNOOD NV
HALLNIV'Td OL SNOLLOGLGO GNV SHSNOdSAY S.GLT W OMSO LNVONAIAG

‘jUOLNDOP Surosai0j sy Jo Adoo yoo109 pue ony v yey} ApIWI90 AQo1oy |

DAIOS JO SJedyi1d.)

QM

‘Jol9q pue uoTeuLojul ‘ospaymouy Aus Jo 1saq OY} 0} 199.1109 pue ony aie
GLTW ONSO INVONAAIG OL SONIHLL GNV SINGAN000 AO NOILLONGOUd
FHL YOA SLSANOTY LSM <SINVONGIAC WIV IONALNNOO GNV JALLNIV Id

OL SNOLLOALdO GNV SASNOdSTa S.GLT W OMSO LNVAONAAAG Su10Zo10j
oY} UT pojeys sjowy oy} yey) Anfiad Jo Ayeued sopun osepsep Aqos9y | NOLLVOI ARIA
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 85 of 132

17

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 86 of 132
Exhibit F C2S© 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 87 of 132

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BMADDOX ENTERPRISES LLC,

Plaintiff, Case No.: 1:17-cv-01889-RA-HBP

Vv.

DEFENDANT OSKO M LTD’S
RESPONSES AND OBJECTIONS TO
PLAINTIFF AND COUNTERCLAIM
DEFENDANTS’ FIRST SET OF
INTERROGATORIES TO DEFENDANT
OSKO M LTD

MILAD OSKOUIE, OSKO M LTD, and
PLATINUM AVENUE HOLDINGS
PTY, LTD,

Defendants.

 

MILAD OSKOUIE and PLATINUM
AVENUE HOLDINGS PTY, LTD,

Counterclaimants,
Vv.

BMADDOX ENTERPRISES LLC and
BRANDON MADDOX,

Counterdefendants.

 

 

Pursuant to Federal Rules of Civil Procedure 26 and 33 Defendant Osko M, Ltd
(“Defendant” or “Osko”) hereby responds and objects to Plaintiff and Counterclaim
Defendants’ First Set of Interrogatories to Defendant Osko M, Ltd (“Interrogatory(ies)”) as
set forth below. Defendant’s discovery efforts are continuing and they reserve the right to
amend or supplement these responses and objections as necessary.

GENERAL QUALIFICATIONS AND OBJECTIONS

1. Defendant objects to each interrogatory to the extent it seeks privileged

attorney-client communications, protected work product, trade secrets or confidential and/or

proprietary information.

 

 
wae ee

Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 88 of 132

c
S uUIe[g 0} sesuodsor soy) juowojddns 0} 1B om oAroso syuepusyjoq 6

“asuodsat
yore OUT sousieyer Aq poyesodioour Ajssoidxo oe wlay Jo yoeo pue ,suonoalqg [e1ouan,,
SulOsai0j oY} JO yous oO} yO9fqns Ajssosdxa ase UloJoy sosuodsol s juepusjog °g

"2SB9 OU} JO sposu
94} 0} JeuoHodoid Jou soUEpIAs o[qIssiLUpe jo AJOAOOSIP SY} 0} peo] 0} A[OYH] JOU ze 3eUR
SJUOUINOOP Yoos Jey} YONS “Joye SIyA UL pastel sonsst oy 0} JURADTOI porred ow e Ajroods
j0U op Asy} Jey} spunosS oy) UO soLOJeSouAIUT s Jule] g 0} sjoofqo juepusjoq ‘L
“jUepusjod] JOU s1v Jey} SojNUS IO suossad opnjour 0} siiodind pue
PBOAGIOAO SI JI JUSIXS OY} O} JUBPUOJod,, JO UOTTULJep ou} 0} sjoafqo yuRpuajaq 9
“omnjeu
Ul oIMjetoid si yi yeu) Worx 8Y} 0} AloyeSo1iojul yowo 0} syoafgo juepusjaq ¢
"S}X9JU0D JUOIOFJIP Ul suonwoAdIouT JUoIOZpIp
0} yoefqns pue pouljapun ‘odoos ur poyuny Apueroyyns jou “suosusping A[npun ‘snon3iqure
‘ANSBA “PEOIGIOAO SI 3 JUO}XS OY} 0} AloyeSoUIAWUT Yora 0} syoofqo juRpuateq y
‘JOYVUI SIU] UI poioyus s1aps0
Aue SB [J9M SB YIOX MON JO JOLISIC WIsYINOS oy} JOJ UND JMSIC SawIg pou Jo sayny
[B00"] et} puB siNpeooig [IAID Jo sony ferepa,y oy} Aq postnbos asoyy puokog suoryesitqo
ssodum 0} syiodind 11 Juozxa oy) 0} AJOFSOLIIIUT YoRe 0} sjoalqo yuepusyoq "€
"9SB9 OY} JO spsoul oy} 0} [euOTJodoid
JOU SOUEPIAS o[qIssitupe Jo AISAOOSIP 9Y} 01 peo] 0} payefnoreo A]qeuosvor jou uOleWIOyUI

JUBASTOLY JOJ S]TBO Hf JUSITXe oy} 0} ATOJeSoLsU Yow 0} syoafqo uepuajog Z
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 89 of 132

Interrogatories as more information becomes known.

10. Each of the foregoing General Objections is incorporated within each of the
responses set forth herein.

11. Defendant objects to Instruction No. 2 to the extent that it attempts to impose
duties contrary to or inconsistent with the Federal Rules.

Subject to and without waiving such General Objections, Defendant responds as
follows:

INTERROGATORY NO. 1

Identify each person who participated in, assisted with, or provided any information used in
the preparation of the website appearing at <ffltrust.com>.

Response No. 1:

Defendant specifically objects to this Interrogatory on the grounds that it is overly
broad, unduly burdensome, and seeks information or documents that are neither relevant to
any party’s claim or defense nor proportional to the needs of the case. Defendant further
objects to this Interrogatory under Local Rule 33.3(b) because request for production of
documents and/or depositions are more practical methods of obtaining the information
sought. In this respect, Defendant anticipates that it will produce documents that will contain
the information requested to the extent that Counterdefendants requested such documents via
its document requests and to the extent such documents exist in Defendant’s possession,
custody and control. Further, upon request and within the limits of Fed. R. Civ. P. 30 and
other applicable rules and orders, Defendant will make one or more witnesses available to
provide responsive deposition testimony.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant also refers
Counterdefendants to Defendants’ initial disclosures.

INTERROGATORY NO. 2
Identify each person who has personal knowledge concerning the subject matter of this

litigation including but not limited to the allegations set forth in the Complaint and the
Counterclaims.

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 90 of 132

Vv

JSEXO SJUSLUNDOP YONS JU9}X9 oY} 0} puv sjsonbas yusUINDOPp s}i BIA syuOUINDOp Yons paisonbes
SJUBPUSJOPI9JUNOD JeY} 1U9}Xo OU} 0} pajsonbas UOIJBULIOJUL OY} UIIUOD [IM Jey} suOUINOOp
sonpoud [Jim 1 Jey} soyedionue yuepuayaq ‘joodser iq) Uy “JYSNos UoTeULIOJUL 9YY SuTUTeIgo

JO spoyjoul [eonovid o1oul ase suomlsodap J0/pue syusuNoop Jo UoTONposd Joy ysonbes
asneseq (Q)EEE a]NY [Boo] Jopun AroyeSoI9}U] STY} 01 sjoofqo JoyINJ JUepustaq ‘(¢Z)
eAlj-AjUaMy spoeoxe JUTE] Aq pepunodod (syedqns Surpnyout) solioyeousiul Jo saquinu
[210] SY} JY} JUS}X OY} 01 (B)EE “_ “AID “Y “pay SUNRIOIA se AJOJeSo.LIOIUI sTy) 04 sIOa[Go
Joys juBpusjed] “osvo oj Jo spaou ayj Oo} euoTs0dold Jou esuajap Jo wIElO s Ayed Aue
0} JUBADaI JOYIIOU o1e 3BY} SJUOLUNDOP JO UOTBULIOJUI Syses pue ‘owWOSUAapiNg AjnpuN ‘peosg
AJJOAO SI UE FEY} SpuUNOIS dy} UO AIOJRSOIOUT Sy} 0} s}olgo ATTeorsLOads JUepLIO;oC]

7¢ “ON asuOdsay

"sIB0A (p)

Inoj jsed oy} SULINP <WIOS JOINIUSY [> pue ‘<WOd'sUOISIDAUOD>ITUIJUTS *<WIOD"ISNI LT q>
O} POU] JOU jnq SUIpNyour ‘sassouisng spi Jo yno Burs yyoueq 10 AauOU Aue passodoid
OYSO YOIYM Ul JOUR 94} IO ‘MoT Yseo “Suldsoy piooel feloueUly ‘sooueuly ‘uoNeNsIUTUpE
‘jUoWeSeUeUI oY} SUISUN o8po] MouyY [euOssod sey oYM Uosied Yes AJHUAP]

€°ON AMOLVOOUNAINI

“SOINSO[OSIP [NIUT ,sJUBPUIJOC] 0} SJUBPUsJepsojuNOD
S49J91 OS[B JUBPUDJOC| “JopJO oAtjoo}0Id pue jUstUSOIse AyeLUApIZUOS poyendiys v 0} 19afqns
pure ‘suonoelqo oifioodg pue yerousn SuloSesoj oy} SuIATEA JNOYIIM pue 0} Jafqng

‘AUOUIIJSO} UOTISOdap aarsuodsas oplAoid 0} ]quyIeAe sossoulLM
S1OUI JO SUO OYVU [JIM JUepUaJoq “‘Siapio pue sopni sjqeorjdde soyjo pue QE “g “AID “Y ‘poy
Jo sya] oy} uTyM pue jsonbes uodn “IoyjiNy [oUOD puke Apojsno ‘UoIssassod s ,jURBpUdze] Ul
JSEX9 SJUSUUNDOP YONS jUS9}XO oY} 0} pue sysanbos JUsUINdOp $}I BIA syuaUINDOp Yons paysanbos
SJUBPUSJOPIOJUNOD LY} JU9}X9 94} 0} pojsonboi UONRULIOJUI OY} UTeUOD [IM yey) s}USUIMOOp
sonposd [IM i 7eyy soyedionue yuepuesog 4oodsal si} Uy “1YBnos UONeUUOJUT sy) SuTUTEGO
JO spoyjows [eonovid aiou ore suorisodap 10/pue sjuaumnoop Jo uooNpod Joy sanboi
esneseq (Q)E'EE ANY [eooT Jopun AroyeSo.L9U] s1y} 0} sjoofqo JoyNy yURpUaTaq “(¢Z)
SAlj-AjUaMy Sposoxe JytUIe]g Aq papunodoad (syedqns Sutpnpout) soLioyeSousjuI Jo raquinu
[2}0} 9Y} IBY) JU9}X9 OY} 0} (B)EE “d “AID “Y ‘poy Suepora se AroyeSouoywur siyy 0} syoalqo
JOYIN] JUBpUSJoC] “osed 94} JO Spsou oy} 0} [euOTAOdojd JOU osUdJap JO UTED s.Ayed Aue
0} JUBADOI JOYIIOU ore yey) S}USWINIOP JO UOLJBUOJUT syses puR ‘oWOsuaping A[npuN ‘peoig
A]JOAO ST UI Jey} SpuNoZ dy} UO AlOJeSoLOUT STYA 0} syoofqgo Ajyeors1oads IWepLEjeq

7 ‘ON oSuodsay
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 91 of 132

in Defendant’s possession, custody and control. Further, upon request and within the limits of
Fed. R. Civ. P. 30 and other applicable rules and orders, Defendant will make one or more
witnesses available to provide responsive deposition testimony.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant also refers
Counterdefendants to Defendants’ initial disclosures.

INTERROGATORY NO. 4

Identify each internet service provider, cell phone provider, virtual private network service
provider, electronic communication service, and remote computing service that provided any
service to You concerning the operation of <FFLTrust.com>, <TheUnitutor.com>, or
<InfiniteConversions.com> as well as each agreement, whether written or otherwise made,
between any such service provider and Yourself.

Response No. 4:

Defendant specifically objects to this s Interrogatory on the grounds that it is overly
broad, unduly burdensome, and seeks information or documents that are neither relevant to
any party’s claim or defense nor proportional to the needs of the case. Defendant further
objects to this interrogatory as violating Fed. R. Civ. P. 33(a) to the extent that the total
number of interrogatories (including subparts) propounded by Plaintiff exceeds twenty-five
(25). Defendant further objects to this Interrogatory under Local Rule 33.3(b) because
request for production of documents and/or depositions are more practical methods of
obtaining the information sought. In this respect, Defendant anticipates that it will produce
documents that will contain the information requested to the extent that Counterdefendants
requested such documents via its document requests and to the extent such documents exist
in Defendant’s possession, custody and control. Further, upon request and within the limits of
Fed. R. Civ. P. 30 and other applicable rules and orders, Defendant will make one or more
witnesses available to provide responsive deposition testimony.

INTERROGATORY NO. 5

Identify each resource upon to create the content that has appeared on <FFLTrust.com> at
any point in time.

Response No. 5:

Defendant specifically objects to this s Interrogatory on the grounds that it is overly
broad, vague as to the phrase “upon to create,” unduly burdensome, and seeks information or
documents that are neither relevant to any party’s claim or defense nor proportional to the

5

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 92 of 132

9

pur ‘suorsalgg o1pioodg pur jesouen SuroSas0y ayy SUIAIEM JNOYIIM pue 0} yoofqns

"JYSnos uoreuLoyut

dU} SUIUIe}GO Jo spoyjoul ;eonowid oJoUI aue suonisodap 10/pue sjuswinsop Jo uononpoid

Joy jsonboi asneoaq (q)¢e"¢¢ any [eoo7] Jopun AlOVeSOLOIUT SIU 0} s}oalqo JoyLINy JURpUataq

‘(REECE B[NY Jeo] Jo UONRIOIA ur se A1OJeSoLD,U] sty 04 syoalqo osye juepuajoq *(¢Z)

oAU-AjUaM] spasoxe JyUIe,g Aq papunodoid (suedgns Suipnyjour) soiioyesoiioqt Jo saquinu

[2303 91 JU} JUOIXO OY} 0} (B)EE “gq “AID “Y “poy SuNejoIA se A1ojeBo.uqur siyy 07 sjoolgo

TOUMNY JUBpUIJo] “seo oY} JO Spool 94} 0} feuoTOdosd Jou asuayap Jo WEIS s, hued Aue

O} JUBASJOI JOUPOU Oe IBY} SJUSLUNDOP JO UONBULIOJUT syaas pue ‘oWOSUapiNg AjnpuN ‘peosq
AJIOAO SI HI Jey} Spunoss otp UO AlOIeSOLIOqUT s SIU} 0} sjoafqo Ayyeorpioeds juepuayaq

ZL ON asuodsay
“UleIUIeUL AUELIND JO pourejureW savy NOX dd1jJo AlOAO Ayqquapy

4°ON AYOLVOOUNALNI

"WYSnos voryeuojut

dt} SULUTeIGO Jo spoyjoUt feonoeid aioW! o1e suolisodap 10/pue syuaumnsop jo uononpoid

Joj jsonbas asneseq (q)e¢¢ a[MY [eoo’] Jopun AroyeSoLMyU] ST} 0} s}oofgo JoyLINy JUepusjoq

(SZ) SAY-AjuaM) spodoxe Jyquielg Aq pepunodoid (syedqns Surpnypout) saioyeSouoqur

JO JOQUINE [2IO} OU} JEG} 1U9IX9 ay} 01 (B)EE “d “AIO “Y “poy Sunejora se AioywSou9yui

SI} 01 s}oafqo JoyLINy jUBpUayoq “(e)E'EE aINTY [eO07] Jo UOHRIOIA UI se AJOJVSOLIOU] SII 0}

sjoafgo os|e juepuazoc] ‘aseo oY} Jo spaou ou) 0} [euorodoid Jou asuayap Jo uneypo syed Kue

OF JUBAS[OI TOUFOU Se Jey} S}USUNDOP JO UOTVULIOJUI Syses puke ‘atOsUaping AjnpuN “prog
AJJOAO SI 1 IBY} Spunoss ayy UO ATOIeBo.LIAqU] s SIU} 0} sjoofgo Ayjeotjioeds juepuajoq

29 “ON asuodsay

"sBoA
(yp) Anoj ysed ou) Suunp ‘asimsayjo J0 HOM Je ‘posn Ajse[nsai 10 ‘paseay ‘poumo savy nox yeu}
S01Aap Surjnduios Jay}0 Jo ‘doydey ‘yooqajou ‘ouoyd Je[Nyjoo “oqey “1oynduroo AzoAa AjUAp]

9°ON AMOLVIOUNALNI

“‘IYBNOs UONBULIOJU 943 SuTUTeIgO Jo spoyjoW jeonovid

SOU S18 SUOT}Isodap JO/pue syustNdOp Jo UOTONpo.d Joy ysanbal esneoaq (Q)eEe any
[e007] Jopun AroyeSouayu] sty) 0) sjoolqo saying juepusjoq “(e)¢"¢¢ a[ny [eoo'T Jo uoryejoIA
Ul se AJOJeSOLAIUT SIY} 0} SJoofgo ose Juepuajaq ‘($Z) oAy-AjUoMy Sposoxe JynUIETg Aq
popunodoid (syiedqns 3uipnyour) SOLJOJVSO.NOIUI JO JOQUINU [e}0} OY} IBY] JUO}KO ay} 0 (B)E¢
‘d ‘AID U “pod Sunejora se AroyeZoiaqur s1yj 0} syoofqo soyyng jUBPUaJaq] “8sed DY] Jo spsou
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 93 of 132

subject to a stipulated confidentiality agreement and protective order, Defendant responds as
follows: none.

INTERROGATORY NO. 8
Identify every copyright registration You own or have owned in any jurisdiction.
Response No. 8:

Defendant specifically objects to this s Interrogatory on the grounds that it is overly
broad, unduly burdensome, and seeks information or documents that are neither relevant to
any party’s claim or defense nor proportional to the needs of the case. Defendant also objects
to this Interrogatory as in violation of Local Rule 33.3(a). Defendant further objects to this
interrogatory as violating Fed. R. Civ. P. 33(a) to the extent that the total number of
interrogatories (including subparts) propounded by Plaintiff exceeds twenty-five (25).
Defendant further objects to this Interrogatory under Local Rule 33.3(b) because request for
production of documents and/or depositions are more practical methods of obtaining the
information sought.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant responds as

follows: none.

Dated: Tehran, Iran
October 18", 2019

Milad Oskouie

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 94 of 132

BINOYSE PO

(i 6107 “19G0190 Jo Aep ST Sip

WOd [eSo[UOIsIASI@ple pue WOT eso WOSTASIM)/UOSIOpue :[rew-q
COlY 966 TIT :euoY

10001 AN “OA MON

O€ZT SHINS ‘onuDAY YIS PHT

OT Td [e807 uorstasy

‘bsq ‘Uunq ‘f uosiopuy

 

[UO [IBUID BIA PdAJOs Useq sey

GLTW OSO INVONGAAG
OL SHTYOLVOOUNAINI AO LAS [Sad SINVONGAAGC WIV TIOWSINOOO UNV
AHLENTW'Id OL SNOILLOGLAO UNV SHSNOdSAa S.aL7T W OMSO INVONGAAG

‘JUUINSOp SuIOSo10] By} Jo Adoo joo09 pue ony e yey} AJ90 Aqosay |

DINATOS JO SJVIGA0.)

dTHOYSC PPA

‘Joljoq pue uoNeULOyUl ‘aspoymouy AUl
JO 489G 9G} 0} J991100 puev ont} we CLT AW OMSO LNVONSAAC OL SATYOLVDOUNALNI
JO LES LSald SINVONaEIEd WIV IOUS INNOO GNV SALLNIV Td

OL SNOILLOS£dO UNV SASNOdSda S.GLT W ONSO LNVONAATTC Sutoses0j
oY} UI poyeys sjoey oy) yey) Ainfiod Jo Ayeuoed sopun oiejoop Aqaioy | NOLLVOIIMAA
Exhibit Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 95 of 132

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BMADDOX ENTERPRISES LLC,
Plaintiff,
v.
MILAD OSKOUIE, OSKO M LTD, and
PLATINUM AVENUE HOLDINGS
PTY, LTD,

Defendants.

 

MILAD OSKOUIE and PLATINUM
AVENUE HOLDINGS PTY, LTD,

Counterclaimants,
Vv.

BMADDOX ENTERPRISES LLC and
BRANDON MADDOXx,

Counterdefendants.

 

 

Case No.: 1:17-cv-01889-RA-HBP

DEFENDANT PLATINUM AVENUE
HOLDINGS PTY, LTD’S RESPONSES
AND OBJECTIONS TO PLAINTIFF
AND COUNTERCLAIM DEFENDANTS’
FIRST REQUESTS FOR THE
PRODUCTION OF DOCUMENTS AND
THINGS TO DEFENDANT PLATINUM
AVENUE HOLDINGS PTY, LTD

Pursuant to Federal Rules of Civil Procedure 26 and 34 Defendant Platinum Avenue

Holdings Pty, Ltd. (“Defendant” or “Platinum”) hereby responds and objects to Plaintiff and

Counterclaim Defendants’ First Requests for the Production of Documents and Things to

Defendant Platinum Avenue Holdings Pty, Ltd (“Request(s)”) as set forth below.

Defendant’s discovery efforts are continuing and they reserve the right to amend or

supplement these responses and objections as necessary.

 

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 96 of 132

c
om AoUWIONY,, “loyeutossy) ‘ouLnoop jonpoid yom ayy “(,,e8o]TALg JUdI[D-AdUIONY,,

“JOYeUlsJOY) asajIALid yuotfS-Aousoye ayi Aq pojoojoid UOIeULIOJUI pue syUaUNdOp syaes

UI ]U9}X9 OY} 0} pue se iejosul jsanbor AJoAa pue YyoRo 0} sjoofqo yuRpudzaqy T

 

SNOLLOGPdO GNV SNOLLVOMTTV OO TWAANAD

‘sjsonboy ,s}uepusjopioyunod
Jo suo Aloao pure yors 0} ssuodsai ul soucsejor Aq poyerodioour ose suonsalgo
pue suoneoijiyend) Jeiouen SuIMOTJo} oy} pue juoWeyEIg AlojonponuyT siyy, ‘sisanboy
oy} Jo sydeisesed jenpiarpur ou 0} sosuodsar mojaq pue suonoelqg pur suoneoriend
[BIsUaL) MOJSq 94} Ul YO} jos suOsval [eUOTIppe snosowNU Joy Jodoidun pue ajqeuonoafqo
aie sjsonboy .sjuepuojepiojunoD ‘Ayjeuly “sjsonboy esoyy 0} sasuodses sq yuowolddns
0} 1481 oY} SoAtosai juRpUajaq] “SuINUNUOD si AJOAOOSIP sy “[eNUEPYUOo pue ‘aarisuss
‘Joroes ‘jyed Ul \svo] Je ‘ase yey) s}USUNDOP Yes sjsonboy .sjuRpUayopssjUNOD ‘siOWTEYyUING
"SOOINOS s[qIssooow AjIpest JoyJO WO s[quIIeAR oe JO UOISsassod .s}uepuayoproyNO|D
ul Apeouje ose sjuepuajopiojunod Aq pajsonbei syuowmnoop sJ0yjQ ‘sisonbay paysenbar
94) Jomsue 0} posnbal oq pynom yey) soUsTUdAUOOUT puke ssuadxe ‘Udping oy) Aq poySromino
Aljenuejsqns si uonesiyy sip ul onjea yenuajod soy) pue ysOW ye [eUTSIeUT st soURADTOI Oy)
JO ‘asevd oY} JO Spsou oy} 0} feuoTiodoid Jou ssuajep Jo wre] s_Ajred Aue 0} JUBASTOI JOyNIOU
ere yey} sjsonboy polsenboi ay} 0) sasuodses jo Ayuofew Surwpoyasso oyy, ‘[eonovidun
Jo aqissodun sosuodsai jnysuruvow oyeur 0} se JouURUT UIeLIZ0UN pue on3eA eB Yons UI OF
PoLojed JO pouljop siayeur oj joodso1 YM pue ‘svar joofqns peo ApLessooouuN pu A]I9AO
0} yoodsai YIM UOBULOJUT Jo sjuNOWe sdAIsseUI yoos sjsonbay .sjuRpuayapioyuNO?

NOILOAGOUINI
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 97 of 132

Product’) or any other applicable privilege or immunity and will not produce such
information. Any inadvertent disclosure of such documents shall not be a waiver of the
attorney-client privilege, the work product doctrine, or any other applicable privilege or
immunity.

2. Defendant objects to each and every request to the extent it calls for the
production of documents that are neither relevant to the subject matter of this Action nor
reasonably calculated to lead to the discovery of admissible evidence (hereinafter,
“Relevance’”).

3. Defendant objects to each and every request to the extent that they seek
documents outside of the scope of Defendants’ knowledge (hereinafter, “Outside the
Scope”).

4. Defendant object to each and every request the extent it is overly broad, vague
and ambiguous, unduly burdensome or not reasonably calculated to lead to the discovery of
admissible evidence (hereinafter, “Vague and Ambiguous” or “Overly Broad”).

5. Defendant objects to each and every request to the extent it is duplicative of a
request previously asked (hereinafter, “Duplicative”).

6. Defendant objects to each and every request to the extent it improperly calls
for a legal conclusion (hereinafter, “Legal Conclusion”).

7. Defendant objects to each and every request to the extent it is premature in
nature (hereinafter, “Premature”).

8. Defendant objects to each and every request insofar as and to the extent it

seeks divulgence of trade secrets, confidential or proprietary information of any third-party,
3

 

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 98 of 132

v
“QOUDPIAD S[QISSILUPR JO AJQAODSIP OU} O} peo] 0} ATOYI] JOU o1e yeYy

SJUSWUNSOP YS IVY] YONS “I9yVUI SIU} UT Posies sonssi dy} 0} JURAITOI poliod ou} @ AjIoads Jou
op Ao} yey) spunosd oy} UO sjsonboy ,sJURBPUdfopioyUNOD 0} sjoofqo juRpUdjOq = “S|
‘owes 0} sasuodsod [NJsuIURSWH dyeUI Jou
sjuepuajogd JY} Yons “UIdIDY} PoUulejUCS SUOCTIIUTJIG SY) Ul PoULfep JOU o7e yey} SUID} asN 0}
yodind Asay} yu9}xe oy} 0} sjsonboy ,sjURPUsJopsojUNOD 0} sjoofgo Juepusfoq “P|
‘sjsanboy 94} 0] ssuodsei Ul sJUOWINDOP JOVpol 0} IYBLI dy} SOAJOSOIUepUSJOq = “E]
‘ysonbos 943 0} SuIze[o1 10 SULATOAUI
AIQAOOSIP JO} puvulsp sayjo Aue (q) Jo ‘osuodsoi siyj 0} JUensind paonpod yuouNsop
Aue (111) JO ‘Joor1ay} wed Aue Jo ysonboy oy} 03 ssuodsai sty) UI apeUt syusua}Eys (11) ‘Joors}
wed Aue 10 ysonboy oui (1) Jo AjjIqissiupe Jo a8apiaud ‘Ayypetoyeut ‘asouragyos ‘aouajaduioo
ay} (B) 01 suoNdefqo osres 0} ‘ou Jaye] AUB je 1YySLI s.jUepUayeq 0} so1pnfoid 10 Jo JaAIeEM
jnoYyAM sjusuNoOp Sulonpoid pue sosuodsos ssoyj Suipiaoid si juepusjog -‘Z]
"[O4JU0D 40 ‘Apojsnd “UoIssassod jenjow s jUBpUdJoC]
Ul JOU S]UOWINIOP Syaes 11 Jey} JU9]X9 oY} 0} jsonboy yore 0} sjoofqo Juepudgjoq == [|
‘soiny [eiope oy Aq posnbei ssoy} puosog suonesijqo
ssodtut 0} syiodind 31 yUs1x9 ay} 0} sonboy Yowe 0} s}defqo JURpUaoG ‘OT
‘sjsonboy sji Jo yowo yuowialddns 0} jYySL oy} SaAIOSOI
jUBPUdjo( “UOLBULIOJUI puL oSpo[MOUY JUIN s}I JO siseg oy} UO Sulpuodsai si juRpUsjoq
yey} punols oy) uO AjorUe sy ul Jsonbos AJaAo pue yoRe 0} syoafqo yuRpuajoq 6
‘Jopio satos}01d 01 Joelqns pure ‘suotoofgo oijloods pue [eioued Joyjo s juepuatag 0} ~elqns

pesoposip oq Avul UONBULOJUI YoNs yey) “TOASMOY “Papraold “(, Ayyenuapiyuo|,, “oyeursioy)
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 99 of 132

16. Defendant objects to Counterdefendants’ Requests to the extent
Counterdefendants attempt to impose duties of supplementation or otherwise contrary to or
inconsistent with the Federal Rules.

17. Defendant objects to the definitions of “Defendant,” “You,” and “Your” to the
extent that they are overbroad and purport to include persons or entities that are not
Defendant.

18. Defendant objects to Instruction Nos. 5-6 and the requested forms for
producing electronically stored information. Defendant further objects to the aforesaid
instructions to the extent they seek production of documents in more than one form.
Defendant will produce responsive documents in the form in which they are ordinarily
maintained or PDF, TIFF or Relativity production load files.

19. Defendant objects to Instruction No. 8 as vague as to the meanings of “non-
identical copy” and “non-identical original.” Defendant further objects to the aforesaid
instruction to the extent it seeks production of documents in more than one form.

20. Defendant objects to Instruction No. 10 to the extent that it attempts to impose
duties contrary to or inconsistent with the Federal Rules.

21.  Defendant’s responses herein are expressly subject to each of the foregoing
“General Objections” and each of them are expressly incorporated by reference into each
response.

22. Defendant reserves the right at any time to revise, correct, add to, or clarify
the objections or responses set forth herein and the production made pursuant thereto. Each

of the specific responses below are made subject to Defendant’s continuing investigation,
5

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 100 of 132

9

Jo JO ‘sjuepuajepiayuno|d Jo [o1U0d pue ‘Apoysno ‘uoIssassod oy} UT o7e Joyed Ing “UepUajoq
Jo JoMUOD Jo “Apojsno “uorssessod [enjoe ou) UI JOU oe Jey) sJUSLUNDOP Jo UOLONpoid
dU} SYO9S If JY] SpUNOIS oY} UO Jsonboy sry} 0} syoofqo ATTeolJioads juepusjoq

:% “ON asuodsay

“wuNnue] J jURpUajoq]
O} SOLIOJVSOMIIU] JO 39 ISILJ S_XOPpePlg 0} 2aisuodsos suCHeOIUNUIOD pue syustUMdOp ITV

7 ‘ON LSGNOFTU

"ysonboy siyj 0) saisuodsal ose 1} YOIeEs JUOSI[Ip pue ajqvuosval B Joye poeoo]

dq Ud JY} [O.JUCD Jo Apoisnd “UOIssassod [enjoe s}I UIYILM sjUaUINOOp poBapiArid-uou Aue

sonpoid [JIM yuBpuayeq] “1apso sANoojoid pur juowraeI8e Ay[eUeplyuod poyerndys v 0} yafqns
pue ‘suoroalgg oyioads pure jerouen SuloSas0j oy) SUIATe JNOYTIA pue 0} poofqns

‘sjsonbai asoy} 0) ssuodsai ul poonposd oq 0} sjUaUINOOp sso} 0} sJuUBpUayapsoyUNOD
Jajai pue ‘sjsonbas o1jioads s10wi “juanbesqns jo sanjeordnp si 31 yey) spunos3 ay} UO Isanboy
STU} 0} s}oafqo JoYyyN] JUBpUusJoq “asd oy) Jo spoou oy} 0} feUOTOdold JOU ssueTop 10 WHTEIO
s Ayed Aue 0} JUBADTOI JOYJIOU O1B FEY] S]UDWINDOP JO UOIJBULIOJUI Syaos pue ‘aWOsUdpinq
Ajnpun “peoig A[19A0 ‘oinjewioid si j yey) spunosd oy UO ysanboy sty} 0} s9afqo ATjeorpIoeds
JoyLinj juepusjog ‘uorjoojoid 40 osajtAtid ajqeorjdde 10430 Aue Jo ‘ouLro0p yonpoid
yom Aousone ‘osaytatid yusijo-Aauso0ye oy sopun AJOAOOSIP WoL pojoojoid syusuInsop
SYS Ji VY} Waxes oy} 01 Jsonboy siyy oj syoofqo Ayjeorjioeds JoyLINy yuepuajeq ‘sonsed psy
JO 10 ‘sjuepuajepio}uNO|D Jo [oUOS puke ‘Apojsnod ‘uoTssassod oy} UI o7e JoYyeI ING ‘UepUaTaq
JO [OnUOD Jo “Apoysnod “uorssassod Jenjoe oy} Ul JOU ore yey) syUoUUNDOp Jo UOHONpoid

3Y} SYseEs 11 WY} SpuNoIS dy} UO Jsonboy sty} 01 sjoofqo Aypeorzioods yuBpuayaq,

31 “ON ssuodsayy

“UNUe] J JUBPUSJo] Oj SdLIOJBSOLIOU] JO 19g ISILJ Ss .XOppepyg 0} Surpuodsai
Ul WNL] g JWepuateq Aq poynsuod 40 uodn paljos suoNRoiUNUTUIOD pue sjUsWUNDOpP ITV

TON LSan0gu
SMOT]OJ

se spuodsel juepusjed ‘suonoefqg [eloueH yons BuIAIeM yNoYM pue o1 yoalqns
‘ainjny oy} ur ju1od ows ye ssuodsa ul poonpoid syuaumnoop

9} Jo/pue sasuodsal s1y1oeds oy} juowojddns Aew juepusajeq yey) SuIpuejsiopun oy) yum pue
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 101 of 132

third parties. Defendant further specifically objects to this Request to the extent that it seeks
documents protected from discovery under the attorney-client privilege, attorney work
product doctrine, or any other applicable privilege or protection. Defendant further
specifically objects to this Request on the grounds that it is premature, overly broad, unduly
burdensome, and seeks information or documents that are neither relevant to any party’s
claim or defense nor proportional to the needs of the case. Defendant further objects to this
Request on the grounds that it is duplicative of subsequent, more specific requests, and refer
Counterdefendants to those documents to be produced in response to those requests.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within its actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 3

All documents and communications concerning Your alleged use of MILAD OSKOUIE as a
trademark.

Response No. 3:

Defendant specifically objects to this Request to the extent that it seeks documents
protected from discovery under the attorney-client privilege, attorney work product doctrine,
or any other applicable privilege or protection. Defendant further specifically objects to this
Request on the grounds that it is premature, overly broad, vague and ambiguous as to the
phrase “as a trademark,” unduly burdensome, and seeks information or documents that are
neither relevant to any party’s claim or defense nor proportional to the needs of the case. This
Request also calls for a legal conclusion, and Defendant is not obligated to provide legal
analysis in its discovery responses. Defendant further objects to this Request on the grounds
that it is duplicative of subsequent, more specific requests, and refer Counterdefendants to
those documents to be produced in response to those requests.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, no responsive
documents exist.

REQUEST NO. 4

All documents and communications concerning the creation, maintenance, and
administration of any and every iteration of the website or other content that has appeared at
<FFLTrust.com>.

 

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 102 of 132

29 “ON osuodsoy

"TOA YORI JOJ OUISGOM YOR 0} Ie oUTPUO
pure ‘soinjipuodxo Suisiuioape ‘jyjosd Jou ‘soyes SsoiS MOYS 0} JOINS syusuMoOp Surpnyour
‘saeaX (yp) INoj ysed ay] Jo Yows SuLinp ‘<WOd JOINUQSY [> pue ‘<UIOd'sUOISIOAUODJONUTFUTS

*“<Woojsni | T{j> 0} poy] jou Inq Surpnyjour ‘sessoursng ino x Jo yno Sursie yous
Jo Aauow Aue passaooid no A YOIyM Ul JOUURL OY} JO ‘MOTy Yseo “Suldeoy prooal [eroueUy
“SOOURULY “UONRISIUILUpe JUoASeULUT 94] BUILIDOUOD SUOTTEOTUNLULUOD pue s}UOUINOOP [TV

9°ON LSANOWA

"ysonboy sty} 0} sAisuodsel ore JRL) YosIBEs JUOSI[IP pue s[qvuOseal v J91Ze poyed0]

9q UBD JY} [OOS Jo Apojsno “‘UOIssassod [enjoe S}I UIYJIM SjUsUINDOp posayIALd-uou Aue

sonpoid [[1M juepuajaq Gapso sanoojoid pue JuoWoeISe Ay [eUSplyUOS poyejndns v 01 yolqns
pue ‘suorjoalqg oyroods pure yersuen SuloSo0j oy} SuIATeM JNOYUM pue 0} yoofqns

“98d

94} JO Speou oy} 0} [euoTodoid Jou asuajep Jo wirepo s,Ayed Aue 0} JUBAIL JOYJIOU Jue yey}

SJUSLUNSOP JO VOIEULIOJUI SYses puke .“s[elia}eul euUOIwoNpe,, Jo SuIUBOUT 9} 0} Se snonSiquie

« YOIBISAI JOYIVUL, ULIS} SY} SB NSA “peosq A]JOAO SI }I Jey] Spunoss ay} UO sanboy

SIY} 0} syoafgo AT[eolioeds iayjinj jUepusjoq ‘uonda}oId 10 aBaztatid ajqeordde s9y30 Aue 40

“suLoop jonpoid yom Asuroye ‘oSaytatid yuolpo-Aousoye ay} Jopun AIdAoosIp Woy poyoojoid
SJUSLUNIOP SY99S HI VY} JUA}X9 9y] 0} sonbay siy} 0} sjoolqo Ayjeorpioeds yuepuajaq

3g “ON OSUOdSOy

“MET SO}BIS poyuy) Jopun
SUISUSO!] SLLUBOITY [BIDPIJ JO PJO1j OY} Ul s[eLIoyeW [eUOTJeoNps SUILIDOUOD UOTDSIIp INO X 3e JO
No, Jo} Jo Aq payonpuoo yoiwoses Joye Aue SUILIOOUOD SUOTVOIUNUIUIOD pue syustUNDOp ITV

S°ON LSANOWN

"sanboy sity} 0} sarsuodsal ole Jey} Yosvas JUSSI[IP pue spqeuoseai ke IOI poyeso]

dq UBD Jey} [OUD Jo Apojsno ‘uoIssassod [enjoe s}I UINILM S]UaUINOOp paBapiatid-uou Aue

sonpodd ]]IM juepuajag “Iapio aarjoajoid pue juswoar8e AyyerUaplyUoS poarejndys ze 0} yoolqns
pue ‘suonoalqg otjiosds pur jeiouan SuloSos0j oy) SuLATeM ynoyjIM pue 0} palqng

"9SB9 dy] JO spsou oj 0} euoModojd Jou osudjop Jo wureyo s,Apied
AUB O} JUBADJOI JOYIIOU OB Jey} SJUSUNIOP JO UOTJBULIOJUT syoes pue ‘owWOSUaping A[npun

“peoig A}IOAO SI 11 Jey] SpuNoss oy} UO ysonboy sty} 0} syoafqo ATfeolioads juepuazaq

cp °ON asuodsay
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 103 of 132

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of third parties. Defendant
further specifically objects to this Request to the extent that it seeks documents protected
from discovery under the attorney-client privilege, attorney work product doctrine, or any
other applicable privilege or protection. Defendant further specifically objects to this
Request on the grounds that it is premature, overly broad (websites other than
<FFLTrust.com> are not at issue), unduly burdensome, and seeks information or documents
that are neither relevant to any party’s claim or defense nor proportional to the needs of the
case. Defendant further objects to this Request on the grounds that it is duplicative of
subsequent or prior, more specific requests.

REQUEST NO. 7

All documents and communications concerning each internet service provider, virtual private
network service provider, electronic communication service, and remote computing service
that provided services to You concerning the operation of <FFLTrust.com>,
<TheUnitutor.com>, or <InfiniteConversions.com> including any agreements, whether
written or otherwise, between any such provider and any Defendant.

Response No. 7:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of third parties. Defendant
further specifically objects to this Request to the extent that it seeks documents protected
from discovery under the attorney-client privilege, attorney work product doctrine, or any
other applicable privilege or protection. Defendant further specifically objects to this
Request on the grounds that it is premature, overly broad (websites other than
<FFLTrust.com> are not at issue), vague as to the meaning of “electronic communication
service” and “remote computing service,” unduly burdensome, and seeks information or
documents that are neither relevant to any party’s claim or defense nor proportional to the
needs of the case. Defendant further objects to this Request on the grounds that it is
duplicative of subsequent or prior, more specific requests.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within its actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 8

 

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 104 of 132

OT

201 “ON osuodsey

"sIBoXd (Q[) ua} sed oy) SuLINp no JX IsuIeSe
Jo Aq pajlf slmsMey Jo sunteyo jeso] Aue SulUJOOUOD SUCTBOTUNWIWIOD puke s}JUdUINDOp [TV

01 ‘ON LSANOWaA

‘9SBO SY] JO Spsou oY} 0} [eUoHJOdosd Jou asuazep JO Wiepo s,Ayed Aue
0} JUBADJOI JOYJTIOU JIB Jey] SJUSLUNIOP JO UONBUWUOJUI Syses pue ‘oulOsUSpiNg A[npuN ‘peoiq
AJJ9AO AT[OYM SI JI JY) SpUNOIS oy} UO jsonboy siy} 0} syoafqo ATeoyloods yuepuaseq

76 “ON osuOdsoy

*[0.19U09 Jou

OP 1Ng 0} Ssoo08 SABY SSIMIOYIO JO “LUOIZ MBIP ‘OIBYs NO A Jey} JUNODOe Aue SuIpnyour “Iaptaoid
SOIAIOS [BIOUBLIY JOYJO JO yuURq Aue je siBdX (p) INO] sed oY} SuLINp 0} ssoooe peY savy

Jo aaey Apuauino no A yuNOdIe AJOAO AJIUSPI 0} JUSIOYNS sUOHeOTUNWUOD pue syUsTUIND0G

6°ON LSANOWa

"ysonboy Sit} 0) satsuodsoal oie yey} YoIRds JUASTIp pue sjqeuosval & Joye poyeoo]

oq UBS Jey} [ONUOS Jo Apojsnd “‘uOIssossod [enjoe S]I UIYIM syUSUINDOp peSoylAtid-uou Aue

sonpold jjIM juepusyod “1pi0 saljoo}01d pue juouIooIe AyyeNUapryUuos payepndus e 01 99fqns
pue ‘suonsalqg sided pug [eisuen Sul0a10} oy} SUIATeEM JNOYM pu 0} oolqns

‘sjsonbai aso) 0} ssuodsaz ul poonpoid aq 0} s}uaUINDOp asoy} 0} sjUBpUafapssjUNO|
Jajei pue ‘sjsonbor syroeds oso Guonbasgns jo sarjeordnp si 31 yey) spunosd oy UO jsanboy
SIU} 0} s}oofgo JoyLNy jUBpUayog “9sed sy} JO Spsou oy} 0} jeuOTOdold Jou asuajop JO WHIRIO
Ss Ajied AUB 0} JUBAD]OI JOYIIOU oJ Jey} SJUSWINIOP JO UOTVULIOJUI syaes pue ‘ouTosuapingq
Ajnpun “peoiq AjioAo ‘ounjewiaid si pW 1ey} spunosd oy} UO ysanbay sty} 0} syoafqo A]eotoads
Joyinj juepusjog ‘uorsajo1d 10 a8ajlaid oyqeoijdde 1oyjo Aue Jo ‘auLyoop yonpoid
ysom Aguioye “aSapiAiid justo-AOUIONe oY} Jopun AJaAoosIp Woy payoojoid syuatunsop
SYS }I VY} JUDIXE dt] 01 Isonboy sty) 01 syoolqo ATyeorjloods JoyLNy yUepuajog ‘soied pry)
JO 10 ‘s}UepusjopiojUNOD jo JONUOS pus ‘Apojsnod “‘uoIssossod ay) UI d1e JOUJeI jnq “JURpUdjoq
Jo JonUOD Jo “Apoisnd ‘uorssassod [enjoe oy} Ul JOU Ie yey} sJuaUUNZOp Jo UONONpoid

dU} SYdas JI JY} spunos sy} UO Jsonboy siyj Oj syoofqo Ajyeorioods yuepuajoq

29 ‘ON OSuOdSOy

"‘xOppey| UOpuRig 10 xoppepyg Aq uayey suoioR Jo y]NsoI
BSB pasojyns savy 0} WEIS NO A sosevurep Au SUIUIOOUOS SUOTBOIUNWIWWOO pu syUatUNoOp [TV
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 105 of 132

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants.
Defendant further specifically objects to this Request on the grounds that it is wholly overly
broad, vague as to the meaning of “legal claims,” and seeks information or documents that
are neither relevant to any party’s claim or defense nor proportional to the needs of the case.
Defendant further object to this Request on the grounds that it is duplicative of Request Nos.
15-16 directed to Defendant Milad Oskouie.

REQUEST NO. 11

All documents and communications concerning every social media account You have, during
the past four (4) years, used in connection with <FFLTrust.com>, <TheUnitutor.com>,
<infiniteconversions.com>whether such account was owned by You or otherwise.

Response No. 11:

Defendant specifically objects to this Request to the extent that it seeks documents
protected from discovery under the attorney-client privilege, attorney work product doctrine,
or any other applicable privilege or protection. Defendant further specifically objects to this
Request on the grounds that it is overly broad, vague and ambiguous as to the phrase “as a
trademark,” unduly burdensome, and seeks information or documents that are neither
relevant to any party’s claim or defense nor proportional to the needs of the case. This
Request also calls for a legal conclusion, and Defendant is not obligated to provide legal
analysis in its discovery responses. Defendants further object to this Request on the grounds
that it is duplicative of Request No. 4 directed to Defendant Milad Oskouie, and refers
Counterdefendants to those documents to be produced in response to that Request.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within its actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 12

All materials upon which You or anyone working with or for You relied to create any content
that did or was intended to appear at <FFLTrust.com>.

Response No. 12:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of

1]

 

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 106 of 132

él
pl ‘ON LSAN00N

‘ysonboy stu} 0} salsuodsal ose VY} YOIBds JUDSI[Ip puw s[qeuOseal B Joye poyBoo]

dq UBD Jey} [OJOS Jo Apojsnod “UOISsassod Jenjoe s}I UUM syUsUINDOpP pesoyrAtid-uou Aue

sonpoid [JIM juepusjoc] “Iapio sAtjoojoid pue juowlsoIse Aylperuaplyuos payerndys 2 0} yofqns
pure ‘suoyjoaf{qg olioads pug [e1ouan Sulosaioj oy} SUIATEM NOY pue Oo} Wefqns

"sjsonbai 101d pue juonbesqns
Jo oarjeordnp si 11 yey) spunols oy) UO jsonboy sIy) 0} sjoafgo JoyJIN] JUBPUIJoq] “OSeO
94} JO spsou dy} 0} [BUOTIOdoId JOU asUdzop JO LUTeIO s,AVed Aue 0} JUBADTOI JOLJIOU OI JeUY
SJUSUINIOP JO UOHBULIOJUI Syoes pue ‘owosusping A[npun “sonboy siyj Jo 1X9}U09 9} UI .7e
Jo Aq,, Jo SUIUBAUT oY} 0] SB SNONSIquIe , “UOTIPS,, JO SulUvOLU dy} 0} SB SNONSsiquue ,.“onpoid
[euoneonps,, aseryd oy} 0} se snonSiquie pue onSea ‘peojg A[JOAO SI JI Jey} SpuNoIs oy}
uo ysonboy sty 03 syoofqo Ajjeorjioads Joyyinj juepusjogq “uoTs9}0I1d 10 a8opIALd apqvorjdde
Joyjo Aue Jo ‘ouLoop jonpoid yiom Aousoye ‘osapiaud JusI[o-Aousoye oy) Japun AJOAOdSIpP
WOT] pojoojoid syUSWUNDOP Syoas 1 1Y) WI9TX9 94) 0} Isonbay sty 0} s}oafgo ATpeoIpIoods
juepusjoq ‘soised piu} Jo [oUOS pure ‘Apojsnd “uorssassod oy} UI Sue JOUIBI ING “JUBpUdJeq
Jo Jomuos 10 ‘Apojsno ‘uorssassod jenjoe oY} UI JOU o7e yey] syUoWUNSOp Jo UOTJONpoOId

dU} SY9Os HI VY} SpuNOIS oy} UO ysanboy sy} 0} sjoofqo AyTeotjIoods juRpusjog

S¢] “ON asuodsay

“<WO09'}SsNU LTA 4> ye 10 Aq poxeydsip J0 ‘poiriqiysip “ppos
jonpoid yeuonvonps AI9Ad JO UOTIPS AIDA SUIUIOOUOS SUOTTBOIUNWIWUOD PUB S]LOUINDOP [TV

el ON LSHNOFTA

‘ysonboy siyj 0} sAIsuodsos 78 JY} YOIBOS JUDSI]IP puw s[qvuOsval B JOYe poyed0j

aq UBD Jey} [oIUOD Jo Apojsno “‘uOIssassod [enjoe s}I UIYJIM syUSWINDOp posoyiAtid-uou Aue

sonpoid [JL Juepuajod “Iepio satjoojoid pue yuouooise Ayyeruepljuos poyerndys v 0} yoofqns
pure ‘suotjoalag oijioeds pue [e1oueD Sulo3e10j oy} SUIATEM JNOYUA pur oj Joofqns

"sjsonbo asou} 0}

asuodsoi ul psonpoid 9q 03 sjUOWNDOP asoU) 0} SJURpUdJOpIO}UNO|D JoJos pue ‘s}sonbo o1yioods
aioul “uonbosqns Jo satjeordnp si iI yey} spunosd oy) UO Jsanbay siy 0} sjoofgo JoyJNy
jURpUdToq] ‘OSvd oY} Jo spoou oy} 0} [eUOTJodoJd JOU osUaJop JO WHTeTD s,Ajied Aue 0} JURADTOI
JOYJIOU ae JY} SJULUNSOP JO UOHLULIOJUI Syses pus ‘ouIosuapsng A[NpUN “‘peolg A[IOAO

SIH JBY] SpUNOIS ay} UO jsonboy siyj 01 sjoalgo Aljeorjioads JoyyINy JUepUdjoq] ‘soAIsojdxg
pug suueaiLy ‘osoego | ‘Joyooyy Jo neaing ay} Oj pow] jou Ing SuIpnyjoul ‘sonsed pry}

Jo Jo ‘sjuspudyjepjojunoZ Jo [o.4UOS puke ‘Apojsno ‘UoIssassod 94) UI o7e JoYIeI jnq “UBpUsjoq
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 107 of 132

All documents and communications You have sent or have caused to be sent out from any
email account or online service provider to multiple third-parties at once or in rapid
succession concerning federal firearms licensing in the United States, including documents
and communications sufficient to identify each recipient of any such newsletter, list serve, or
email blast and describe how recipients were able to opt-into receiving such communications
or otherwise became designated as a recipient of the same.

Response No. 14:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of third parties. Defendant
specifically objects to this Request to the extent that it seeks documents protected from
discovery under the attorney-client privilege, attorney work product doctrine, or any other
applicable privilege or protection. Defendant further specifically objects to this Request on
the grounds that it is wholly overly broad, vague and ambiguous as to the phrase “online
service provider,” ambiguous as to the meaning of “opt-into,” ambiguous as to the meaning
of “in rapid succession” in the context of this Request, unduly burdensome, and seeks
information or documents that are neither relevant to any party’s claim or defense nor
proportional to the needs of the case. Defendant further objects to this Request to the extent it
directs Defendant to “describe” anything. Defendant further objects to this Request on the
grounds that it is duplicative of subsequent and prior requests.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within its actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 15

Documents sufficient to show the nature and quality of Defendant Platinum’s services.

Response No. 15:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of other Defendants.
Defendant further specifically objects to this Request on the grounds that it is wholly overly
broad, vague as to the meaning of “quality,” unduly burdensome, and seeks information or
documents that are neither relevant to any party’s claim or defense nor proportional to the
needs of the case.

13

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 108 of 132

val

‘ysonboy sit} 0} oaisuodsai oe Jey] YOIeas JUISTIIP pue s[qvuosval B Joye poyeoo]

dq UBS RY} [OOD Jo Apojsno ‘uoIssassod jenjow S}I UIYIIM s}USLUNSOp posojiALid-uou Aue

sonpoid |]LM JURpUsjog “Iopio sAoojoid pue jUuoWIooIse AjeNUapIyuOD poyerndns B 0} oolqns
pue ‘suonoelag oyioeds pure jelousy SuloSai0j oy} SUIATEA JNOYILM pue 0} JOafqns

‘uoTjeUOjU Arejotidoid 10 [euaplzuos syses ‘awosusping Aynpun
“‘peoiq AJIOAO ‘oInyeUlold SI I yey} SpuNOIS oy) UO ysonboy siy} 0} sjoofgo JOYITY JUBpUdIog
“sJUBPUdJOpIN]UNOD Jo [o.UOD puke ‘Apojsno ‘UOISsessod 9u} UI O7B JOYIeI Inq “WepUszog
Jo [oUOD Jo ‘Apoysno ‘uorIssassod jenjoe 94} Ul JOU O7e Jey) SjUsWUNSOp Jo UOTONpoid
dU} SY9es Ji VY} SpUNOIS oy} UO sonboy siyj 0} sjoofqo ATyeoTpIosds Juepurjod

7L[ “ON osuodsoy

“UOT}OR STU}
Ul poloyjns savy Oj We] NOA sosewuep Aue SUIUIBDUOD SUONRITUNWIUIOS pue SJUSLUNDOP [[V

LION LSANOWaA

“ysonboy siyy 0} sArsuodsas ose yey) YOIBds JUISIJIpP puw s[qvuOsval B 1O]Je poyedoj

aq ued yey} [ONUOD JO Apojsnod “‘UoIssessod jenjoe s}I UIYIIM s}UOUNDOp posoyiAlid-uou Aue

sonpoid [JIM Juepusjeg “Iopio satjoojoid pues juowooIse AyerUeplyuoS poyerndns vB 0} yoolqns
pue ‘suorjoafqg oiyioeds pug jelouen SuloSai0j oy] SUIATeM INOUIIM pu Oo} yoofqns

‘sisanbos Jolid pue yuonbasqns jo saneordnp si i }ey) spunois
ay} uo isonbay siyj 0} s}oafqo JayLNy URpUatac] ‘eased ay) JO Spoou oy} 0} [eUOTIOdoId
JOU osuajop 10 wrelo s,Ayed Aue 0} JUBADTOI JOYJIOU Ie JY} SJUOWINSOP JO UONBULIOJUI Sys0s
pue ‘ouiosusping Aynpun ‘jsenboy sty} Jo 3X9} oY} UT ,.poAo[dWId,, Jo SUIULSLU SY} 0} Se
snonsiquie ‘peoig AjJOAO ATJOYM SI HI Jey} SpuNoIs oy) UO Jsanbay styi 0} syoafqo ATjeoIyIoods
JoyLNy juepusjoq “uonoa}o1d Jo e8ajiAtid ojqeorjdde soyjo Aue 10 ‘oulsoop jonpoid
yiom Aouioye ‘asapiAuid yuorjo-Aawioye oy) Jopun AlsAoosip wos poyoojoid syusuNd0p
SYS 11 JY] JU9}X9 oY} OJ Isanboy sty} 01 sjoalqo Aypeorploods yuepusjog “sonsed pir)
JO JO sjuBpudsjeq Joyo JO JO.UOD puke ‘Apojsno ‘UOIssassod 9} Ul ose JoujeI ing “juRpUdjoq
JO [oNUOD Jo ‘Apoysno ‘uoISsessod [enjov oY} UI JOU o7e yeY) SJUSWINSOp JO UOLjONpoid

dU} SYOOs ji yey} SpuNoIs oy} uO Isonboy siyi 01 sjoofqo A][worioeds yuepusjoq

2O] “ON asuodsoy

*<UUOO'SNL[ J 44> YIM UOTjOAUUOD UI UINUT]e] g JUepUdajeq] Jo “OYsKD JURpUsTOg
‘no A Aq poAojdure Ayied pary} AI9A9 BUIUIDDUOD SUCTTBOFUNWIWOS pUe STTOWINDOP [TV

91 ‘ON LSANOTN
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 109 of 132

REQUEST NO. 18

All documents and communications concerning Defendant Platinum’s role in the creation,
maintenance, administration, or management of <FFLTrust.com>.

Response No. 18:

Defendant specifically objects to this Request to the extent that it seeks documents
protected from discovery under the attorney-client privilege, attorney work product doctrine,
or any other applicable privilege or protection. Defendant further specifically objects to this
Request on the grounds that it is wholly overly broad, ambiguous as to the meaning of “role”
in the context of this Request, unduly burdensome, and seeks information or documents that
are neither relevant to any party’s claim or defense nor proportional to the needs of the case.
Defendant further objects to this Request on the grounds that it is duplicative of subsequent
and prior requests.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within its actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 19

All documents and communications concerning the creation, acquisition, or inclusion of any
federal firearms license that appears or has appeared in any materials sold, distributed, or
displayed by or at <FFLTrust.com>.

Response No. 19:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of third parties. Defendant
specifically objects to this Request to the extent that it seeks documents protected from
discovery under the attorney-client privilege, attorney work product doctrine, or any other
applicable privilege or protection. Defendant further specifically objects to this Request on
the grounds that it is wholly overly broad, vague and ambiguous as to the phrase “the
creation, acquisition, or inclusion of” in the context of this Request, unduly burdensome, and
seeks information or documents that are neither relevant to any party’s claim or defense nor
proportional to the needs of the case. Defendant further objects to this Request on the
grounds that it is duplicative of subsequent and prior requests.

Subject to and without waiving the foregoing General and Specific Objections, and

15

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 110 of 132

91

‘jsonboy sty} 0} sarsuodsol ose Jey) YOIRds JUISI[Ip puw s[qeuoseel B Joye poyeoo|

oq UBD LU} [OUOD Jo Apojsno ‘UOTISsassod [enjow s}I UIYJIM syUOUUNDOp posayiAlid-uou Aue

sonpoid [jim yURpUsjeq “Japso satjoojoid pues yUOWOoIse AyeNUaplyUOS poyejndnys eB o} yoolqns
pue ‘suonoolag oijioads pur jelouen Sulose10j oy} SUIAIEM JNOYILM pure Oo} yOOfqns

‘ouosuspind Ajnpun pue
“‘peoig ApIOAO ‘oinyeuoid Si 71 yey} SpuNoIs oy} UO ysonboy siuj 03 sjoofgo JoyLINy JUepUdjog
‘s]UBpUdJopioj}UNOD Jo [O.jUO pue ‘Apojsno ‘UOISsossod ou} UT dIB JOYIeI ING “JUBPUAJOG
JO [ONUOS JO ‘Apojsno ‘UOIssossod jenjoe oy) Ul JOU oJe Jey) syUOUNDOp Jo UoKHONpold
dU} SYOOs UI Jey} SpuNOIS oy} UO Jsonboy siy} 0} syoofqo ATeorproeds juRpudjoq

217 “ON osuodsoy

“SUIIBJOIOUNOD
INO A Ul posusiajol se Ajiqng AdXe]Y SUIUIZNUOS SUOTIBOTUNUTUOD puke s}OWUNdOP ITV

IZ °ON LSANO0Fa

‘ysonboy siq} 0} dAIsuodsal o1v yey) YOieas JUISI[IP puw s[qeuOosvel B Jaye poyeoo]

oq UO RY] [OOD Jo Apoysno ‘UOIssassod jenjow S}I UIYIIM syUOWUNDOp posofiAlid-uou Aue

sonpoid jj yuRpusjoq “1opio satjoojoid pue jUOWIOOISe AjI]eIUSpIyUOS poyefndys vB 0} yoolqns
pue ‘suorjoolqg oioeds pure seiauay Sulosaioj oy} SUIATeM JNOYIM pure oj Joofqns

‘ouuosusping ATnpun pue
‘peoig A[JOAo ‘oinjewioid Si i yeu) spunods oy} UO ysonboy siyj 0} spofqo Jy JUBpUdJOG
“sJUBPUdJops9iUNOD JO JOUOS pure ‘Apojsnd ‘uOoIssassod oY} UI o7e JOYJeI Jnq “JURpUdjog
JO [OMUOD Jo ‘Apojysno ‘UoIssassod yenjoe OY} Ul JOU oIB yeY} S]USUNDSOp Jo UONONpod
dU} SYOOs ji VY] SpuNnoss oy} uO Jsonboy siyj 01 syoofqo A]jeorpioods yuepusjog

207 “ON ssuodsay

“sumTepooqUNOD
INO A Ul PIOUsJOJol SB WIS] [NIQeY SUIIODUOS SUOTIVOTUNUILUOD pues S}USWUNIOP [TV

07 ON LSANOWa

‘jsonbay siy} 0} oAIsUOdsal Je Je] YOIwds JUISITIP puw s[qeuOseal B Joye poyeoo]
aq UBS yey} [OUOD Jo Apojsno ‘uoIssessod [enjoe Sj UIYIIM s}USUINOOp poesoyiAlid-uou Aue
sonpoid [JIM JUepusjog “Iopsio satjoojoid pue yuowoo1se Aypenuoplyuos poyeindys zB 0} yalqns
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 111 of 132

REQUEST NO. 22

Documents and communications sufficient to identify every domain that You own, control,
manage, or administer.

Response No. 22:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of third parties. Defendant
further specifically objects to this Request on the grounds that it is wholly overly broad
(other domains are not at issue in this case), unduly burdensome, and seeks information or
documents that are neither relevant to any party’s claim or defense nor proportional to the
needs of the case. Defendant further objects to this Request on the grounds that it is
duplicative of subsequent and prior requests.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within its actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 23

All documents and communications upon which You intend to rely to support Your assertion
that any statement made by BMaddox or Brandon Maddox was likely to deceive consumers
as to Platinum’s services.

Response No. 23:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants or of
third parties. Defendant further specifically objects to this Request on the grounds that it is
wholly overly broad, unduly burdensome, and seeks information or documents that are
neither relevant to any party’s claim or defense nor proportional to the needs of the case. This
Request also calls for a legal conclusion, and Defendant is not obligated to provide legal
analysis in its discovery responses.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within its actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

17

 

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 112 of 132

$i

‘ysonbay sit) 0} sAtsuodsal oe yey} YOIBdS JUDSI[IP pue s[qeuOsval B I9]Je poyedo]

9q uvd yey} [O.1UOD JO Apojsno ‘uOIssassod [enjoe Sj UTYIM syUOUNOOp peseytAlid-uou Aue

sonpoid jim Juepuayog “Jopio sanoojoid pue yuoWsaIse ApyEenusplyuos payerndns vB 0} oalqns
pue ‘suonoalqg oipioads pue jeiousn Suloseioj oy) SUIATEM INOYUM puR oO} Joolqns

“sosuodsal AIOAODSIP S]I UI SISAyeUR
[esa] opiaoid 0} payesipqo Jou si juepuajac] pure ‘UOIsN]DUOD [ea] B JO] S]TBo Osye Jsanbay
SIU, “9S¥9 ay] JO Spoou oy} 0} jeUOHodosd JOU osusjop JO UNTETD s,Ayed Aue 0} JURADIOI JoyjIOU
O48 LY] SJUSLUNOOP IO UONSULIOJUI Syoos pue ‘oWosusping Ajnpun ‘peosg Aj19A0 ATOM
Si I J@Y}] SpuNoss sty UO jsonboy sry 0} sjoofqo AT[eoLpioads Joy.INy JUBpUsseq] ‘sored pry}
jo JO sjuepudjopsojuNOZD Jo JoWUOS pue ‘Apojsnd ‘uoIssassod oy] UI ore Joyyed Inq “JURpUajed
JO [o.UOD Jo ‘Apojsnod ‘UoIssassod jenjoe oY} UI JOU due 3eYy SJUSWNSOP Jo UoRONposd

dU} SYaes Hi WY] SpuNoss oy} UO isonboy sy} 01 syoolqo AT[ea1pIDEds JuBpudsyoq

367 “ON BsuOdsoy

‘uolnedwios ejun jo uoyed ev ul posesus xoppej| Uopuelg Jo xoppeyig yey}
uoresse ino 4 Lioddns 03 Ajai 0} puaqul no A yorym uodn suoneoruNUTUOS pue s]UAUNDOP ITV

sz "ON LSANOWa

‘ysonboy sty} 0} sAisuodsal ose Jey} YOIVEs JUSSI[IP puw s]quuosval B Jaye poyeoo]

93q UBD Je] [OUD JO Apojsno ‘UoIssassod [enjoe Sj UIYIA syUOUINSOp pesoyialid-uou Aue

sonpoid ][IM JuBpuayaq “Japso satjoojoid pue juowsoise Apeusplyuos poyejndys B 0} yoafqns
pure ‘suorjoalqg oyloeds pue jerouan SuloSa10j ou) SUIATEM JNOYIIM pur Oo} josfqng

‘sasuodsai AIOAOOSIP SIL UI SISATeUR
[e8o] opraoid 0} poyeSijqo jou si JURpUdjaq] pue “UOISN[DUOD [esa] B 40] s[feo Osye jsonboy
SIU], ‘aS¥9 ay} Jo spaou oy} 0} yeuoTJOdosd OU SsUdJop JO UMTEIO S_Ayed Aue 0} JURADIOI JOYIOU
O18 VY] SJUOUINOOP JO UOIBULIOJUI Syoos pue ‘owWosusping A[npun ‘peosg AjJ9A0 ATJOYM
SI 1 VY) SpuNosd oy) UO ysanboy sty} 0} syoofgo AT[eolloods soyjNy yuRpuajag “sored pay
JO JO sjuRpUayepsoyUNOD Jo [O.QUOD pue ‘ApoysNd “UOISsessod oY) UT o1e JoYyeI Ing “JURPUased
JO JoUOD Jo ‘Apojisno ‘uOIssassod [enjoe oY} UI JOU ore yey) s}UoWINDOP Jo UOTONpoid

dy} Syses 1 yey) spuNnosS ay} UO ysonboy siyj 0} syoofgo Ajjeorpioads jepuajog

{pT “ON osuodsay

‘powuey A[qeiedoi useq sey uoneindal s .Lununeyg wey)
uonsiosse ino A Woddns 0} Ajai 0} pus NOA YoIYM UOdN suOTIBOTUNUIUOS pue s]USUNDOP ITV

rT ON LSANOWA
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 113 of 132

REQUEST NO. 26

All documents and communications upon which You intend to rely to support Your assertion
that You are entitled to punitive damages under any claim You have asserted.

Response No. 26:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants.
Defendant further specifically objects to this Request to the extent that it seeks documents
protected from discovery under the attorney-client privilege, attorney work product doctrine,
or any other applicable privilege or protection. Defendant further specifically objects to this
Request on the grounds that it is wholly overly broad, and seeks information or documents
that are neither relevant to any party’s claim or defense nor proportional to the needs of the
case. This Request also calls for a legal conclusion, and Defendant is not obligated to provide
legal analysis in its discovery responses.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within its actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 27

All documents and communications upon which You intend to rely to support Your assertion
that either BMaddox or Brandon Maddox knew of any claimed contracts Platinum had
entered into with third parties.

Response No. 27:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants or of
third parties. Defendant further specifically objects to this Request on the grounds that it is
premature, wholly overly broad, and seeks information or documents that are neither relevant
to any party’s claim or defense nor proportional to the needs of the case. This Request also
calls for a legal conclusion, and Defendant is not obligated to provide legal analysis in its
discovery responses.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce

19

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 114 of 132

0¢

JUBA|OI JOUIOU o7e JY} SJUSUIMOP JO WOTEUOJUL Syeos pue ‘owWOsUAping AnpuN ,“eseuep
0} Surpuoyun,, oseryd oy} Jo Suruvow oy} 0} se snonSiquie pue ander “peosg A190 ATJOUM
si 11 Jey} spunosd oy} uO sonboy siyy 0} sjoalgo Ajfeorfioeds JoyyiNy Juepuayod ‘souied psy}
JO JO SjuBpuazaps9}UNOD Jo [O.UOS pue ‘Apoysno “uoIssassod oy} Ul o7B JOYyeA IN “UepUajzod
JO JOMUON Jo ‘Apoysno ‘uoIssessod enjOe oj} Ul JOU sie yey} SyUSUNDOp JO uononpoid

dU} SoS 11 JBI] SpuNoss oy} UO ysonboy sty} 07 syoofqo ATeoloods Juepuayaq|

267 ‘ON osuodsay

“ssouisng a8euep 0} Suipuajur Ayed pity) Aue pure no 7 uoemjoq
soeuos Aue YIM posopioqui Ajiodosdu pue Aypeuonjuajul xoppey UOpueig Jo xoppey_ Jey}
voresse Ino A Woddns 0} Ajai 0} pusqUT No A YOIYA uOdN suOHBOTUNLULIO pUuB SITOLUNIOP [[V

67 ON LSANOWA

‘ysonboy sity 0} sAisuodsal sue Jey} YOIBIS JUSSI[IP pue s[qvuOseal B Joye Po}BIO]

9q UBD yey} [omUCS Jo Apoysno “uorssassod [enjow s}i UTIL SyUSUUNDOpP pesopiAtid-uou Aue

sonpoid {]IM Juepudjag ‘Jopso saoo}01d pue jususeIse AyEnueplucs payerndys 2 0} yafqns
pue ‘suonosfqg ojtoads pur jelous SuIOSa1oj oy} SUIATEM JNOYIM PUB O} yoofqns

“sInoysO
PRITA| UBPUITO 0} pajoesIp QI ‘ON Isonboy Jo saneordnp si qi Jey spunoid oy} uo ysonboy
siy} 0} sjoafgo J9yIINY JUBpUayag *aSed oY} JO spsau 94} 0} ;euOTodold JOU osUajop JO WIeTS
s Avied Aue 0} JUBAD[AI JOYIOU Oe JY] SJUOLUNOP JO UONBULIOJU! Sysas puke “stOsuapINg
Ajnpun , ‘ssapiaoid Sunsoy,, jo SuruBow sy} 0} se onBeA “(onssi 3v Jou sre <Wiod js | T4d>
UY} JOyI0 SUsqom) peoig A[J9A0 ‘ornjetUard st I Jey} SpuNoIS 94} UO jsonboy
stu} 0} sjoafqo ATjeoytoods soyyny uepusyeq “UoHSa}0Id Jo adaytALid ajqeoijdde 10430
Aue 10 ‘outoop yonpoid yom Aausoye ‘oBayAtid yusr]o-Aauoye oy} Jopun ATOAOoSIP WO
pojooj01d syUAWUMOOP SYVes 31 Jey} IEIXe oy} 01 ysonbay sit 0} sjoalqo Ajpeoyroeds sJoyyiny
juepuajeq “sored piryy Jo [oUoo pue ‘Apojsno ‘uorssassod oy} Ul ore Joye Ng “UBpuased
JO [OUD Jo ‘Kpojsno ‘uoIssessod yenjoe oY} UI JOU oJe yey} SjUatUNSOp Jo UOTONpold

dU} Syoos 11 JY} spunoss oy} uo jsonbay siy} 0} sjoofgo AT[eoLsIoads yuepuajod

387 ‘ON osuodsay

“SIBOA
(7) ano] ysed oy} Sulinp ssopraoid Suljsoy Inox puke no A usemjoq SJUDTUIBOISB IO SIOBIUOD ITV

8z ‘ON LSHNOAN

‘ysonbay sip 0} sAisuodsal ore Jey} YOIVES JUOSI[IP pue ajqeuosval B Joye poyed0}
3q UBS IBY} [oO1UOD Jo Apoysno ‘uoIssessod [enjow s}t UTJIM sjUsUNDOp pesoplAlid-uou Aue
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 115 of 132

to any party’s claim or defense nor proportional to the needs of the case. This Request also
calls for a legal conclusion, and Defendant is not obligated to provide legal analysis in its
discovery responses.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within its actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 30

Documents and things sufficient to identify every computer, tablet, cellular phone, notebook,
laptop, or other computing device that You have owned, leased, or regularly used, at work or
otherwise, during the past four (4) years.

Response No. 30:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of third parties. Defendant
further specifically objects to this Request to the extent that it seeks documents protected
from discovery under the attorney-client privilege, attorney work product doctrine, or any
other applicable privilege or protection. Defendant further specifically objects to this
Request on the grounds that it is overly broad, vague as to the meaning of “regularly used,”
unduly burdensome, and seeks information or documents that are neither relevant to any
party’s claim or defense nor proportional to the needs of the case.

REQUEST NO. 31

All documents and communications concerning any claim You have made to own any rights
protected by copyright in connection with <infiniteconversions.com>, <TheUnitutor.com>,
<FFLTrust.com>, or any other content during the past four (4) years.

Response No. 31:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of third parties. Defendant
further specifically objects to this Request on the grounds that it is wholly overly broad
(other websites are not at issue), vague and ambiguous as to the meaning of the phrase “any
claim You have made to own any rights protected by copyright,” unduly burdensome, and
seeks information or documents that are neither relevant to any party’s claim or defense nor

21

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 116 of 132

CC

jeSoq opraoid 0) poyeSi[qo jou si jUepuajog] puke “‘UOISNfOUOD [eBaq B Joy s]yeo ose ysonboy
SIL], “aSe0 94} Jo spoou uy 0} feuoiodoid Jou ssusJap Jo UNTEID s Ayied Aue O} JURADTOI JOYIIOU
are Jey) SJUSLUNSOp JO UOLJeULIOJUI syoes pue ‘oWlosusping Ajnpun ,.“uonHedtuios passoiddns,,
aseiyd oy) Jo SuruvoUt at} 0} sv snon3iquue pue onSea ‘peorg A]IoAo ATjoyAs “omnjeward
SI 11 JY} Spunosd oy} uo ysonboy sry} 0} syoolgo Ayjeorptoads Joyyny JUepuajed ‘sowsed psy}
JO JO SjuepudyopsajUNOD Jo [o.UOS pue ‘Apoysnd “uorssassod ot} Ul ose JoYyes Inc uBpuazod
JO JoUOD Jo ‘Apojsno “UoIssassod yenjoe oy} Ul JOU ore yey} syUatUNSOp Jo uoHONpoid

dU} SYses I JY} spuNoss oy} uO ysonboy sity 0} sjoafqo Aqjeorsioeds Juepuayed

7¢¢ “ON asuodsay

‘UOHRISIZAI pres Woy Wyo 0} JUST
orjtoads ‘ypey peg & YIM <WOo sINOYsSOpe| I> Pposojsisoi Xoppey| Uopuelg Jo xoppeylgq yey}
uolesse ino 4, yoddns 0} Ayo 0} puazui no x yorym uodn suoieoruNuILUOS pue s}USUINIOP [TV

€€ ON LSANOTA

‘ysonbay sty} 0} saIsuodses ole Jey} YOIBOS JAST[IP puw s[qeuOsval B JOYJe Poyeoo]

9g Wed Jey) JoNIUOD 10 Apojsno ‘UoIssassod jenjoe sy UTYIM s}UsUINSOp posojiatid-uou Aue

sonpod |JIM Juepuayaq ‘Jepso aatjooqoid pue Juouoorse Aypenuapyuoo payeyndys eB 0} yoofqns
pure ‘suonoafgg oyioeds pur ejousn SuloSar0j oy} SUIAIeM JNOYIM pue o} Joelqns

‘sasuodsas AIOAOOSIP SII UI SISATBUB
jeSoj apraoid 0} payeSi[qo Jou SI JUBpUayod PUR ‘UOIsNOUOD [eBay & Joy S[eo OsTe ysonboy
SIU], ‘9SBd a4} JO spoou ou) 0} feuOTJodosd Jou asuayep JO UUTEIO s_ALed Aue 0} JURADTOI JOON
ale Jey] SJUSUMSOp JO VONBULIOJUI Syaos puR ‘ouOsueping AynpuN ,,“poztjodououi AyNyMeyun,,
asesyd oy Jo Suruvsur sy) 0) se snon3iquie pue onBea “peosg joao Ayjoysa “omnyeurosd
SI} Jey} spunosZ sy uo ysonboy sity 0} syoalgo Ayjeoytoads ssyANy JUBpUajaq] ‘sored psy
Jo JO sjuepuayapsajuNOD Jo [oUOS puR ‘Apoysnd “uorssassod oY} UI ore JoYyeI Ing “UBpUsjsq
JO [OUD 40 ‘Apojsno ‘uoIssassod jenjoe oy} UL JOU aie Jey} sJustUNOOp Jo UOHONpoId

dU} SYoes 1 IVY} spuNosZ ay} uo ysonboy sry} 07 syalgo Aq[eorsloads Juepuajod]

°7E ‘ON asuodsoy
Jo aeugns spins

TA oulpuo,, oy) Jo ,joyreUul opin3 ].44,, 94) ul pozrjodouowl AT[njmeyuN sey XOppeYg Weyy
worosse ino 4 Loddns 0} Ajo 0} puoqul no A YyoTyM uodn suolyeoruNuUOS puke s}USLUNdOp [TV

ze "ON LSANOAA

‘sasuodsai AISAOOSIP S}I UL SISAjBUR [eSo] OplAoid 0] poesi[go JOU si jUepUsjoq
puR ‘UOISNJSUOS [B39] B 10J S[[Vo OsTe Jsonbay sy] “esed oyI Jo spoou 9y3 0} jeUoIIodoid
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 117 of 132

analysis in its discovery responses.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within its actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 34

All documents and communications upon which You intend to rely to support Your claim
that BMaddox or Brandon Maddox intentionally interfered with any property or chattel
owned by Platinum and that any such alleged interference damaged Platinum.

Response No. 34:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants or of
third parties. Defendant further specifically objects to this Request on the grounds that it is
premature, overly broad, unduly burdensome, and seeks information or documents that are
neither relevant to any party’s claim or defense nor proportional to the needs of the case. This
Request also calls for a legal conclusion, and Defendant is not obligated to provide legal
analysis in its discovery responses.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant will produce
any non-privileged documents within its actual possession, custody or control that can be
located after a reasonable and diligent search that are responsive to this Request.

REQUEST NO. 35

All documents and communications upon which You intend to rely to support Your assertion
that You are entitled to an award of attorneys’ fees under any claim You have asserted.

Response No. 35:

Defendant specifically objects to this Request on the grounds that it seeks the
production of documents that are not in the actual possession, custody, or control of
Defendant, but rather are in the possession, custody, and control of Counterdefendants.
Defendant further specifically objects to this Request to the extent that it seeks documents
protected from discovery under the attorney-client privilege, attorney work product doctrine,
or any other applicable privilege or protection. Defendant further specifically objects to this

23

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 118 of 132

ve

STNOASO PeNA

‘JoIjaq pue uoTeULOjUl ‘aspaymouy AU Jo 1s9q OY} 0} 991100 puk ony ae

G11 ‘Ald SONIG‘TOH ANNAAV WONILV Td INVONATIG

OL SONIHL GNV S.LNAIWND0d JO NOLLONGOUd AHL YOd SLSANOTY

LSdald SLINVONaAddG NIV TOYSINNOO ANV AsSLENIV’Td OL SNOLLOALAO UNV

SASNOdSAY S.GL'T “ALd SONIGTOH JNNAAV WONILV Td LNVONAAAC Sulosas0j
OY} Ul poyeys s}joey ou} yeu} AInfued Jo Ayeuod Jopun asepsop Aqosoy | NOLLVOLIIMAA

SINOFSO Pel

6107 ‘81 4990190
ueIl “UBIYOL :paeq

"ysonboy Sit} 0} saisuodsas o7e Jey] YOIVdS JUDSITIP puw sJqeuOsva! B JOIe poyeoo]

3q UBD JeY} [O1JUOD JO Apojsnd “uOIssassod Jenjow sj UIYJIM SJUsUINOOP posoplAlid-uou Aue

sonpod [JIM JURpUdTE “Jopslo sATjDO}0I1d pue yoWsoIse AjljeIUapIjuoS poyerndijs vB 0} yoalqns
pue ‘suonoslgg sijloads pure [eiouan SUIOSa10] OY} SUIAIEA JNOYIM pue Oo} JOaLQnS

‘sosuodsar AIOAODSIP S}I Ul SIsATeUR [eBoy

SPlAoid 0] poje3I[go jOU SI JUBPUdJaq] pUe ‘UOISN[OUOD [eBo] & JO} s][eo OsTe sonbay siy_p, “oseo
dU} JO Spoou oy} 0} feUOIOdoId JOU osUdJap 10 WTO Ss ,Aed Aue 0} JUBADTOI JOYJIOU oue yeu}
SJUSWUNIOP 10 UONBULIOJUI Syoos puv “peoig AJIOAO AT[OYM SI HI yey] SpuNnos oy UO isonbay
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 119 of 132

Certificate of Service

I hereby certify that a true and correct copy of the foregoing document:

DEFENDANT PLATINUM AVENUE HOLDINGS PTY, LTD’S RESPONSES AND
OBJECTIONS TO PLAINTIFF AND COUNTERCLAIM DEFENDANTS’ FIRST
REQUESTS FOR THE PRODUCTION OF DOCUMENTS AND THINGS TO
DEFENDANT PLATINUM AVENUE HOLDINGS PTY, LTD

has been served via email on:

Anderson J. Duff, Esq.

Revision Legal, PLLC

244 5th Avenue, Suite 2230

New York, NY 10001

Phone: 212.996.4103

E-mail: anderson@revisionlegal.com and ajd@revisionlegal.com

this 18 day of October 2019 "

Milad Oskouie

 

25

 

 
‘Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 120 of 132
Exh Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 121 of 132

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BMADDOX ENTERPRISES LLC,

Plaintiff, Case No.: 1:17-cv-01889-RA-HBP

Vv.

DEFENDANT PLATINUM AVENUE
HOLDINGS PTY, LTD’S RESPONSES
AND OBJECTIONS TO PLAINTIFF
AND COUNTERCLAIM DEFENDANTS’
FIRST SET OF INTERROGATORIES
TO DEFENDANT AND
COUNTERCLAIM PLATINUM
AVENUE HOLDINGS PTY, LTD

MILAD OSKOUIE, OSKO M LTD, and
PLATINUM AVENUE HOLDINGS
PTY, LTD,

Defendants.

 

MILAD OSKOUIE and PLATINUM
AVENUE HOLDINGS PTY, LTD,

Counterclaimants,
v.

BMADDOX ENTERPRISES LLC and
BRANDON MADDOX,

Counterdefendants.

 

 

Pursuant to Federal Rules of Civil Procedure 26 and 33 Defendant Platinum Avenue
Holdings Pty, Ltd “Defendant” or “Platinum”) hereby responds and objects to Plaintiff and
Counterclaim Defendants’ First Set of Interrogatories to Defendant and Counterclaim
Plaintiff Platinum Avenue Holdings Pty, Ltd. (“Interrogatory(ies)’) as set forth below.
Defendant’s discovery efforts are continuing and they reserve the right to amend or

supplement these responses and objections as necessary.

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 122 of 132

‘9889 9Y} JO spoou
ay} 0} Jeuorsodoid Jou soUEPIAS d|QISSTWIpe JO AISAODSIP dy} 01 pes] Oo} Apoxys] Jou ose yey}
SJUSUINDOP Yoos JY} YONs “IoWeUI SIq} UI PosTeI Sonss! oY} 0} JURAS[e1 poled own eB AJIoods
10U Op Ady} Jey} SpuNoIs oY} UO soLOISoIINU] S JJUIE]Y 0] spoofqo Juepusyoq L

‘juBpUajoq] jOU oe Jey} SoNMUS Jo suOSssod opnypoul 0} syiodind pue
PBOIGIOAO SI I JUO}X9 OY} O} ,JURPUIJOG,, JO UOITUISp oY} 0} s}oefqo JuRpUajog 9

‘omngeu
Ul oInyetoid SI HI yey) JOTXe oy} 0} AlOJeSOUSUT YORe 0} sjoofqo JUepUdje >

"S]XO9TUOO JUIIOJJIpP Ul SUONRIOICIOWUI JUSIOTJIP
01 pefqns pue pauryepun ‘edocs ul poyrwiy ApuoroLyns jou “owosusping Aynpun ‘snonsiquie
‘gn3eA “PBOIGIOAO SI HI JUS1Xe oY} 0} AlOyeSoLoUT Yors 0} sjoofqo yuRpuozod] "y

“IOWCUI STU} UI pelojUo sIopso
Aue Se [JOM SB IO MON JO JOLUSICG WIIYINOS IY} JOJ LINOD LSI soyeg Pou Jo sony
[R007] 9y) pue sinpsoo01g JIAIQ Jo sopny jesopo.j ayy Aq posmber ssoy} puoksq suonesijqo
ssodun o1 syiodind y1 yuoyxe oy} 0} AroyeSoLEWUI YoRs 0} syoafqo yuepusjog €

‘gSB9 OU} JO Spoou ou} 0} (euoTJodoid
JOU OUSPIAD SIQISSIUUpe Jo AJOAOOSIP dU} O} Ped] OF poyejnojeo ATqeuOsBoI JOU UOTEWLIOJUL
JUBAD[ILT JO s[[eo I JUOIX9 oy) 0} AJOJeSoUSIUT YORs 0} syoofqo JUepUajod ‘Z

‘uorneuloyul Arejoridoid
JO/pUB [BIUSpIyUOo Jo slosoes open “onpoid yom poyoojoid ‘suorjworunUTUOS JUstfo-AouIONe

posojiauid sysos qt quo}Xe oy} 0} AJOyeSoLojUI yore 0} s}oefqo jJURpUajod ‘Tl

 

SNOLLOardO UNV SNOLLVOMTTV00 TVYANAD
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 123 of 132

8. Defendant’s responses herein are expressly subject to each of the foregoing
“General Objections” and each of them are expressly incorporated by reference into each
response.

9. Defendants reserve the right to supplement their responses to Plaintiffs
Interrogatories as more information becomes known.

10. Each of the foregoing General Objections is incorporated within each of the
responses set forth herein.

11. Defendant objects to Instruction No. 2 to the extent that it attempts to impose
duties contrary to or inconsistent with the Federal Rules.

Subject to and without waiving such General Objections, Defendant responds as
follows:

INTERROGATORY NO. 1

Identify each person who participated in, assisted with, or provided any information used in
the preparation of the website appearing at <ffltrust.com>.

Response No. 1:

Defendant specifically objects to this Interrogatory on the grounds that it is overly
broad, unduly burdensome, and seeks information or documents that are neither relevant to
any party’s claim or defense nor proportional to the needs of the case. Defendant further
objects to this Interrogatory under Local Rule 33.3(b) because request for production of
documents and/or depositions are more practical methods of obtaining the information
sought. In this respect, Defendant anticipates that it will produce documents that will contain
the information requested to the extent that Counterdefendants requested such documents via
its document requests and to the extent such documents exist in Defendant’s possession,
custody and control. Further, upon request and within the limits of Fed. R. Civ. P. 30 and
other applicable rules and orders, Defendant will make one or more witnesses available to
provide responsive deposition testimony.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant also refers
3

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 124 of 132

Vv

UOHVULIOJUI OY} SUIUTeIQO Jo spoyjow eonovid oJOUI o1e SUOTIISOdap Jo/puv syusUNDOp

jo uononpod 10} ysanbos asnesaq (Q)e¢g aINY [BOOT Jopun AioyeSoMIIU] Sty 0} syofqo

Jouyynj JUepUsJoC] “asvo dy} JO spaou oy} 0} JeUONIOdoOId Jou asudjop JO WUIe[O s ,Aued Aue

0} JUBAD[OI JOYJIOU oie Jey) SJUSUIMIOP JO UONVUOJUI Syoos pue ‘auosuapsng AjnpuN ‘peoiq
A[IOAO SI }E JY) SPUNOIS at UO ATOESOMAU] SIYY 0} syoalqo AT[eolpioads yuUepusjaq

7¢ ‘On osuodsay

‘sreo& (p) inoy ised

dU} SULINP <WIOD IOINWU SY L> PUB ‘<LOD SUOISIOAUO DOULJUT> ‘<WO09"IsNI LTA -[> 0} PouUyy
Ou jnq SUIpNouU! ‘sossoursng sj Jo ino Sursiie yWyaUeq 10 Aouowl Aue possoodcid winune[g
YOIY Ul JOUURLU 94} JO ‘MOL Yseo “Suideoy plooad elouRUly ‘soouRUly ‘UOIZeNSTUTWIpe
‘{USWIOSeULLU OY) SUILIOOUOD 98po] MOU [euOsSied sey OYM UOSiod Yee ATUOP]

¢°ON AWOLVOONAMAINI

"SOINSOPISIP [BNIUL ,SJURPUIJoC] 0} sjUBpUdJopsoyUNOD
SIOJOI OSTV JUBPUDJOq “Jopio sAOO}OId pu JUSWIOOISe AjITeENUSpIyUOd payerndys e 0} yefqns
pue ‘suonoaf[qg aijioeds pur [elousn Sulose10j oy} SUIATEM JNOYIIM pue oj Joofqns

‘AUOUIsd} UOTsOdap sarsuodsal opiaoid

O} O[QVIIBAB SOSSOUJIM SJOW JO DUO OYVU [JIM JURPUdJa] ‘sJOpIO puK sajns sfqeo1jdde soyjo

pue o¢ ‘d “AID ‘Y ‘poy Jo SHU] oy) uIUIM pue jsonbos ucdn “ayn *[ouOS pue Apojsnd

‘UOIssossod s JUBPUdJOC] Ul JSTXO SJUDWINOOP YONS 1U9}X9 dU} 0} pue s}sonboi juUSWUNDOp Si

BIA S}USWINSOP YoNs pojsanbol sjuepUdJaps19j]UNOD JY} 1U9}X9 9Y} 0} poysonbos UOTeUOJUI OY}

UIBIWOS [IM JY) SJUsWUNSOp sONpodd []IM 7 Jeu) soyedionue juepuajoq ‘joodsau siyj Uy “1YSnos

UOIVULIOJUI 9y} SurUIeigo Jo spoyjow [eoNoevid oJOW de SUOTTISOdap JO/puL sjUsUNOOp

jo uononpold joj sonbar osnvoagq (a)e'e¢e any [e907] Jepun AroyeSo19qU] STUY} 0} s}ool[go

JouLnj JUepUdsJacC] “oSO dy} Jo spsou oy} 0} [eUOTOdoId JOU asuUaJap JO WTEIO Ss ,Ayed Aue

0} JUBADIOI JOUJIOU Ie JEU] SJUOUINSOP JO UOTJVULIOJUI Syoes pue ‘auosusping A[npuN “‘peoiq
A]JOAO SI UL YU] SpuNoIS oy} UO ATOyeSOIIO}UT SIU} 0} sjoofqo Aj[eotpioods JUepUayoq

:7 ‘ON gsuodsoy
“SUFeyoINyUNO?)

9y) pus JUTe]dUIOZ) OY} Ul YLOJ 19s suOTIeSaT][e OY} OF pay] jou yng SuIpNjoul uoeSyIY]
Siu] Jo ayjew joolqns 9u} SuTMIAOUOD BSpaymouy [euosiad sey oymM UOsied Yors AjUSPT

f°ON AMOLVOOUNHINI

"SOINSOTOSIP [BIIUT ,SJURPUdJac] 0} sJUBpUayepIoyUNOD
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 125 of 132

sought. In this respect, Defendant anticipates that it will produce documents that will contain
the information requested to the extent that Counterdefendants requested such documents via
its document requests and to the extent such documents exist in Defendant’s possession,
custody and control. Further, upon request and within the limits of Fed. R. Civ. P. 30 and
other applicable rules and orders, Defendant will make one or more witnesses available to
provide responsive deposition testimony.

Subject to and without waiving the foregoing General and Specific Objections, and
subject to a stipulated confidentiality agreement and protective order, Defendant also refers
Counterdefendants to Defendants’ initial disclosures.

INTERROGATORY NO. 4

Identify each internet service provider, cell phone provider, virtual private network service
provider, electronic communication service, and remote computing service that provided any
service to You concerning the operation of <FFLTrust.com>, <TheUnitutor.com>, or
<InfiniteConversions.com> as well as each agreement, whether written or otherwise made,
between any such service provider and Yourself.

Response No. 4:

Defendant specifically objects to this s Interrogatory on the grounds that it is overly
broad, unduly burdensome, and seeks information or documents that are neither relevant to
any party’s claim or defense nor proportional to the needs of the case. Defendant further
objects to this Interrogatory under Local Rule 33.3(b) because request for production of
documents and/or depositions are more practical methods of obtaining the information
sought. In this respect, Defendant anticipates that it will produce documents that will contain
the information requested to the extent that Counterdefendants requested such documents via
its document requests and to the extent such documents exist in Defendant’s possession,
custody and control. Further, upon request and within the limits of Fed. R. Civ. P. 30 and
other applicable rules and orders, Defendant will make one or more witnesses available to
provide responsive deposition testimony.

INTERROGATORY NO. 5

Identify each resource upon to create the content that has appeared on <FFLTrust.com> at
any point in time.

Response No. 5:

Defendant specifically objects to this s Interrogatory on the grounds that it is overly
broad, vague as to the phrase “upon to create,” unduly burdensome, and seeks information or

5

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 126 of 132

SINOYSO Pe

6107 “81 4990390
uel] “UBIO ] :poreq

"JYSNOs UOHEULIOJUL dy} SuTUTeIgO Jo spoyjow jeorjovid o10UI ose SUOTIsOdop

Jo/pue sjuauimoop Jo uononpoid s0j ysonbos asneoaq (q)e-¢¢ B[MY [B07] Jopun AroyeSoL9}uU]

SIY} 03 sjoofqo Joyjny yURpUdJoG ‘(B)E"CE ANY [Boo] JO UONRIOIA Ul SB AJOJVSONIOIU] SI} OF

sjoafqgo ose JuBpuazed ‘osed at] Jo Spoou oy} 0} jeUOnJOdoId JOU asUdjop Jo WIeID s ,Ayed Aue

0} JUBADOI JOYJIOU OI JY} SJUOUINIOP JO UONBULIOJUI Syses puB ‘ouIOsUSping A[npUN “peoig
AJJOAO SIU yey] SpuNOIS oy} UO AIOJeBOLIOU] $ sit} 0} sjoofqo Ajpeorioods yuRpUdJog

3L ‘ON ssuodsay

"UIUIVU ATJUOLING JO POUIRJUIeU SAY NOA soo AJaAa AJHUOPT

L°ON AYOLVIOMNEAINI

‘JYSnos VONSULIOJUI oY] SUIUTEIQO JO spoyjow jeonovid ssOW o1e suOTyIsOdap

Jo/pue sjuawnoop Jo uononpoid Joy ysanbor asneseq (Q)eC¢E BPNY [e007] JOpuN A1OyeSoL9}U]

Siy} 0) spoofgo JayLnj JURpUdjod ‘(e)E'CE a]rry [e007] JO UONRIOIA UT SB A1OJVSO.LIOIUT STU) 0}

sjoalqo os[e JURPUdJO(] “OSkd 9} JO SpooU dU} O} [eUOTOdoOId Jou ssUdzop JO WED Ss. Ayed Aue

0} JUBADTOI JOYJIOU a1e Jey) SJUOUINIOP JO VOLRWUOJUT syoos pure ‘ourosusping Ajnpun ‘peoiq
AJJOAO SI UI JeY SpuNoIs oy} UO ArOyeSoL9I] s sty) 0} spolqo AyjeorpIOeds JURpUudjoq

29 ‘On ssuodsay

“saeok
(7) snoj ised 943 SULINp ‘asTMIOYIO 10 YIOM Je ‘pasn ApJe[NSos 10 ‘poseoy ‘poumo oszy No JX yey}
s01Aap Sunnduioo Joyjo 10 ‘dojde] ‘yooqojou ‘auoyd srepnq[a< “Jeyqei “1oyndwio0s AroAo AjEUOp]

9°ON AXYOLVOOUAALINI

‘JYSnos UONBULIOJUI oy} SUTUIeIGO

jo spoyjow feonovid oroul ose suonisodep Jo/pue syuouinsop Jo uoNonpod Joy ysonbos
asnesag (Q)¢e"E¢E a[NY [eoo’] Jopun AioyeSoLjU] sty) 0} sjoalqo JoyJINy juRpusjoq “(B)E CE
Q[Ny [Roo] JO UONLIOIA UI se AJOySOLIU] SIY} 0} sJalqo Os|R JURPUIJoq] “OSD 34] JO Spsou
oy) 01 jeuoodosd Jou asusjop 10 wep s Ared Aue 0} JUBADTOI JOYOU 1B Jey) SJUSUINOOP
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 127 of 132

VERIFICATION I hereby declare under penalty of perjury that the facts stated in the
foregoing DEFENDANT PLATINUM AVENUE HOLDINGS PTY, LTD’S
RESPONSES AND OBJECTIONS TO PLAINTIFF AND COUNTERCLAIM
DEFENDANTS’ FIRST SET OF INTERROGATORIES TO DEFENDANT AND
COUNTERCLAIM PLAINTIFF PLATINUM AVENUE HOLDINGS PTY, LTD
are true and correct to the best of my knowledge, information and belief.

Milad Oskouie

Wy?

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 128 of 132

aInOYsC POTN

6107 49q0100 Jo KC wBT SMP

 

Woo [esoTUoIsIAcI@)ple pue Wid Tess UOISIASI@M)/UOSIOpUe ‘[rewW-g
COL 966 TIT :su0yd

10001 AN “OX MON

O€TZ MINS ‘onUsAY UIE pH

OT Id ‘Tes9T uorstacy

‘bsg Jgnq ‘f uosispuy

-UO [Tes BIA PoATes Useq SPY

@LT ‘ALd SONI@IOH FANGAV WONILV Id Ja LINIV 1d

WIV TOYaINNOD GNV INVONGAAG OL SHRIOLVOONNALNI AO Las
LStd SSINVONGdAG WIV TIOWaINOO) GNV JHLLINIV Td OL SNOLLDAfaO
CNV SASNOdS@a S.GLT ‘ALd SONIGTOH FONGAV WONILVTd INVONGAAE

UatNoOp ZuloSar0j oy] Jo Adoo Joos09 pue ony B yey} AyjI99 Aqosoy |

JNAIIS JO SJVIYI.AG,)
 

 

Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06)

 

 

 

 

30 November 2019

Daniel Patrick Moynihan =; ( " ~ pm oe
United States Courthouse isSSa ZOO. PRO SE OFFICE
500 Pearl St.

New York, NY 10007-1312

 

 

 

 

 

 

Re: BMaddox Enterprises LLC v. Milad Oskouie, Osko M Ltd., and Platinum Avenue Holdings Pty,
Ltd.

Dear Judge Cave,

lam writing in response to Mr Duff’s letter motion to leave dated 22 October 2019 (ECF No. 180).
The arguments made by Plaintiff's counsel are without substance, misconceived and are lacking in credibility.
My response will unfortunately but necessarily be lengthy given the myriad of claims made by Mr Duff.

At the outset, | will address one specific false allegation made by Mr Duff in his latest letter alleging that | have
harassed “Plaintiffs undersigned counsel and his family in several malicious ways”. | deny this claim, in addition to
his other claims. Plaintiffs counsel provides no evidence of my involvement in any of these matters apart from mere
speculation and conjecture. It does, however, appear to be a tactic used by him to increase his billable hours. The
credibility of his claim is further diminished by the fact that Mr Duff’s own mother has denied, while speaking to a
process server, that she has had any contact with Mr Duff for several years. Mr Duff was recently sued by Barclays
Bank Delaware for unpaid debts of $7349.45 (BARCLAYS BANK DELAWARE Vs. ANDERSON J DUFF 19-000900-CO |
Florida State, Pinellas County, County Court)(Ex A). A process server was unable to serve Mr Duff and lead to the
case being dismissed. The process server attempting to serve Mr Duff said that "Cindy Duff, RESIDENT...stated
defendant is her son and no longer resides here. Stated they lost touch and had no knowledge of his current
whereabouts..." {Ex B). Therefore, it is clear his claim about his family being harassed is untrue. Even more
concerning is that he was also once charged with a felony for attempted burglary of a school (ECF 132).

The Plaintiff’s client—whom happens to hold a license to use and sell “military grade weapons”--continues to harass
my family, my doctor’s family, and my doctor’s fourteen year old daughter, via blatant threats of violence to cryptic
threats involving travel restrictions: ECF 139-A and ECF 139-B. In ECF 130-2 Mr Maddox indicates he has had access
to my bank account and my mothers. in ECF 130-C, Mr Maddox makes use of his international network of organized
cyber criminals to take down the website the subject of this lawsuit. He further demonstrates his complete disregard
for the judicial process when he states “Attorney maybe expensive and time consuming” to one of the hackers and
suggests that hacking is more effective than taking any action via the legal system. Maddox asked the hacker named
“Rabiul Islam” if it is “[p]ossible to hire you to focus efforts on getting ffltrust.com removed?”. Rabiul Islam replied,
“Shall | take down the site [FFLTrust.com] or only help your attorney to file the case?” In addition, Mr Maddox and
Rabiul Islam decide to plant and concoct ‘evidence’ in my site and frame me: “"...| can put together the evidence for
your... However, it might will take more time to do that..." Mr Maddox is precisely guilty of the very thing he accuses
me of. He has resorted to the use of a criminal hacker to help him “...put together evidence” and “help your attorney
file the case”. In ECF 56 at page 23, Mr Duff concedes to the accuracy of these screenshots and describes his client’s
actions to break the law by hacking his competitor as “...exploring his options...”

A Supreme Court Judge in Australia has described the Plaintiff as “high-handed”, “wholly arrogant” and “everyone’s
worst nightmare”(ECF 174), though the learned Mr Duff dismisses the entirety of that judgement—despite Judge
Rothman specifically mentioning that the judgement is valid under South Dakota law (Paragraph 74-75 Oskouie v

 

 
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 130 of 132

GTOZ 48QUISAON OF
uesy UeIUaL

alNOysO Pell

LAl
iS}
"paluap aq YOO] 187997 SUle}g Jey} Jsanbau Ajnyoadsas Sfuepuaiag

"H Xg ‘D xg a xg 9 xg ‘Gq xg ‘DX Qe LNG AW 0} JuUas | SasUOdsa ayy “Suiqunisip si uoltsod Aw jo uoMelUasaudausiw
SAs4ule|q “sysanbau sly 0} suolpeigo pasiei aney | ‘sisanbau synuiejg 0} pUodsal 0} sWOYa Jsaq Aw [Je ape aaeu |

‘yaAme| Uday} Aw
Aq 1y8isueao anijei]siu|WUpe ue 0} anp apis AW UO UONejUaseidas Aue INOYYM ape sidJasaY} SEM SPL J9PIO GLOZ
Jaquiaidas g¢ ays “yeyeq AW uo uolejuasaidau Aue Jo aquasge UL apeW sem UOISIEp S,UeUg aIesIsIBeA] BUEY
Puke 89U219jUOD Si} JO BUeMeUN Sem ayjoy [Nes AauUsOIje Udy} AW JeYI SST 499 Wioss Jea/9 Ss} 3] “SuLieay siyi ye ueadde
0} pales [BSUNOD S,JUBPUdjJag Jey} palels aH “STO ABW) Z UO BdUBIBjUOD aU} 0} SJ3JO1 ULL SeUISIZeY| ‘SPT 499 UY

"UOHISOG aM SJUaI|D UMO SI aleIsNigo pue ased siyy Agjap J@YLINJ 0} SUO!JOW SUOI}OURS Bul]Ly AjUO 0} poly aq
0} sieadde Agajzesjs Sing JIN 'ZTOZ Ul SAaUiONe Uayy Aw Aq papiaoid sasuodsal Yi JO BOS SMOYUS C-¥ XJ EST 403
“SSB/JHOWW ase SUOHIaIgo AW |Je Jey} pue sysanbai synod ay) pasousi | JYyI Buipnjoucs Ajasje} vey. sayJeI—saunpiey
Agsaoosip pasaje Aue Jo} Apawias J9e1109 ay) aq pinom jadwoo 0} uoNoOU y ‘sisanbai AlaAodsip 0} spuodsas 02
Palfe} pue suapso S,UNOd dt} pasoUd! saey | JY} papnpauod Ajasjey sey YING JW ‘aujw Jo suoNalgo s,jasunos snolaasd
Au Buiepisuoo uaae jo pealsul ‘ZT OZ Jaquiaceq se Alive se pasies alam sisanbau siy 0} suo}aigqo saspajmouyoe
osje @Y “EST 4OF Ul ‘UOLppe u] ‘paonposd asam sjuatundop JayLNy seSpajmouryoe osje au “py ydesZesed ye
VST 403 Uj sjelsoqeu AJaaoosip jo saged 977 paalazai sey ay Jey} saspajmounse WN JI ‘Z ydesSeued 12 EST 499 Ul

“WSN SU} Ul SdIAUas JO Sues PI]eA AjuO ay SI
AYOYING [24d BIA Ba|AJas Jey Ajduil 01 (pappe siseydusa) ,, aavsn¢ fo juawWyNdag ay] SI saIDIS payup 3Y] Ul YaIyM
‘uonou Burajazas ay) uf ,AUsJOYIND {01]Ua2, D DIA adIAlas 4Of sapiaosd UON]UaAUOD aNnBoY ay, UI ,S2PlAOId,, W419} By2
Peoss|Us Sey BH “lUaI|D SIY 40} J0}e} JUeELOdWI Ue PayYOO|sAO pue Me] dt} PedisILW BABY 0} SUBS LNG 4A “e1O4eC
Yyinos 4O 2123s ayi JOU pesoddo jou sey YSN eyi YdIUM ‘suaNey) |eJeWIWIOD JO |IAID U! SJUaWNIOG jelDIpnfesxy
pue [eDIPNF JO PEOIgY SdIAJaS BY} UO UOHUSAUOD anBey 9Y1 JO OT ajay peal ay ji Pasiape uayeq aq pinom ying
JIA ‘Ageiipne esque ay Woy ede sueawu Aue e1A aoIAJaS LWad OU saop VO!UaAUOD anSey ay) jo uoeIasdsequl
SOLIS PSU sy? Jey? swjep Ajsnoauosa pue spuom May e Ul-—-(6TOZ [dV BT) 877 DSMSN [6TOZ] xoppoW
CaSé 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 131 of 132

BR

\\
NAG :
SSS

S

N

DANIEL PATRICK MOYNIHAN
Zope @5oo

peo Se OFFICE

CAN (Vet) STATES COURTHOUSE

Som PeENCL ST.

 

 

        

~NEW YorRK
eS » NY 10007-1312

E WNW

WN S FE 593 743 447 6 Date of p, ch
g SQW CN23 8 TS
: READS SS in 713 447 Op

S g

Lo Aina

» SSS j
A LYON : | f
OS _ malls
SSW 4 re

X SGN Phone ;

    
Case 1:17-cv-01889-RA-SLC Document 182 Filed 12/06/19 Page 132 of 132
